Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

LOAN AGREEMENT

 

among

 

RAINBOW NATIONAL SERVICES LLC, as Borrower;

 

THE GUARANTORS PARTY HERETO, as Guarantors;

 

BANK OF AMERICA, N.A.,
as Syndication Agent;

 

CREDIT SUISSE FIRST BOSTON,
CITICORP NORTH AMERICA, INC. and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents;

 

JPMORGAN CHASE BANK,
as Administrative Agent;

 

and

 

THE OTHER CREDIT PARTIES PARTY HERETO

 

 

Dated as of August 20, 2004

 

 

 

J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Co-Lead Arrangers and Co-Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 - [a04-12386_1ex10d1.htm#Article1Definitions_]

DEFINITIONS [a04-12386_1ex10d1.htm#Article1Definitions_]

 

 

 

 

ARTICLE 2 - [a04-12386_1ex10d1.htm#Article2Loans_]

LOANS [a04-12386_1ex10d1.htm#Article2Loans_]

 

Section 2.1 [a04-12386_1ex10d1.htm#Section2_1]

The Loans [a04-12386_1ex10d1.htm#Section2_1]

 

Section 2.2 [a04-12386_1ex10d1.htm#Section2_2]

Manner of Borrowing and Disbursement [a04-12386_1ex10d1.htm#Section2_2]

 

Section 2.3 [a04-12386_1ex10d1.htm#Section2_3]

Interest [a04-12386_1ex10d1.htm#Section2_3]

 

Section 2.4 [a04-12386_1ex10d1.htm#Section2_4]

Fees [a04-12386_1ex10d1.htm#Section2_4]

 

Section 2.5 [a04-12386_1ex10d1.htm#Section2_5]

Optional Prepayments and Reductions [a04-12386_1ex10d1.htm#Section2_5]

 

Section 2.6 [a04-12386_1ex10d1.htm#Section2_6]

Mandatory Commitment Reductions and Prepayments
[a04-12386_1ex10d1.htm#Section2_6]

 

Section 2.7 [a04-12386_1ex10d1.htm#Section2_7]

Repayment [a04-12386_1ex10d1.htm#Section2_7]

 

Section 2.8 [a04-12386_1ex10d1.htm#Section2_8]

Swing Loans [a04-12386_1ex10d1.htm#Section2_8]

 

Section 2.9 [a04-12386_1ex10d1.htm#Section2_9]

Notes; Loan Accounts [a04-12386_1ex10d1.htm#Section2_9]

 

Section 2.10 [a04-12386_1ex10d1.htm#Section2_10]

Manner of Payment [a04-12386_1ex10d1.htm#Section2_10]

 

Section 2.11 [a04-12386_1ex10d1.htm#Section2_11]

Reimbursement [a04-12386_1ex10d1.htm#Section2_11]

 

Section 2.12 [a04-12386_1ex10d1.htm#Section2_12]

Application of Payments. [a04-12386_1ex10d1.htm#Section2_12]

 

Section 2.13 [a04-12386_1ex10d1.htm#Section2_13]

Capital Adequacy [a04-12386_1ex10d1.htm#Section2_13]

 

Section 2.14 [a04-12386_1ex10d1.htm#Section2_14]

Incremental Facility Loans [a04-12386_1ex10d1.htm#Section2_14]

 

Section 2.15 [a04-12386_1ex10d1.htm#Section2_15]

Letters of Credit. [a04-12386_1ex10d1.htm#Section2_15]

 

 

 

 

ARTICLE 3 - [a04-12386_1ex10d1.htm#Article3Guarantee]

GUARANTEE [a04-12386_1ex10d1.htm#Article3Guarantee]

 

Section 3.1 [a04-12386_1ex10d1.htm#Section3_1]

Guarantee [a04-12386_1ex10d1.htm#Section3_1]

 

Section 3.2 [a04-12386_1ex10d1.htm#Section3_2]

Waivers and Releases [a04-12386_1ex10d1.htm#Section3_2]

 

Section 3.3 [a04-12386_1ex10d1.htm#Section3_3]

Miscellaneous [a04-12386_1ex10d1.htm#Section3_3]

 

 

 

 

ARTICLE 4 - [a04-12386_1ex10d1.htm#Article4ConditionsPrecedent]

CONDITIONS PRECEDENT [a04-12386_1ex10d1.htm#Article4ConditionsPrecedent]

 

Section 4.1 [a04-12386_1ex10d1.htm#Section4_1]

Conditions Precedent to Closing [a04-12386_1ex10d1.htm#Section4_1]

 

Section 4.2 [a04-12386_1ex10d1.htm#Section4_2]

Conditions Precedent to Each Advance [a04-12386_1ex10d1.htm#Section4_2]

 

Section 4.3 [a04-12386_1ex10d1.htm#Section4_3]

Conditions Precedent to Issuance of Letters of Credit
[a04-12386_1ex10d1.htm#Section4_3]

 

 

 

 

ARTICLE 5 - [a04-12386_1ex10d1.htm#Article5RepresentationsAndWarrant]

REPRESENTATIONS AND WARRANTIES
[a04-12386_1ex10d1.htm#Article5RepresentationsAndWarrant]

 

Section 5.1 [a04-12386_1ex10d1.htm#Section5_1]

Representations and Warranties [a04-12386_1ex10d1.htm#Section5_1]

 

Section 5.2 [a04-12386_1ex10d1.htm#Section5_2]

Survival of Representations and Warranties, etc
[a04-12386_1ex10d1.htm#Section5_2]

 

 

 

 

ARTICLE 6 - [a04-12386_1ex10d1.htm#Article6GeneralCovenants]

GENERAL COVENANTS [a04-12386_1ex10d1.htm#Article6GeneralCovenants]

 

Section 6.1 [a04-12386_1ex10d1.htm#Section6_1]

Preservation of Existence and Similar Matters [a04-12386_1ex10d1.htm#Section6_1]

 

Section 6.2 [a04-12386_1ex10d1.htm#Section6_2]

Compliance with Applicable Law [a04-12386_1ex10d1.htm#Section6_2]

 

Section 6.3 [a04-12386_1ex10d1.htm#Section6_3]

Maintenance of Properties [a04-12386_1ex10d1.htm#Section6_3]

 

Section 6.4 [a04-12386_1ex10d1.htm#Section6_4]

Accounting Methods and Financial Records [a04-12386_1ex10d1.htm#Section6_4]

 

Section 6.5 [a04-12386_1ex10d1.htm#Section6_5]

Insurance [a04-12386_1ex10d1.htm#Section6_5]

 

 

i

--------------------------------------------------------------------------------


 

Section 6.6 [a04-12386_1ex10d1.htm#Section6_6]

Payment of Taxes and Claims [a04-12386_1ex10d1.htm#Section6_6]

 

Section 6.7 [a04-12386_1ex10d1.htm#Section6_7]

Visits and Inspections [a04-12386_1ex10d1.htm#Section6_7]

 

Section 6.8 [a04-12386_1ex10d1.htm#Section6_8]

Payment of Indebtedness [a04-12386_1ex10d1.htm#Section6_8]

 

Section 6.9 [a04-12386_1ex10d1.htm#Section6_9]

Use of Proceeds [a04-12386_1ex10d1.htm#Section6_9]

 

Section 6.10 [a04-12386_1ex10d1.htm#Section6_10]

ERISA [a04-12386_1ex10d1.htm#Section6_10]

 

Section 6.11 [a04-12386_1ex10d1.htm#Section6_11]

Further Assurances [a04-12386_1ex10d1.htm#Section6_11]

 

Section 6.12 [a04-12386_1ex10d1.htm#Section6_12]

Broker’s Claims [a04-12386_1ex10d1.htm#Section6_12]

 

Section 6.13 [a04-12386_1ex10d1.htm#Section6_13]

Indemnity [a04-12386_1ex10d1.htm#Section6_13]

 

Section 6.14 [a04-12386_1ex10d1.htm#Section6_14]

Covenants Regarding Formation of Subsidiaries, Investments and Acquisitions
[a04-12386_1ex10d1.htm#Section6_14]

 

Section 6.15 [a04-12386_1ex10d1.htm#Section6_15]

Interest Rate Hedging [a04-12386_1ex10d1.htm#Section6_15]

 

 

 

 

ARTICLE 7 - [a04-12386_1ex10d1.htm#Article7InformationCovenants]

INFORMATION COVENANTS [a04-12386_1ex10d1.htm#Article7InformationCovenants]

 

Section 7.1 [a04-12386_1ex10d1.htm#Section7_1]

Quarterly Financial Statements and Information
[a04-12386_1ex10d1.htm#Section7_1]

 

Section 7.2 [a04-12386_1ex10d1.htm#Section7_2]

Annual Financial Statements and Information; Certificate of No Default
[a04-12386_1ex10d1.htm#Section7_2]

 

Section 7.3 [a04-12386_1ex10d1.htm#Section7_3]

Performance Certificates [a04-12386_1ex10d1.htm#Section7_3]

 

Section 7.4 [a04-12386_1ex10d1.htm#Section7_4]

Copies of Other Reports [a04-12386_1ex10d1.htm#Section7_4]

 

Section 7.5 [a04-12386_1ex10d1.htm#Section7_5]

Notice of Litigation and Other Matters [a04-12386_1ex10d1.htm#Section7_5]

 

 

 

 

ARTICLE 8 - [a04-12386_1ex10d1.htm#Article8NegativeCovenants]

NEGATIVE COVENANTS [a04-12386_1ex10d1.htm#Article8NegativeCovenants]

 

Section 8.1 [a04-12386_1ex10d1.htm#Section8_1]

Indebtedness [a04-12386_1ex10d1.htm#Section8_1]

 

Section 8.2 [a04-12386_1ex10d1.htm#Section8_2]

Investments [a04-12386_1ex10d1.htm#Section8_2]

 

Section 8.3 [a04-12386_1ex10d1.htm#Section8_3]

Limitation on Liens [a04-12386_1ex10d1.htm#Section8_3]

 

Section 8.4 [a04-12386_1ex10d1.htm#Section8_4]

Amendment and Waiver [a04-12386_1ex10d1.htm#Section8_4]

 

Section 8.5 [a04-12386_1ex10d1.htm#Section8_5]

Liquidation; Disposition or Acquisition of Assets
[a04-12386_1ex10d1.htm#Section8_5]

 

Section 8.6 [a04-12386_1ex10d1.htm#Section8_6]

Limitation on Guaranties [a04-12386_1ex10d1.htm#Section8_6]

 

Section 8.7 [a04-12386_1ex10d1.htm#Section8_7]

Restricted Payments and Purchases [a04-12386_1ex10d1.htm#Section8_7]

 

Section 8.8 [a04-12386_1ex10d1.htm#Section8_8]

Total Leverage Ratio [a04-12386_1ex10d1.htm#Section8_8]

 

Section 8.9 [a04-12386_1ex10d1.htm#Section8_9]

Senior Leverage Ratio [a04-12386_1ex10d1.htm#Section8_9]

 

Section 8.10 [a04-12386_1ex10d1.htm#Section8_10]

Interest Coverage Ratio [a04-12386_1ex10d1.htm#Section8_10]

 

Section 8.11 [a04-12386_1ex10d1.htm#Section8_11]

Debt Service Ratio [a04-12386_1ex10d1.htm#Section8_11]

 

Section 8.12 [a04-12386_1ex10d1.htm#Section8_12]

Affiliate Transactions [a04-12386_1ex10d1.htm#Section8_12]

 

Section 8.13 [a04-12386_1ex10d1.htm#Section8_13]

Real Estate [a04-12386_1ex10d1.htm#Section8_13]

 

Section 8.14 [a04-12386_1ex10d1.htm#Section8_14]

ERISA Liabilities [a04-12386_1ex10d1.htm#Section8_14]

 

Section 8.15 [a04-12386_1ex10d1.htm#Section8_15]

Sales and Leasebacks [a04-12386_1ex10d1.htm#Section8_15]

 

Section 8.16 [a04-12386_1ex10d1.htm#Section8_16]

Negative Pledge [a04-12386_1ex10d1.htm#Section8_16]

 

 

 

 

ARTICLE 9 - [a04-12386_1ex10d1.htm#Article9Default]

DEFAULT [a04-12386_1ex10d1.htm#Article9Default]

 

Section 9.1 [a04-12386_1ex10d1.htm#Section9_1]

Events of Default [a04-12386_1ex10d1.htm#Section9_1]

 

 

ii

--------------------------------------------------------------------------------


 

Section 9.2 [a04-12386_1ex10d1.htm#Section9_2]

Remedies [a04-12386_1ex10d1.htm#Section9_2]

 

 

 

 

ARTICLE 10 - [a04-12386_1ex10d1.htm#Article10TheAgents]

THE AGENTS [a04-12386_1ex10d1.htm#Article10TheAgents]

 

Section 10.1 [a04-12386_1ex10d1.htm#Section10_1]

Appointment and Authorization [a04-12386_1ex10d1.htm#Section10_1]

 

Section 10.2 [a04-12386_1ex10d1.htm#Section10_2]

Delegation of Duties [a04-12386_1ex10d1.htm#Section10_2]

 

Section 10.3 [a04-12386_1ex10d1.htm#Section10_3]

Interest Holders [a04-12386_1ex10d1.htm#Section10_3]

 

Section 10.4 [a04-12386_1ex10d1.htm#Section10_4]

Consultation with Counsel [a04-12386_1ex10d1.htm#Section10_4]

 

Section 10.5 [a04-12386_1ex10d1.htm#Section10_5]

Documents [a04-12386_1ex10d1.htm#Section10_5]

 

Section 10.6 [a04-12386_1ex10d1.htm#Section10_6]

Security Documents; Release of Collateral [a04-12386_1ex10d1.htm#Section10_6]

 

Section 10.7 [a04-12386_1ex10d1.htm#Section10_7]

Affiliates [a04-12386_1ex10d1.htm#Section10_7]

 

Section 10.8 [a04-12386_1ex10d1.htm#Section10_8]

Responsibility of the Agents [a04-12386_1ex10d1.htm#Section10_8]

 

Section 10.9 [a04-12386_1ex10d1.htm#Section10_9]

Action by Agents [a04-12386_1ex10d1.htm#Section10_9]

 

Section 10.10 [a04-12386_1ex10d1.htm#Section10_10]

Notice of Default or Event of Default [a04-12386_1ex10d1.htm#Section10_10]

 

Section 10.11 [a04-12386_1ex10d1.htm#Section10_11]

Responsibility Disclaimed [a04-12386_1ex10d1.htm#Section10_11]

 

Section 10.12 [a04-12386_1ex10d1.htm#Section10_12]

Indemnification [a04-12386_1ex10d1.htm#Section10_12]

 

Section 10.13 [a04-12386_1ex10d1.htm#Section10_13]

Credit Decision [a04-12386_1ex10d1.htm#Section10_13]

 

Section 10.14 [a04-12386_1ex10d1.htm#Section10_14]

Successor Agents [a04-12386_1ex10d1.htm#Section10_14]

 

 

 

 

ARTICLE 11 - [a04-12386_1ex10d1.htm#Article11ChangeInCircumstances]

CHANGE IN CIRCUMSTANCES AFFECTING EURODOLLAR ADVANCES
[a04-12386_1ex10d1.htm#Article11ChangeInCircumstances]

 

Section 11.1 [a04-12386_1ex10d1.htm#Section11_1]

Eurodollar Basis Determination Inadequate or Unfair
[a04-12386_1ex10d1.htm#Section11_1]

 

Section 11.2 [a04-12386_1ex10d1.htm#Section11_2]

Illegality [a04-12386_1ex10d1.htm#Section11_2]

 

Section 11.3 [a04-12386_1ex10d1.htm#Section11_3]

Increased Costs and Taxes [a04-12386_1ex10d1.htm#Section11_3]

 

Section 11.4

Effect On Other Advances

 

 

 

 

ARTICLE 12 -

MISCELLANEOUS

 

Section 12.1

Notices

 

Section 12.2

Expenses

 

Section 12.3

Waivers

 

Section 12.4

Set-Off

 

Section 12.5

Assignment

 

Section 12.6

Counterparts

 

Section 12.7

Governing Law

 

Section 12.8

Severability

 

Section 12.9

Headings

 

Section 12.10

Interest

 

Section 12.11

Entire Agreement

 

Section 12.12

Amendment and Waiver

 

Section 12.13

Other Relationships

 

Section 12.14

Confidentiality

 

 

iii

--------------------------------------------------------------------------------


 

Section 12.15

Liability of Partners, Members and Other Persons

 

Section 12.16

Survival

 

Section 12.17

Delivery of Lender Addenda

 

Section 12.18

USA Patriot Act

 

 

 

 

ARTICLE 13 -

WAIVER OF JURY TRIAL

 

Section 13.1

Waiver of Jury Trial

 

Section 13.2

Consent to Jurisdiction

 

 

iv

--------------------------------------------------------------------------------


 

Exhibits and Schedules

 

Exhibit A

–

Form of Assignment and Assumption Agreement

Exhibit B

–

Form of Lender Addendum

Exhibit C

–

Form of Notice of Continuation/Conversion

Exhibit D

–

Form of Pledge Agreement

Exhibit E

–

Form of Request for Advance

Exhibit F

–

Form of Request for Issuance of Letter of Credit

Exhibit G

–

Form of Revolving Note

Exhibit H

–

Form of Security Agreement

Exhibit I

–

Form of Subordination of Intercompany Obligations Agreement

Exhibit J

–

Form of Swing Loan Note

Exhibit K

–

Form of Term B Note

Exhibit L

–

Form of Trademark Security Agreement

Exhibit M

–

Form of Swing Loan Request

Exhibit N

–

Form of Borrower Loan Certificate

Exhibit O

–

Form of Holdings Loan Certificate

Exhibit P

–

Form of Subsidiary Guarantor Loan Certificate

Exhibit Q

–

Form of Guarantee Supplement

Exhibit R

–

Form of Performance Certificate

 

Schedule 1

–

Material Affiliate Contracts

Schedule 5.1(c)-1

–

Borrower Parties

Schedule 5.1(c)-2

–

Unrestricted Subsidiaries

Schedule 5.1(i)

–

Cash for Carriage Payments; Other Liabilities

Schedule 5.1(k)

–

Investments and Guaranties

Schedule 5.1(l)

–

Litigation

Schedule 5.1(m)

–

ERISA

Schedule 5.1(n)

–

Intellectual Property

Schedule 5.1(q)

–

Film Rights Agreements and Affiliation Agreements

Schedule 5.1(v)

–

Names of Borrower Parties

Schedule 7.5(b)

–

RME Spin-Off

Schedule 8.6

–

Permitted Guaranties

Schedule 8.12

–

Affiliate Transactions

 

--------------------------------------------------------------------------------


 

LOAN AGREEMENT
among
RAINBOW NATIONAL SERVICES LLC, as Borrower;
THE GUARANTORS PARTY HERETO, as Guarantors;
BANK OF AMERICA, N.A.,
as Syndication Agent;
CREDIT SUISSE FIRST BOSTON,
CITICORP NORTH AMERICA, INC. and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents;
JPMORGAN CHASE BANK,
as Administrative Agent
and
THE OTHER CREDIT PARTIES PARTY HERETO

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Swing Loan Lender, the Issuing Bank
and the Lenders make available to it the Commitments, on the terms and
conditions set forth herein, to, among other things, (a) refinance the
outstanding Obligations (as defined in the RMH Loan Agreement) under the RMH
Loan Agreement and the other Loan Documents (as defined in the RMH Loan
Agreement), (b) make Permitted Investments and Acquisitions and Restricted
Payments permitted under this Agreement, and (c) fund working capital and
general corporate purposes of the Borrower and the Subsidiary Guarantors; and

 

WHEREAS, the Swing Loan Lender, the Issuing Bank and the Lenders are willing to
make the Commitments available to the Borrower upon the terms and conditions set
forth herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and in order to induce the Credit Parties (as
defined herein) to consent to the transactions contemplated hereby, as well as
for other good and valuable consideration, the receipt and adequacy of all of
the foregoing as legally sufficient consideration being hereby acknowledged, the
parties hereto each do hereby agree as follows:

 

ARTICLE 1 -  Definitions.

 

For the purposes of this Agreement:

 

“Acquisition” shall mean (a) any acquisition of all or substantially all of the
assets of a business or a business unit, (b) any acquisition of all or
substantially all of the capital stock or other ownership interest of any other
Person, or (c) any merger by any

 

--------------------------------------------------------------------------------


 

Rainbow Company of or with any other Person, such that, in any such case, such
Person shall become consolidated with such Rainbow Company in accordance with
GAAP after consummating such transaction.

 

“Additional Amounts” shall have the meaning set forth in Section 2.10(c)(ii)
hereof.

 

“Adjusted Stock Compensation Plan Expense” shall mean, for AMC, IFC and WE on a
consolidated basis, the result, to the extent positive, of (a) Employee Stock
Compensation Plan Expense, minus (b) seven percent (7%) of Calendar Operating
Cash Flow for the immediately preceding fiscal year of AMC, IFC and WE, minus
(c) the lesser of (i) Employee Stock Compensation Plan Income attributable to
AMC, IFC and WE during such period and (ii) $25,000,000, in each case for the
most recently completed twelve (12) month period.

 

“Adjustment Date” shall mean the second (2nd) Business Day after the date on
which the financial statements referred to in Section 7.1 hereof for the fiscal
quarter of the Borrower ending September 30, 2004, have been delivered to the
Arranger Banks.

 

“Administrative Agent” shall mean JPMorgan Chase Bank, acting as administrative
agent for the Credit Parties, together with any successor administrative agent.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at the address set forth in Section 12.1 hereof, or such other
office as may be designated pursuant to the provisions of Section 12.1 hereof.

 

“Advance” or “Advances” shall mean amounts advanced to the Borrower pursuant to
Article 2 hereof on the occasion of any borrowing.

 

“Affiliate” shall mean, with respect to any Person, any Person (other than an
individual whose sole relationship with such Person is as an employee) directly
or indirectly controlling, controlled by, or under common control with such
Person, and with respect to the Borrower Parties to the extent not otherwise so
deemed an Affiliate, each Unrestricted Subsidiary shall be deemed an Affiliate
of the Borrower Parties.  For purposes of this definition, “control” when used
with respect to any Person includes the power to direct or cause the direction
of the management and policies of such Person, whether by contract or otherwise.

 

“Affiliation Agreement” shall mean any agreement between any Borrower Party and
a cable television operator or a direct broadcast satellite system operator
pursuant to which such operator agrees, among other things, to distribute and
exhibit to its subscribers programming of such Borrower Party.

 

2

--------------------------------------------------------------------------------


 

“Agents” shall mean, collectively, the Administrative Agent, the Syndication
Agent and the Co-Documentation Agents, and “Agent” shall mean any one of the
foregoing Agents.

 

“Agreement” shall mean this Loan Agreement.

 

“Agreement Date” shall mean August 20, 2004.

 

“AMC” shall mean American Movie Classics Company LLC, a New York limited
liability company (formerly known as American Movie Classics Company, a New York
general partnership).

 

“AMC Consulting Agreement” shall mean that certain Consulting Agreement dated as
of March 29, 2001, among CSC Holdings, AMC and WE, pursuant to which CSC
Holdings has agreed to provide consulting services to AMC and WE for an annual
fee equal to three and one-half percent (3.50%) of the gross revenues of AMC and
WE during the applicable year and reimbursement of the cost and expenses
incurred by CSC Holdings in connection with the consulting services.

 

“AMC LLC Agreement” shall mean that certain Limited Liability Agreement of
American Movie Classics Company LLC.

 

“AMC IV” shall mean American Movie Classics IV Holding Corporation, a Delaware
corporation.

 

“Annualized Cash Flow” shall mean, as of any calculation date for AMC, IFC and
WE on a consolidated basis, (a) the product of (i) the result of (A) Cash Flow,
plus (B) the sum, to the extent deducted in computing Net Income, of (1)
Employee Stock Compensation Plan Expense, (2) Restructuring Charges, (3) through
December 31, 2004, the fees accrued under the AMC Consulting Agreement, (4) for
any six (6) month period that includes December 31, 2003, an amount of up to
$16,600,000 in the aggregate in respect of feature film library holdings
write-offs and an amount of up to $4,600,000 in the aggregate in respect of
charges relating to the investigation of improper expense accruals at the
Subsidiaries of the Borrower and (5) for any six (6) month period that includes
March 31, 2004, an amount of up to $4,200,000 in the aggregate in respect of
charges relating to the investigation of improper expense accruals at the
Subsidiaries of the Borrower, minus (C) the sum, to the extent added in
computing Net Income, of (1) Employee Stock Compensation Plan Income, in each
case for the most recently completed six (6) month period, times (ii) two (2),
minus (b) Adjusted Stock Compensation Plan Expense, minus (c) Restructuring
Charges for the most recently completed six (6) month period.

 

“Annualized Interest Expense” shall mean the product of (a) Interest Expense for
the most recently completed two (2) fiscal quarters, times (b) two (2).

 

3

--------------------------------------------------------------------------------


 

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person and all orders and decrees of all
courts and arbitrators in proceedings or actions to which the Person in question
is a party or by which it is bound.

 

“Applicable Margin” shall mean the interest rate margin applicable to Advances
hereunder as determined in accordance with Section 2.3(f) hereof.

 

“Approved Fund” shall mean, with respect to any Lender that is a Fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

“Arranger Banks” shall mean, collectively, the Administrative Agent and the
Syndication Agent.

 

“Assignment and Assumption Agreement” shall mean that certain form of Assignment
and Assumption Agreement in substantially the form of Exhibit A attached hereto,
pursuant to which each Lender may, as further provided in Section 12.5 hereof,
sell a portion of its Loans (other than Swing Loans) or Commitments.

 

“Authorized Debt Issuance” shall mean, with respect to the issuance of any
Indebtedness For Money Borrowed by the Borrower or Holdings, or both, (a) up to
$800,000,000 in an initial aggregate principal amount raised by the Borrower or
Holdings, or both, on or before the date of the consummation of the RME Spin-Off
(the “Initial Authorized Debt Issuance”), and (b) up to $300,000,000 in an
additional aggregate principal amount raised by the Borrower or Holdings, or
both (collectively, the “Subsequent Authorized Debt Issuances”), in each case,
on terms and conditions which shall (i) have a maturity date no earlier than six
(6) months after the Final Maturity Date, (ii) not have any required cash
redemptions prior to six (6) months after the Final Maturity Date, (iii) be
unsecured, (iv) be contractually subordinated to the Obligations on terms
reasonably satisfactory to the Arranger Banks, (v) not be supported by any
guaranty of the Borrower or any Subsidiary of the Borrower (unless, with respect
to any Authorized Debt Issuance by the Borrower, such guaranty shall be given by
a Subsidiary Guarantor and be contractually subordinated to the Obligations on
terms reasonably satisfactory to the Arranger Banks), (vi) be issued subject to
demonstration to the reasonable satisfaction of the Arranger Banks of pro forma
compliance with the Financial Covenants through the Final Maturity Date, (vii)
be issued on market terms and conditions which shall be no more restrictive on
the Borrower Parties than the terms and conditions of this Agreement and the
other Loan Documents, and (viii) be otherwise reasonably satisfactory to the
Arranger Banks; provided, however, that clauses (i) and (iv) and the
subordination requirement of clause (v) of this definition shall not apply to up
to $300,000,000 of the Initial Authorized Debt Issuance (the “Senior Authorized
Debt Issuance”).

 

4

--------------------------------------------------------------------------------


 

“Authorized Signatory” shall mean, with respect to any Person, such senior
personnel of such Person as may be duly authorized and designated in writing by
such Person to execute documents, agreements and instruments on behalf of such
Person.

 

“Available Film Rights Add-Back” shall mean, with respect to any period, (a)
$75,000,000 minus (b) the aggregate amount of any Available Film Rights
Add-Backs used by the Borrower to calculate Excess Film Rights Payments with
respect to any prior periods.

 

“Available Revolving Loan Commitment” shall mean, as of any date, the excess of
(a) the Revolving Loan Commitment, over (b) the sum of (i) the aggregate
principal amount of Revolving Loans outstanding on such date and (ii) the L/C
Obligations outstanding on such date.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as now or hereafter amended, and any successor statute, or
any other applicable federal or state bankruptcy law or other similar law.

 

“Base Rate” shall mean, as of any date, a fluctuating interest rate per annum
equal to the greater of (a) the Prime Rate and (b) the sum of (i) the Federal
Funds Effective Rate plus (ii) one-half of one percent (0.50%).  The Base Rate
shall be adjusted automatically as of the opening of business on the effective
date of each change in the Prime Rate or the Federal Funds Effective Rate, as
the case may be.

 

“Base Rate Advance” shall mean an Advance (other than a Swing Loan) which the
Borrower requests to be made as a Base Rate Advance or which is converted to a
Base Rate Advance in accordance with the provisions of Section 2.2 hereof.

 

“Borrower” shall mean Rainbow National Services LLC, a Delaware limited
liability company.

 

“Borrower Parties” shall mean, collectively, the Borrower and the Guarantors,
and “Borrower Party” shall mean any one of the foregoing Borrower Parties.

 

“Business Day” shall mean a day on which banks are not authorized or required to
be closed and foreign exchange markets are open for the transaction of business
required for this Agreement in London, England, as relevant to the determination
to be made or the action to be taken, and New York City, New York.

 

“Calendar Operating Cash Flow” shall mean, as of each fiscal year end for AMC,
IFC and WE on a consolidated basis, the result of (a) Cash Flow, plus (b)
Employee Stock Compensation Plan Expense, minus (c) Employee Stock Compensation
Plan Income, minus (d) Adjusted Stock Compensation Plan Expense, in each case
for the twelve (12) month period then ended.

 

5

--------------------------------------------------------------------------------


 

“Capital Expenditures” shall mean expenditures for the purchase of assets of
long-term use which are capitalized in accordance with GAAP (excluding any
expenditures for and under Film Rights Agreements of the Borrower Parties).

 

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

 

“Cash Equivalents” shall mean the following:

 

(a)                                  marketable, direct obligations of the
United States of America maturing within three hundred ninety-seven (397) days
of the date of purchase;

 

(b)                                 commercial paper issued by any Lender (or
any Lender Affiliate) or by corporations, each of which shall have a
consolidated net worth of at least $250,000,000 and each of which conducts a
substantial part of its business in the United States of America, maturing
within one hundred eighty (180) days from the date of the original issue
thereof, and rated “P-1” or better by Moody’s or “A-1” or better by S&P;

 

(c)                                  fully collateralized repurchase agreements
in such amounts and with such financial institutions having a rating of Baa or
better from Moody’s, or a rating of “A-” or better from S&P, as the Borrower may
select from time to time;

 

(d)                                 certificates of deposit, banker’s
acceptances and time deposits maturing within three hundred ninety-seven (397)
days after the date of purchase, which are issued by any Lender or by a United
States national or state bank or foreign bank having capital, surplus and
undivided profits totaling more than $100,000,000, and having a rating of Baa or
better from Moody’s, or a rating of “A-” or better from S&P; and

 

(e)                                  money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

“Cash Flow” shall mean, for any period, the sum of (a) Net Income (excluding any
unusual, non-recurring or extraordinary items), plus (b) the sum, in each case
to the extent deducted in calculating Net Income, of (i) Interest Expense, (ii)
depreciation, (iii) amortization (excluding Film Rights Amortization), (iv)
non-cash losses on securities and Interest Hedge Agreements, (v) taxes, (vi)
non-cash charges incurred subsequent to the Agreement Date resulting from the
application of SFAS No. 123 or SFAS No. 142, (vii) Deferred Carriage Fees,
(viii) interest expense in respect of the PIK Preferred and (ix) other non-cash
expenses (excluding any such non-cash

 

6

--------------------------------------------------------------------------------


 

expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period), minus (c) the sum, in each case to the extent
added in calculating Net Income, of (i) non-cash gains on securities and
Interest Hedge Agreements and (ii) non-cash items increasing Net Income, other
than the accrual of revenue consistent with past practice.

 

“Change of Control” shall mean any of the following events:

 

(a)                                  Prior to the consummation of the RME
Spin-Off, CSC Holdings shall, at any time, cease to own and vote, directly or
indirectly, one hundred percent (100%) of the outstanding capital stock or other
equity interests of RME;

 

(b)                                 RME shall, at any time, cease to own and
vote, directly or indirectly, one hundred percent (100%) of the outstanding
capital stock or other equity interests of Holdings;

 

(c)                                  Holdings shall, at any time, cease to own
and vote, directly or indirectly, one hundred percent (100%) of the outstanding
capital stock or other equity interests of the Borrower;

 

(d)                                 the Borrower shall, at any time, cease to
own and vote, directly or indirectly, one hundred percent (100%) of the Voting
Stock of each of the Subsidiary Guarantors (except to the extent that (i) the
Voting Stock of any such Subsidiary Guarantor is permitted to be disposed of,
and (ii) any such Subsidiary Guarantor is permitted to issue any additional
Voting Stock pursuant to the terms and conditions of this Agreement);

 

(e)                                  the Dolan Family Interests, collectively
and in the aggregate, shall cease to own, directly or indirectly, at least fifty
and one-tenth percent (50.1%) of the outstanding Voting Stock of RME; or

 

(f)                                    the Dolan Family Interests shall, at any
time, cease to have management control over the business and operations of the
Borrower Parties, other than as a result of a sale or other disposition of a
Subsidiary Guarantor permitted under Section 8.5 of this Agreement.

 

Notwithstanding the foregoing, the consummation of the RME Spin-Off shall not be
deemed a Change of Control.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Co-Documentation Agents” shall mean, collectively, Credit Suisse First Boston,
Citicorp North America, Inc. and Wachovia Bank, National Association, in their

 

7

--------------------------------------------------------------------------------


 

respective capacities as documentation agent under this Agreement, and
“Co-Documentation Agent” shall mean any one of the foregoing Co-Documentation
Agents.

 

“Collateral” shall mean any assets in which any Credit Party may have a security
interest pursuant to any Security Document.

 

“Commitment Percentage” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the Commitments of such Lender, divided by (b)
the aggregate Commitments of all of the Lenders.  As of the Agreement Date, the
Commitment Percentage of each Lender is set forth on Schedule 1 to the Lender
Addendum delivered by such Lender.

 

“Commitments” shall mean, collectively, the Revolving Loan Commitment, the Term
B Loan Commitment, any Incremental Facility Commitments issued hereunder and any
replacement commitments of any of the foregoing issued hereunder.

 

“Company” shall mean any corporation, partnership, limited liability company or
other legal entity.

 

“Constituent Documents” shall mean, (a) with respect to any corporation, such
corporation’s certificate or articles of incorporation and by-laws, (b) with
respect to any partnership, such partnership’s partnership agreement and
certificate of limited partnership (if applicable), and (c) with respect to any
limited liability company, such limited liability company’s operating agreement
and certification of organization (or other similar document, as the case may
be).

 

“Converted Term Loan” shall have the meaning set forth in Section 2.1(d)(ii).

 

“Credit Parties” shall mean, collectively, the Administrative Agent, the
Co-Documentation Agents, the Syndication Agent, the Lenders, the Swing Loan
Lender, the Issuing Bank and any Incremental Facility Lenders.

 

“Credit Party Interest Hedge Agreements” shall mean all Interest Hedge
Agreements between the Borrower, on the one hand, and any Credit Party (or any
Lender Affiliate thereof or any Person that was a Credit Party (or a Lender
Affiliate thereof) on the date of entering into such Interest Hedge Agreement),
on the other hand.

 

“CSC Holdings” shall mean CSC Holdings, Inc., a Delaware corporation.

 

“CVC” shall mean Cablevision Systems Corporation, a Delaware corporation.

 

8

--------------------------------------------------------------------------------


 

“Debt Service” shall mean, as of any date of determination, for the Rainbow
Companies on a consolidated basis, the sum of (a) Annualized Interest Expense,
(b) cash taxes paid during the most recently completed twelve (12) calendar
month period, (c) payments of Obligations outstanding under the Revolving Loan
Commitment in connection with Mandatory Commitment Reductions during the
immediately succeeding twelve (12) calendar month period, (d) scheduled and
mandatory payments of the Term B Loans pursuant to Sections 2.6 and 2.7 hereof
during the immediately succeeding twelve (12) calendar month period (other than
the mandatory payments of the Term B Loans scheduled to be made on June 30,
2011, September 30, 2011, December 31, 2011, and March 31, 2012), (e) scheduled
principal payments under Capitalized Lease Obligations during the immediately
succeeding twelve (12) calendar month period and (f) Excess Film Rights Payments
during the immediately succeeding twelve (12) calendar month period.

 

“Debt Service Ratio” shall mean, on any calculation date, the ratio of (a)
Annualized Cash Flow to (b) Debt Service.

 

“Default” shall mean any Event of Default, and any of the events specified in
Section 9.1 hereof which with any passage of time or giving of notice (or both)
would constitute such event an Event of Default.

 

“Default Rate” shall mean a simple per annum interest rate equal to the sum of
(a) the Base Rate, (b) the Applicable Margin then in effect with respect to Base
Rate Advances, and (c) two percent (2%).

 

“Deferred Carriage Fees” shall mean the amortization by AMC, IFC and WE of (a)
launch support payments and (b) payments in exchange for carriage, which
expenditures shall, at all times, be amortized in accordance with GAAP.

 

“Discretionary Distributions Basket Amount” shall mean, for calendar year 2004
and each calendar year thereafter during the term of this Agreement,
$50,000,000.  Notwithstanding the foregoing, to the extent that amounts
available under the Discretionary Distributions Basket Amount with respect to
any calendar year are not used, such amounts may be carried forward to increase
the Discretionary Distributions Basket Amount during the years following such
year; provided, however, that the aggregate amount available under the
Discretionary Distributions Basket Amount during the term of this Agreement
shall not exceed $200,000,000.

 

“Dolan” shall mean Charles F. Dolan.

 

“Dolan Family Interests” shall mean (a) any Dolan Family Member, (b) any trusts
for the benefit of any Dolan Family Members, (c) any estate of any Dolan Family
Member or testamentary trust of any Dolan Family Member for the benefit of any
Dolan Family Members, (d) any executor, administrator, conservator or legal or
personal representative of any Person or Persons specified in clauses (a), (b)
and (c) above to the

 

9

--------------------------------------------------------------------------------


 

extent acting in such capacity on behalf of any Dolan Family Member or Members
and not individually, (e) any Person, eighty percent (80%) of which is owned and
controlled by any of the foregoing or combination of the foregoing, and (f) The
Dolan Family Foundation, a New York not-for-profit corporation.

 

“Dolan Family Members” shall mean (a) Dolan and (b) any spouse, child, child of
a spouse, parent, grandchild or other descendant of Dolan (where applicable in
each of the foregoing instances, whether natural or adopted), and any other
intestate distribute, heir or legatee of Dolan.

 

“Dollars” or “$” shall mean the basic unit of the lawful currency of the United
States of America.

 

“Eligible Assignee” shall mean (a) a Lender, (b) a Lender Affiliate, (c) an
Approved Fund, or (d) any other Person (other than the Borrower or any of its
Affiliates) approved by the Administrative Agent and, unless a Default has
occurred and is continuing, the Borrower (such approval of the Administrative
Agent and the Borrower not to be unreasonably withheld or delayed).

 

“Employee Stock Compensation Plan Expense” shall mean, with respect to any
Person, the expense incurred for the respective period in respect of the
employee stock incentive programs of such Person, as determined in accordance
with GAAP.

 

“Employee Stock Compensation Plan Income” shall mean, with respect to any
Person, income attributable to such Person for the respective period as a result
of the reversal of any Employee Stock Compensation Plan Expense accrued during a
prior period, as determined in accordance with GAAP.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

 

“ERISA Affiliate” shall mean any “affiliate” of the Borrower and its
Subsidiaries within the meaning of Section 414 of the Code.

 

“Eurodollar Advance” shall mean an Advance (other than a Swing Loan) which the
Borrower requests to be made as a Eurodollar Advance or which is continued as or
converted to a Eurodollar Advance in accordance with the provisions of
Section 2.2 hereof.

 

“Eurodollar Advance Period” shall mean, in connection with any Eurodollar
Advance, the term of such Advance selected by the Borrower, which may be one
(1), two (2), three (3) or six (6) months, and subject to the last proviso of
this definition nine (9) or twelve (12) months, or otherwise determined in
accordance with this Agreement; provided, however, notwithstanding the
foregoing, (a) any applicable Eurodollar Advance Period which would otherwise
end on a day which is not a Business

 

10

--------------------------------------------------------------------------------


 

Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Eurodollar Advance
Period shall end on the next preceding Business Day, (b) any applicable
Eurodollar Advance Period which begins on a day for which there is no
numerically corresponding day in the calendar month during which such Eurodollar
Advance Period is to end shall (subject to clause (a) above) end on the last day
of such calendar month, and (c) no Eurodollar Advance Period shall extend beyond
the Final Maturity Date or such earlier date as would interfere with the
repayment obligations of the Borrower under Section 2.7 hereof; provided
further, however, the Borrower may not select a Eurodollar Advance Period in
excess of six (6) months unless the Administrative Agent has notified the
Borrower that (i) that each of the Lenders has available to it funds for such
Lender’s share of the proposed Advance which are not required for other
purposes, (ii) such funds are available to each Lender at a rate (exclusive of
reserves and other adjustments) at or below the Eurodollar Rate for such
proposed Advance and Eurodollar Advance Period, and (iii) each Lender has, in
its sole discretion, agreed to fund such Advance.

 

“Eurodollar Basis” shall mean a simple per annum interest rate (rounded upward,
if necessary, to the nearest one-hundredth of one percent (1/100%)) equal to the
quotient of (a) the Eurodollar Rate divided by (b) one minus the Eurodollar
Reserve Percentage, stated as a decimal, and once determined, shall be subject
to Article 11 hereof and shall remain unchanged during the applicable Eurodollar
Advance Period, except for changes to reflect adjustments in the Eurodollar
Reserve Percentage.

 

“Eurodollar Rate” shall mean, for any Eurodollar Advance Period, the rate per
annum determined by the Administrative Agent to be the arithmetic mean of the
interest rates per annum (rounded upward to the nearest one-sixteenth of one
percent (1/16%)) which appear on Telerate Page 3750 as of 11:00 a.m. (London
time), or, if unavailable, the Reuters Screen LIBO Page, two (2) Business Days
before the first day of such Eurodollar Advance Period, in an amount
approximately equal to the principal amount of, and for a length of time
approximately equal to the Eurodollar Advance Period for, the Eurodollar Advance
sought by the Borrower.

 

“Eurodollar Reserve Percentage” shall mean the percentage which is in effect
from time to time under Regulation D of the Board of Governors of the Federal
Reserve System, as such regulation may be amended from time to time, as the
actual reserve requirement applicable with respect to Eurocurrency liabilities
(as that term is defined in Regulation D), to the extent any Lender has any
Eurocurrency liabilities subject to such reserve requirement at that time.  The
Eurodollar Basis for any Eurodollar Advance shall be adjusted as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” shall mean any of the events specified in Section 9.1 hereof,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

 

11

--------------------------------------------------------------------------------


 

“Excess Film Rights Payments” shall mean, for any period, the excess, if any, of
(a) cash payments in respect of film rights over (b) Film Rights Amortization;
provided, however, that, at the Borrower’s option, such excess may be reduced to
not less than zero (0) by all or any portion of the Available Film Rights
Add-Back.

 

“Exemption Certificate” shall have the meaning set forth in Section 2.10(c)(iii)
hereof.

 

“Existing Term Loan” shall mean an “Incremental Term C Loan” (as defined in the
RMH Loan Agreement).

 

“FCC” shall mean the Federal Communications Commission, or any successor
thereto.

 

“Federal Funds Effective Rate” shall mean, as of any date, the weighted average
(rounded upwards, if necessary, to the next one-hundredth of one percent (1/100
of 1%)) of the rates on overnight federal funds transactions with the members of
the Federal Reserve System arranged by federal funds brokers, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
(rounded upwards, if necessary, to the next one-hundredth of one percent (1/100
of 1%)) of the quotations for such day on such transactions received by the
Administrative Agent from three (3) federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fee Letters” shall mean those certain Fee Letters by and between the Borrower,
on the one hand, and each of the Administrative Agent and the Arranger Banks,
J.P. Morgan Securities Inc. and Banc of America Securities LLC, as co-lead
arrangers and co-book runners, on the other hand, setting forth the applicable
fees relating to this Agreement.

 

“Film Rights Agreements” shall mean, collectively, each agreement between any of
the Borrower Parties and any other Person for the agreement to use, produce,
license, exhibit or distribute programming.

 

“Film Rights Amortization” shall mean the amortization of expenditures of AMC,
IFC and WE for the acquisition of film rights and broadcast programming, which
expenditures shall, at all times, be amortized in accordance with GAAP.

 

“Final Maturity Date” shall mean March 31, 2012, or such earlier date on which
the payment of all outstanding Obligations shall be due (whether by acceleration
or otherwise).

 

“Financial Covenants” shall mean the financial covenants applicable to the
Borrower from time to time as set forth in Sections 8.8, 8.9, 8.10 and 8.11
hereof.

 

12

--------------------------------------------------------------------------------


 

“Financial Statements Delivery Date” shall mean (a) with respect to the delivery
of quarterly financial statements and information pursuant to Section 7.1 hereof
for each fiscal quarter of the Borrower ended during the term of this Agreement,
the date which is sixty (60) days after the last day of each such fiscal
quarter, and (b) with respect to the delivery of annual financial statements and
information pursuant to Section 7.2 hereof for each fiscal year of the Borrower
ended during the term of this Agreement, the date which is one hundred ten (110)
days after the end of each such fiscal year.

 

“Flow Through Entity” shall mean an entity that (a) for federal income tax
purposes, constitutes a business entity that is disregarded as an entity
separate from its owners under the Code, the Treasury regulations, or any
published administrative guidance of the IRS (a “Federal Flow Through Entity”),
and (b) for state and local jurisdiction tax purposes, is subject to treatment
on a basis under applicable state or local income tax law substantially similar
to a Federal Flow Through Entity.

 

“Foreign Lender” shall have the meaning set forth in Section 2.10(c)(iii)
hereof.

 

“Fund” shall mean any Person (other than the Borrower or any of its Affiliates)
that is (or will be) primarily engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time, consistently applied.

 

“Guarantee Supplement” shall have the meaning set forth in Section 6.14(a)
hereof.

 

“Guarantors” shall mean, collectively, Holdings and the Subsidiary Guarantors,
and “Guarantor” shall mean any one of the foregoing Guarantors.

 

“Guaranty” or “Guaranteed” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit and any
obligation of a Person (the “primary obligor”), whether or not contingent, (i)
to purchase any such primary obligation or any property or asset constituting
direct or indirect security therefor, (ii) to advance or supply funds (A) for
the purchase or payment of such primary obligation or (B) to maintain working
capital, equity capital or the net worth, cash flow, solvency or other balance
sheet or income statement condition of any other Person, (iii) to purchase
property, assets, securities or

 

13

--------------------------------------------------------------------------------


 

services primarily for the purpose of assuring the owner or holder of any
primary obligation of the ability of the primary obligor with respect to such
primary obligation to make payment thereof, or (iv) otherwise to assure or hold
harmless the owner or holder of such primary obligation against loss in respect
thereof.

 

“Holdings” shall mean Rainbow Programming Holdings LLC, a Delaware limited
liability company.

 

“IFC” shall mean The Independent Film Channel LLC, a Delaware limited liability
company.

 

“Incremental Facility Commitments” shall mean, collectively, the aggregate
commitments of the Incremental Facility Lenders to make Advances of the
Incremental Facility Loans to the Borrower in accordance with Section 2.14
hereof.  The Borrower may obtain Incremental Facility Commitments from more than
one Incremental Facility Lender, which commitments shall be several obligations
of each such Incremental Facility Lender.

 

“Incremental Facility Indebtedness” shall mean all principal, interest, fees,
and other amounts from time to time due or accrued in connection with the
Incremental Facility Loans.

 

“Incremental Facility Lenders” shall mean any Lenders having an Incremental
Facility Commitment or making Incremental Facility Loans pursuant thereto.

 

“Incremental Facility Loans” shall mean the amounts advanced by the Incremental
Facility Lenders to the Borrower as Incremental Facility Loans under the
Incremental Facility Commitment, not to exceed the amount of the Incremental
Facility Commitment.

 

“Incremental Facility Maturity Date” shall mean the maturity date for the
Incremental Facility Loans as set forth in the Notice of Incremental Facility
Commitment applicable thereto, or such earlier date on which the payment of all
outstanding Obligations in respect of such Incremental Facility Commitment shall
be due (whether by acceleration or otherwise).

 

“Incremental Facility Notes” shall mean those certain Incremental Facility Notes
described in Section 2.14(d) hereof.

 

“Indebtedness” shall mean, with respect to any Person, (a) all items (except
items of shareholders’ and partners’ equity or capital stock or surplus or
general contingency or deferred tax reserves or obligations with respect to the
PIK Preferred as permitted by Sections 8.5(c) and 8.7 hereof) which in
accordance with GAAP would be included in determining total liabilities as shown
on the liability side of a balance sheet of such Person, (b) all direct or
indirect obligations secured by any Lien to which any

 

14

--------------------------------------------------------------------------------


 

property or asset owned by such Person is subject, whether or not the obligation
secured thereby shall have been assumed, (c) to the extent not otherwise
included, all Capitalized Lease Obligations of such Person, (d) all
reimbursement obligations with respect to outstanding letters of credit, and (e)
all net obligations in respect of Interest Hedge Agreements.

 

“Indebtedness For Money Borrowed” shall mean, with respect to any Person, all
money borrowed by such Person and all Indebtedness represented by notes payable
by such Person and drafts accepted representing extensions of credit to such
Person, all obligations of such Person evidenced by bonds, debentures, notes, or
other similar instruments, all net obligations in respect of Interest Hedge
Agreements, all reimbursement obligations with respect to letters of credit, all
Indebtedness of such Person upon which interest charges, commitment fees or
letter of credit fees are customarily paid, and all Indebtedness of such Person
issued or assumed as full or partial payment for property or services, whether
or not any such notes, drafts, obligations, or Indebtedness represent
Indebtedness for money borrowed (excluding accounts payable and other accruals
incurred in the ordinary cause of business and all obligations with respect to
the PIK Preferred as permitted by Sections 8.5(c) and 8.7 hereof).  For purposes
of this definition, interest which is accrued but not paid on the original due
date or within any applicable cure or grace period as provided by the underlying
contract for such interest shall be deemed Indebtedness For Money Borrowed.

 

“Indemnitee” shall have the meaning given thereto in Section 6.13 hereof.

 

“Indentures” shall mean, collectively, the Senior Notes Indenture and the Senior
Subordinated Notes Indenture.

 

“Initial Authorized Debt Issuance” shall have the meaning set forth in the
definition of Authorized Debt Issuance.

 

“Initial Maturity Date” shall mean September 30, 2011, or such earlier date on
which the payment of all outstanding Obligations in respect of the Revolving
Loan Commitment shall be due (whether by acceleration or otherwise).

 

“Insolvency Proceeding” shall mean, with respect to any Person, any insolvency,
receivership, bankruptcy, dissolution, liquidation or reorganization proceeding,
or any other proceeding, whether voluntary or involuntary, by or against such
Person, under the Bankruptcy Code or any other bankruptcy or insolvency law or
laws, federal or state, relating to the relief of debtors of any jurisdiction,
whether now or hereafter in effect, and any out-of-court composition, assignment
for the benefit of creditors, readjustment of Indebtedness, reorganization,
extension or other debt arrangement of any kind.

 

“Interest Coverage Ratio” shall mean, on any calculation date, the ratio of (a)
Six Month Cash Flow to (b) Trailing Six Month Interest Expense.

 

15

--------------------------------------------------------------------------------


 

“Interest Expense” shall mean, for any period with respect to any Person, an
amount equal to the sum of (a) the interest and commitment fees accrued during
such period with respect to the aggregate amount of Indebtedness For Money
Borrowed, (b) the interest component of Capitalized Lease Obligations and (c)
Restricted Payments made to Holdings for the purpose of paying interest on
Indebtedness of Holdings.

 

“Interest Hedge Agreement” shall mean any interest rate swap, cap, collar,
floor, caption or swap agreement, or any similar arrangement designed to hedge
the risk of variable interest rate volatility or to reduce interest costs,
arising at any time between the Borrower, on the one hand, and any other Person,
on the other hand, as such agreement or arrangement may be modified,
supplemented, amended, and in effect from time to time.

 

“Investment” shall mean any capital contributions to, loans to, repurchase
agreements with or investments in securities of, or Guaranties issued for the
benefit of, a Person (including, without limitation, any of the Unrestricted
Subsidiaries), but in any case shall not include any Acquisition.

 

“IRS” shall mean the Internal Revenue Service.

 

“Issuing Bank” shall mean the Administrative Agent and, upon any such Person’s
agreement to act as an Issuing Bank hereunder, any Lender or any Lender
Affiliate, in each case as issuer of any Letter of Credit hereunder.

 

“L/C Obligations” shall mean, at any date, the sum of (a) the aggregate amount
then available to be drawn under all outstanding Letters of Credit and (b) the
aggregate amount of drawings under Letters of Credit which have not then been
reimbursed by the Borrower pursuant to Section 2.15 hereof.

 

“Lender Addendum” shall mean, with respect to any Lender, a Lender Addendum,
substantially in the form of Exhibit B attached hereto, to be executed and
delivered by such Lender on the Agreement Date as provided in Section 12.17
hereof.

 

“Lender Affiliate” shall mean with respect to any Lender, (a) any Person
directly or indirectly controlling, controlled by or under common control with
such Lender or (b) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is wholly-owned by a Lender or a Lender Affiliate of such Lender.

 

“Lenders” shall mean the financial institutions or other entities that from time
to time become parties to this Agreement as Lenders (including the Swing Loan
Lender), and “Lender” shall mean any one of the foregoing Lenders.

 

16

--------------------------------------------------------------------------------


 

“Letter of Credit” shall mean any Letter of Credit issued by any Issuing Bank
pursuant to Section 2.15 hereof.

 

“Letter of Credit Committed Amount” shall mean $50,000,000.

 

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
assignment, charge, security interest, title retention agreement, levy,
execution, seizure, attachment, garnishment, or other encumbrance of any kind in
respect of such property, whether or not choate, vested, or perfected.

 

“Liquidity” shall mean the sum of (a) the Available Revolving Loan Commitment
permitted to be incurred pursuant to Sections 4.2 and 4.3 hereof minus
outstanding Swing Loans plus (b) the cash on hand of the Rainbow Companies.

 

“Loan Documents” shall mean this Agreement, the Notes, the Fee Letters, the
Security Documents, the Subordination of Intercompany Obligations Agreement, all
documents executed in connection with any Incremental Facility Loans, all
Letters of Credit, all Requests for Advance, all Requests for Issuance of
Letters of Credit, all documents executed by any of the Borrower Parties
pursuant to Section 6.14 hereof and all other fee letters, documents,
instruments, certificates and agreements executed or delivered in connection
with or contemplated by this Agreement; provided, however, that, notwithstanding
the foregoing, none of the Credit Party Interest Hedge Agreements shall
constitute Loan Documents.

 

“Loans” shall mean, collectively, the Revolving Loans, the Term B Loans, the
Swing Loans, and, if any Incremental Facility Commitments have been issued
hereunder, the Incremental Facility Loans made under such Incremental Facility
Commitments, and “Loan” shall mean any of the foregoing.

 

“Majority Lenders” shall mean, at any time, (a) prior to the occurrence of an
Event of Default and termination of the Commitments, Lenders the sum of whose
Undrawn Commitments plus Loans then outstanding equals or exceeds fifty and
one-tenth percent (50.1%) of the sum of the Undrawn Commitments plus the Loans
then outstanding for all Lenders, or (b) at any time that there exists an Event
of Default hereunder and the Commitments have been terminated, Lenders the total
of whose Loans outstanding equals or exceeds fifty and one-tenth percent (50.1%)
of the total principal amount of the Loans then outstanding hereunder.

 

“Mandatory Borrowing” shall have the meaning given thereto in Section 2.8(b)
hereof.

 

“Mandatory Commitment Reductions” shall mean, as of any calculation date, the
excess, if any, of (a) the aggregate principal amount of the Revolving Loans,
the Swing Loans and the L/C Obligations outstanding at the beginning of the
period being

 

17

--------------------------------------------------------------------------------


 

measured, over (b) the lowest amount of the Revolving Loan Commitment during the
period being measured.

 

“Material Affiliate Contracts” shall mean, collectively, (a) the AMC Consulting
Agreement, (b) the Services Agreement, and (c) each agreement between any of the
Borrower Parties with any of its Affiliates identified on Schedule 1 attached
hereto.

 

“Material Film Rights Agreement” shall mean any Film Rights Agreement of any
Borrower Party pursuant to which such Borrower Party is obligated to make
payments of $10,000,000 or more in the aggregate.

 

“Material Affiliation Agreement” shall mean any Affiliation Agreement covering
1,000,000 or more subscribers.

 

“Material Subsidiaries” shall mean, collectively, (a) the Guarantors and (b) any
other Subsidiaries of the Borrower having (either individually or collectively,
in the case of any holding company Subsidiaries, with their respective operating
Subsidiaries) a “fair market value” of $5,000,000 or more, as determined by the
Arranger Banks in their reasonable discretion.

 

“Materially Adverse Effect” shall mean any materially adverse effect upon the
business, assets, financial condition or results of operations of the Borrower
Parties, taken as a whole on a consolidated basis in accordance with GAAP, or
upon the ability of the Borrower Parties, taken as a whole, to perform their
respective Obligations under this Agreement or any other Loan Document.

 

“Maturity Date” shall mean, with respect to all amounts owing or Advances made,
under (a) the Revolving Loan Commitment, the Initial Maturity Date, (b) the Term
B Loan Commitment, the Final Maturity Date, and (c) any Incremental Facility
Commitment, the Incremental Facility Maturity Date applicable thereto.

 

“Maximum Guaranteed Amount” shall have the meaning ascribed thereto in
Section 3.3(e) hereof.

 

“Moody’s” shall mean Moody’s Investor Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Cash Proceeds” shall mean, with respect to any issuance or sale by any
Person of Indebtedness or stock or other equity interests, and with respect to
any sale, lease, transfer or other disposition of assets, the amount equal to
(a) the gross cash consideration (including, without limitation, any payments
received in respect of covenants not to compete, consulting or management fees,
and any portion of the amount received in cash upon payment of a buyer
promissory note or other evidence of

 

18

--------------------------------------------------------------------------------


 

Indebtedness) in connection with such issuance, sale, lease, transfer or other
disposition, minus (b) the sum of (i) any underwriting or commitment fees or
sales commissions required to be paid on the closing of such transaction, (ii)
any attorneys’ fees incurred by such Person in connection with such transaction,
and (iii) cash taxes related to the transaction to the extent payable by such
Person.

 

“Net Income” shall mean, with respect to any Person for any period, the
aggregate amount of net income of such Person, after taxes (unless such Person
is a partnership or limited liability company), for such period as determined in
accordance with GAAP.

 

“New Affiliated Equity” shall mean any infusion of equity by Holdings, RME, any
Affiliate of RME or any other Person satisfactory to the Majority Lenders into
the Borrower after the Agreement Date (whether the amount of such equity shall
have been obtained by any such Person in connection with the public issuance of
stock or other equity interests by such Person or otherwise), including, without
limitation, any contribution to the Borrower of the PIK Preferred as permitted
by Sections 8.5(c) and 8.7 hereof.

 

“Notes” shall mean, collectively, the Revolving Notes, the Term B Notes, the
Swing Loan Note and, if applicable, the Incremental Facility Notes.

 

“Notice of Continuation/Conversion” shall mean a notice in substantially the
form of Exhibit C attached hereto.

 

“Notice of Incremental Facility Commitment” shall have the meaning set forth in
Section 2.14(b) hereof.

 

“Obligations” shall mean (a) all payment and performance obligations of the
Borrower and all other obligors to the Lenders, the Swing Loan Lender, the
Incremental Facility Lenders, the Administrative Agent and the other Credit
Parties under this Agreement and the other Loan Documents, as they may be
amended from time to time, or as a result of making the Loans or the Incremental
Facility Loans, (b) the obligation to pay an amount equal to the amount of any
and all damages which the Lenders, the Swing Loan Lender, the Incremental
Facility Lenders, the Administrative Agent or the other Credit Parties, or any
of them, or any of their Lender Affiliates, may suffer by reason of a breach by
the Borrower or any other obligor of any obligation, covenant or undertaking
with respect to this Agreement or any other Loan Document and (c) all
obligations of the Borrower arising from or in connection with any Credit Party
Interest Hedge Agreements (only to the extent that such Credit Party Interest
Hedge Agreements are permitted pursuant to Section 8.1(d) hereof).

 

“Payment Date” shall mean the last day of each Eurodollar Advance Period.

 

19

--------------------------------------------------------------------------------


 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
thereto.

 

“Permitted Investments” shall mean Investments described in and permitted to be
made under Section 8.2 hereof.

 

“Permitted Liens” shall mean, as applied to any Person:

 

(a)                                  Any Lien in favor of any Credit Party given
to secure the Obligations;

 

(b)                                 (i) Liens on real estate for real estate
taxes not yet delinquent and (ii) Liens for taxes, assessments, judgments,
governmental charges or levies, or claims the non-payment of which is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside on such Person’s books, but only so long as no
foreclosure, distraint, sale, or similar proceedings have been commenced with
respect thereto and remain unstayed for a period of thirty (30) days after their
commencement;

 

(c)                                  Liens of carriers, warehousemen, mechanics,
laborers, and materialmen incurred in the ordinary course of business for sums
not yet due or being contested in good faith, if such reserve or appropriate
provision, if any, as shall be required by GAAP shall have been made therefor;

 

(d)                                 Liens incurred in the ordinary course of
business in connection with worker’s compensation and unemployment insurance;

 

(e)                                  Restrictions on the transfer of assets
imposed by any agreement (other than any agreement relating to Indebtedness), or
by any federal, state or local statute, regulation or ordinance applicable to
such Person;

 

(f)                                    Easements, rights-of-way, restrictions,
and other similar encumbrances on the use of real property which do not
interfere with the ordinary conduct of the business of such Person, or Liens on
real property  incidental to the conduct of the business of such Person or to
the ownership of its real properties which were not incurred in connection with
Indebtedness or other extensions of credit and which do not in the aggregate
materially detract from the value of such properties or materially impair their
use in the operation of the business of such Person; and

 

(g)                                 Liens in respect of Capitalized Lease
Obligations permitted under this Agreement.

 

“Person” shall mean an individual, Company, unincorporated organization, or a
government or any agency or political subdivision thereof.

 

20

--------------------------------------------------------------------------------


 

“PIK Preferred” shall mean paid in kind preferred membership interests issued by
AMC (a) the terms of which provide that (i) no dividends thereon shall be
required to be paid in cash prior to twelve (12) years after the Agreement Date
and (ii) no mandatory redemption or sinking fund payments shall be required
prior to twenty (20) years after the Agreement Date, other than in connection
with a “Change of Control” (as defined in the AMC LLC Agreement as in effect on
the Agreement Date and as amended, modified or supplemented on terms no less
favorable to the Rainbow Companies, taken as a whole) and (b) which shall be
issued upon terms otherwise reasonably acceptable to the Arranger Banks.

 

“Plan” shall mean, with respect to the Borrower and its Subsidiaries, an
employee benefit plan within the meaning of Section 3(2) of ERISA sponsored or
maintained by or contributed to by the Borrower or any of its Subsidiaries for
the benefit of employees of the Borrower or such Subsidiaries, as the case may
be, but excluding any Multiemployer Plan.

 

“Pledge Agreement” shall mean that certain Pledge Agreement among certain of the
Borrower Parties and the Administrative Agent, dated as of the Agreement Date,
in substantially the form of Exhibit D attached hereto, pursuant to which the
Borrower has pledged to the Administrative Agent, for the ratable benefit of the
Credit Parties, all of the stock and other equity interests owned directly by
the Borrower (other than the stock or other equity interests of any Unrestricted
Subsidiary) to secure the Obligations.

 

“Prime Rate” shall mean, at any time, the rate of interest publicly announced by
JPMorgan Chase Bank as its “prime rate” in effect at its principal office in New
York City.  The Prime Rate is not necessarily the lowest rate of interest
charged to borrowers of JPMorgan Chase Bank.

 

“Pro Rata Share” shall have the meaning ascribed thereto in Article 3 hereof.

 

“Rainbow Companies” shall mean, collectively, the Borrower and its Subsidiaries,
and “Rainbow Company” shall mean any one of the foregoing Rainbow Companies.

 

 “Rainbow DBS Holdings Basket Amount” shall mean, for calendar year 2004 and
each calendar year thereafter during the term of this Agreement, $150,000,000. 
Notwithstanding the foregoing, to the extent that amounts available under the
Rainbow DBS Holdings Basket Amount with respect to any calendar year are not
used, such amounts may be carried forward to increase the Rainbow DBS Holdings
Basket Amount during the years following such year; provided, however, that the
aggregate amount available under the Rainbow DBS Holdings Basket Amount during
the term of this Agreement shall not exceed $600,000,000.

 

21

--------------------------------------------------------------------------------


 

“Rainbow Group” shall mean, collectively, the Borrower, the Subsidiary
Guarantors and the Unrestricted Subsidiaries.

 

“Register” shall have the meaning set forth in Section 12.5(b)(iii) hereof.

 

“Regulatory Change” shall mean, with respect to any Lender, any change on or
after the Agreement Date in United States federal, state or foreign laws or
regulations (including, without limitation, Regulation D of the Board of
Governors of the Federal Reserve System) or the adoption or making on or after
such date of any interpretations, directives or requests applying to a class of
banks including such Lender of or under any United States federal or state, or
any foreign, laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

 

“Reportable Event” shall have the meaning set forth in Section 4043 of ERISA,
other than an event for which the reporting requirement has been waived by
regulations promulgated under such Section.

 

“Request for Advance” shall mean any certificate signed by an Authorized
Signatory of the Borrower requesting an Advance (other than a Swing Loan)
hereunder, which certificate shall be in substantially the form of Exhibit E
attached hereto.

 

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of the Borrower requesting a Letter of Credit hereunder,
which certificate shall be in substantially the form of Exhibit F attached
hereto.

 

“Restricted Payment” shall mean (a) any direct or indirect distribution,
dividend or other payment to any Person on account of any shares of capital
stock or other securities of any of the Rainbow Companies, (b) any payment of
consulting or management fees, or any interest thereon, by any of the Rainbow
Companies to CVC or to any other Affiliate of the Rainbow Companies (including,
without limitation, payments under the AMC Consulting Agreement or the Services
Agreement), (c) any  distribution, dividend or other payment to Holdings or an
Affiliate of Holdings for and in the amount of Federal and state taxes payable
by Holdings or such Affiliate which are attributable to the operations or assets
of the Borrower, and (d) any payment of principal or interest on account of any
Indebtedness of any of the Rainbow Companies or Holdings issued in connection
with an Authorized Debt Issuance or pursuant to Sections 8.1(f) or 8.1(h)
hereof.

 

“Restricted Purchase” shall mean any payment on account of the purchase,
redemption, or other acquisition or retirement of any shares of capital stock or
other securities of any of the Rainbow Companies, including, without limitation,
any warrants or other rights or options to acquire shares of capital stock or
other securities of any of the Rainbow Companies.

 

22

--------------------------------------------------------------------------------


 

“Restructuring Charges” shall mean, as determined for any period for AMC, IFC
and WE on a consolidated basis, restructuring charges incurred by AMC, IFC and
WE in connection with exiting an activity or restructuring an operation or
activity, in accordance with GAAP.

 

“Revolving Commitment Percentage” shall mean, with respect to any Lender, the
ratio, expressed as a percentage, of (a) the Revolving Loan Commitment of such
Lender, divided by (b) the aggregate Revolving Loan Commitments of all of the
Lenders.  As of the Agreement Date, the Revolving Commitment Percentage of each
Lender is set forth on Schedule 1 to the Lender Addendum delivered by such
Lender under the caption “Revolving Commitment Percentage”.

 

“Revolving Loan Commitment” shall mean the several obligations of certain of the
Lenders to advance the sum of up to $350,000,000 to the Borrower, on or after
the Agreement Date, in accordance with their respective Revolving Commitment
Percentages and as such amount may be reduced from time to time, all pursuant to
the terms hereof.

 

“Revolving Loans” shall mean, collectively, the amounts advanced by certain of
the Lenders to the Borrower under the Revolving Loan Commitment, not to exceed
the amount of the Revolving Loan Commitment and not to include Swing Loans.

 

“Revolving Notes” shall mean those certain revolving promissory notes issued by
the Borrower to each of the Lenders issuing a Revolving Loan Commitment that
requests a promissory note in accordance with each such Lender’s Revolving
Commitment Percentage, each one substantially in the form of Exhibit G attached
hereto, and any extensions, modifications, renewals or replacements of or
amendments to any of the foregoing.

 

“RME” shall mean Rainbow Media Enterprises, Inc., a Delaware corporation.

 

“RME Spin-Off” shall mean the distribution by CVC of the outstanding equity
interests of RME and its Subsidiaries to the shareholders of CVC and the actions
taken in connection therewith.

 

“RMH” shall mean Rainbow Media Holdings LLC, a Delaware limited liability
company.

 

“RMH Loan Agreement” shall mean that certain Amended and Restated Loan Agreement
dated as of December 19, 2003, among RMH, as borrower, the Guarantors (as
defined therein) party thereto, as guarantors, Toronto Dominion (Texas), Inc.,
as administrative agent, and the other Credit Parties (as defined therein) party
thereto, as amended, supplemented or otherwise modified prior to the Agreement
Date.

 

23

--------------------------------------------------------------------------------


 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc.

 

“SEC” shall mean the United States Securities and Exchange Commission or any
successor agency thereof.

 

“Security Agreement” shall mean that certain Security Agreement among the
Borrower Parties and the Administrative Agent, dated as of the Agreement Date,
in substantially the form of Exhibit H attached hereto.

 

“Security Documents” shall mean the Pledge Agreement, the Security Agreement,
the Trademark Security Agreement, any other agreement or instrument providing
Collateral for the Obligations whether now or hereafter in existence, and any
filings, instruments, agreements and documents related thereto and providing the
Administrative Agent, for the ratable benefit of the Credit Parties, with
Collateral for the Obligations.

 

“Senior Debt” shall mean, as of any date without duplication, the result of (a)
Total Debt, minus (b) the aggregate principal amount of any Authorized Debt
Issuance (other than the Senior Authorized Debt Issuance) then outstanding minus
(c) the aggregate principal amount of any other Indebtedness For Money Borrowed
that is contractually subordinated to the Obligations on terms reasonably
satisfactory to the Arranger Banks.

 

“Senior Authorized Debt Issuance” shall have the meaning set forth in the
definition of Authorized Debt Issuance.

 

“Senior Leverage Ratio” shall mean, on any calculation date, the ratio of (a)
Senior Debt to (b) Annualized Cash Flow.

 

“Senior Notes Indenture” shall mean that certain Indenture, dated as of the
Agreement Date, among The Bank of New York, the Borrower, RNS Co-Issuer
Corporation and the “Guarantors” (as defined therein) with respect to the 8 3/4%
Senior Notes Due 2012.

 

“Senior Subordinated Notes Indenture” shall mean that certain Indenture, dated
as of the Agreement Date, among The Bank of New York, the Borrower, RNS
Co-Issuer Corporation and the “Guarantors” (as defined therein) with respect to
the 10 3/8% Senior Subordinated Notes Due 2014.

 

“Services Agreement” shall mean that certain Services Agreement identified on
Schedule 8.12 attached hereto.

 

“Six Month Cash Flow” shall mean the result of (a) Annualized Cash Flow, divided
by (b) two (2).

 

24

--------------------------------------------------------------------------------


 

“Solvent” shall mean, with respect to any Person on any date, that on such date
(a) the fair value of the property (tangible or intangible) of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the amount that will be required to
pay the probable liabilities of such Person on its debts as they become absolute
and matured will not be greater than the fair salable value of the assets of
such Person at such time, (c) such Person is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, and (d) such Person
is not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to prevailing
practices in the industry in which such Person is engaged.  In computing the
amount of any contingent liability at any time, it is intended that such
liability will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that might reasonably
be expected to become an actual or matured liability.

 

“Subordination of Intercompany Obligations Agreement” shall mean that certain
Subordination of Intercompany Obligations Agreement, dated as of the Agreement
Date, among the Administrative Agent, CSC Holdings, the Borrower, AMC, WE and
any other Affiliate of CSC Holdings that is a party to the AMC Consulting
Agreement, in substantially the form of Exhibit I attached hereto, pursuant to
which the payment of fees under the AMC Consulting Agreement and the Services
Agreement have been subordinated to the Obligations as provided therein.

 

“Subsequent Authorized Debt Issuance” shall have the meaning set forth in the
definition of Authorized Debt Issuance.

 

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
fifty percent (50%) or more of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or other Company of which fifty percent (50%) or more of the outstanding
partnership or other equity interests, is at the time owned directly or
indirectly by such Person, or by one or more Subsidiaries of such Person, or by
such Person and one or more Subsidiaries of such Person, and (b) any other
entity which is controlled or capable of being controlled by such Person, or by
one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person; provided that, in the case of the Borrower and its
Subsidiaries, the term “Subsidiary” shall exclude the Unrestricted Subsidiaries,
except that, notwithstanding anything in this definition to the contrary, (a)
any Companies formed pursuant to clause (a) of the definition of “Unrestricted
Subsidiaries” shall be considered Subsidiaries for purposes of determining
compliance with such clause, (b) the Unrestricted Subsidiaries shall be
considered “Subsidiaries” solely for purposes of Sections 5.1(h), 5.1(m), 6.6,

 

25

--------------------------------------------------------------------------------


 

6.10, 7.5(a)(iv), 8.14 and 9.1(l) of this Agreement, and (c) with respect to the
definition of “Material Subsidiaries,” the Unrestricted Subsidiaries will be
considered Material Subsidiaries to the extent such Companies would have
constituted Material Subsidiaries but for application of the exclusion set forth
in this proviso.

 

“Subsidiary Guarantors” shall mean all of the now or hereafter existing direct
and indirect Subsidiaries of the Borrower, and “Subsidiary Guarantor” shall mean
any one of the foregoing Subsidiary Guarantors.

 

“Swing Loan Committed Amount” shall mean $5,000,000.

 

“Swing Loans” shall mean revolving loans made to the Borrower by the Swing Loan
Lender from time to time in the Swing Loan Lender’s sole discretion and for the
Swing Loan Lender’s account, which revolving loans shall be made in accordance
with Sections 2.1(b) and 2.8 hereof.

 

“Swing Loan Lender” shall mean any Lender or the Administrative Agent as agreed
to at any time by the Borrower and such Lender or the Administrative Agent, in
either case as designated in accordance with this Agreement.  The initial Swing
Loan Lender shall be JPMorgan Chase Bank.

 

“Swing Loan Note” shall mean that certain Swing Loan Note dated as of the
Agreement Date, in the principal amount of $5,000,000, issued by the Borrower to
the Swing Loan Lender, substantially in the form of Exhibit J attached hereto,
and any amendments, replacements, extensions or renewals thereof.

 

“Swing Loan Request” shall have the meaning set forth in Section 2.8(a)(i)
hereof.

 

“Syndication Agent” shall mean Bank of America, N.A., in its capacity as
syndication agent under this Agreement.

 

“Taxes” shall have the meaning set forth in Section 2.10(c)(i) hereof.

 

“Term B Commitment Percentage” shall mean, with respect to any Lender, the
ratio, expressed as a percentage, of (a) the Term B Loan Commitment of such
Lender, divided by (b) the aggregate Term B Loan Commitments of all of the
Lenders.  As of the Agreement Date, the Term B Commitment Percentage of each
Lender is set forth on Schedule 1 to the Lender Addendum delivered by such
Lender under the caption “Term B Commitment Percentage”.

 

“Term B Loan Commitment” shall mean the several obligations of certain of the
Lenders to advance the sum of up to $600,000,000 to the Borrower on the
Agreement Date, in accordance with their respective Term B Commitment
Percentages, all pursuant to the terms hereof.

 

26

--------------------------------------------------------------------------------


 

“Term B Loans” shall mean, collectively, the amount advanced by certain of the
Lenders to the Borrower under the Term B Loan Commitment, not to exceed the
amount of the Term B Loan Commitment.

 

“Term B Notes” shall mean those certain term notes issued by the Borrower to
each of the Lenders issuing a Term B Loan Commitment that requests a promissory
note in accordance with each such Lender’s Term B Commitment Percentage, each
one substantially in the form of Exhibit K attached hereto, and any extensions,
modifications, renewals or replacements of or amendments to any of the
foregoing.

 

“Total Debt” shall mean, as of any date without duplication, with respect to the
Rainbow Companies on a consolidated basis, (a) all outstanding Indebtedness For
Money Borrowed (other than obligations under Interest Hedge Agreements), (b) all
obligations Guaranteed by the Rainbow Companies in respect of Indebtedness for
Money Borrowed, and (c) all Capitalized Lease Obligations (other than
obligations under Film Rights Agreements).

 

“Total Leverage Ratio” shall mean, on any calculation date, the ratio of (a)
Total Debt to (b) Annualized Cash Flow.

 

“Trademark Security Agreement” shall mean that certain Trademark Security
Agreement between each Borrower Party owning any trademarks or trademark
applications and the Administrative Agent, for the ratable benefit of the Credit
Parties, dated as of the Agreement Date, substantially in the form of Exhibit L
attached hereto, and any similar security agreement or any security agreement
supplement delivered pursuant to Section 6.14 hereof.

 

“Trailing Six Month Interest Expense” shall mean Interest Expense for the
Rainbow Companies on a consolidated basis for the most recently completed six
(6) month period.

 

“Transaction” shall mean the execution, delivery and performance by each
Borrower Party of this Agreement and the other Loan Documents and the Credit
Party Interest Hedge Agreements to which such Borrower Party is intended to be a
party, the borrowing of Loans, the use of the proceeds thereof and the issuance
of Letters of Credit hereunder.

 

“Transponder Lease Agreement” shall mean any agreement by and between any of the
Rainbow Companies and any other Person for the license, lease or other agreement
to use telecommunications satellites for purposes of broadcasting the
programming of such Rainbow Companies and any other agreement related to the
transmission, origination and production of such programming and the related
technical services.

 

27

--------------------------------------------------------------------------------


 

“Undrawn Commitments” shall mean, collectively, the unfunded portions of the
Revolving Loan Commitment, together with the undrawn amount of all Incremental
Facility Commitments issued hereunder.

 

“Unrestricted Subsidiaries” shall mean, collectively, each of the Companies
designated as Unrestricted Subsidiaries as of the Agreement Date on
Schedule 5.1(c)-2 hereto, and “Unrestricted Subsidiary” shall mean any one of
the foregoing Unrestricted Subsidiaries; provided, however, that after the
Agreement Date, the Borrower may designate as additional Unrestricted
Subsidiaries (a) any Subsidiary of the Borrower formed after the Agreement Date
so long as such Subsidiary shall have (either individually or collectively, in
the case of any holding company Subsidiaries) a “fair market value” of less than
$5,000,000, as determined by the Arranger Banks in their reasonable discretion,
and (b) other Companies with the approval of the Arranger Banks.

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.

 

“Viewing Subscribers” shall mean any household which is a subscriber carried and
paid for pursuant to (a) any Affiliation Agreement existing on the Agreement
Date or arising after the Agreement Date or (b) any such Affiliation Agreement
which expires or has expired, provided that negotiations are continuing in good
faith to renew or extend such expired Affiliation Agreement and following the
expiration of such Affiliation Agreement, the programming of the applicable
Borrower Parties continues to be exhibited, distributed and paid for by the
applicable pay television distributor under its existing terms or under terms
materially no less favorable to the Borrower Parties than such existing terms.

 

“Voting Stock” of a Person shall mean all classes of capital stock, partnership
interests or other equity interests of such Person then outstanding and normally
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof.

 

“WE” shall mean WE:  Women’s Entertainment LLC, a Delaware limited liability
company.

 

Each definition of an agreement in this Article 1 shall include such agreement
as amended, restated, supplemented or otherwise modified (and, to the extent
applicable, as renewed or extended) from time to time provided that, if required
pursuant to the terms of this Agreement, the prior written consent of the
Majority Lenders (or such other composition of Lenders as may be required under
Section 12.12 hereof) shall have been given with respect to such amendment,
restatement, supplement or other modification.  Except where the context
otherwise requires, definitions imparting the singular shall include the plural
and vice versa.  Except where otherwise specifically

 

28

--------------------------------------------------------------------------------


 

restricted, reference to a party to a Loan Document or a Credit Party Interest
Hedge Agreement includes that party and its successors and assigns.  An Event of
Default shall “exist”, “continue” or be “continuing” until such Event of Default
has been waived in writing in accordance with Section 12.12 hereof.  All terms
used herein which are defined in Article 9 of the Uniform Commercial Code in
effect in the State of New York on the date hereof and which are not otherwise
defined herein shall have the same meanings herein as set forth therein.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any covenant or other provision hereof to eliminate the effect of
any change in GAAP or in the application thereof on the operation of such
covenant or provision occurring after the date hereof (or if the Administrative
Agent notifies the Borrower that the Majority Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until the
earlier of (a) the withdrawal by the Borrower (or the Administrative Agent) of
such notice and (b) the amendment of the relevant covenant or other provision in
accordance herewith.  Unless otherwise expressly stated herein, all references
to financial information and results of the Borrower shall be determined on a
consolidated basis among the Rainbow Group.

 

ARTICLE 2 -  Loans.

 

Section 2.1                                      The Loans.  Subject to the
terms and conditions of, and in reliance upon the representations and warranties
made in, this Agreement and the other Loan Documents, the Lenders agree,
severally in accordance with their respective Commitment Percentages and not
jointly, to make Loans to the Borrower in an aggregate principal amount not to
exceed Nine Hundred Fifty Million Dollars ($950,000,000).

 

(a)                                  The Revolving Loans.  The Lenders that have
issued a Revolving Loan Commitment agree, severally in accordance with their
respective Revolving Commitment Percentages and not jointly, upon the terms and
subject to the conditions of this Agreement, to lend and re-lend to the
Borrower, on and after the Agreement Date, but prior to the Initial Maturity
Date, amounts which, in the aggregate, together with the principal amount of any
Swing Loans and any L/C Obligations outstanding at any time, do not exceed the
Revolving Loan Commitment.  Subject to the terms and conditions hereof and prior
to the Initial Maturity Date, Advances under the Revolving Loan Commitment may
be repaid and reborrowed from time to time on a revolving basis or may be
continued or converted pursuant to a Notice of Continuation/Conversion as
provided in Section 2.2 hereof.

 

29

--------------------------------------------------------------------------------


 

(b)                                 The Swing Loans.  Subject to the terms and
conditions hereinafter set forth, including, without limitation, Section 2.8
hereof, the Swing Loan Lender, in its individual capacity, may in its sole
discretion make revolving loans to the Borrower (each a “Swing Loan” and,
collectively, the “Swing Loans”) from time to time on and after the Agreement
Date, but prior to the Initial Maturity Date, for the purposes hereinafter set
forth; provided, however, that (i) the aggregate amount of Swing Loans
outstanding at any time shall not exceed the Swing Loan Committed Amount, and
(ii) the sum of Revolving Loans, plus Swing Loans, plus L/C Obligations
outstanding at any time shall not exceed the Revolving Loan Commitment.  Swing
Loans hereunder may be repaid and reborrowed in accordance with the provisions
hereof.

 

(c)                                  The Letters of Credit.  Each Issuing Bank
agrees, upon the terms and subject to the conditions of this Agreement, to issue
from time to time, on and after the Agreement Date, but prior to the Initial
Maturity Date, for the account of the Borrower, Letters of Credit to such
beneficiaries as shall be designated in writing by the Borrower to such Issuing
Bank, up to the limit of the Letter of Credit Committed Amount.

 

(d)                                 The Term B Loans.  (i) The Lenders that have
issued a Term B Loan Commitment, severally in accordance with their respective
Term B Commitment Percentages and not jointly, upon the terms and subject to the
conditions of this Agreement, agree to lend (or, pursuant to Section 2.1(d)(ii)
hereof, elect to convert all or a portion of such Lender’s Existing Term Loans
into a Term B Loan) to the Borrower on the Agreement Date an amount equal to the
Term B Loan Commitment.  After the Agreement Date, Advances under the Term B
Loan Commitment may be continued or converted pursuant to a Notice of
Conversion/Continuation as provided in Section 2.2 hereof; provided, however,
there shall be no increase in the aggregate principal amount of the Term B Loans
outstanding at any time after the Agreement Date.  Amounts repaid under the Term
B Loan Commitment may not be reborrowed.

 

(ii)                                  In connection with the making of the Term
B Loans pursuant to Section 2.1(d)(i) hereof, by delivering written notice to
the Administrative Agent at least one (1) Business Day prior to the Agreement
Date, any Lender of Existing Term Loans may elect to make all or any portion of
such Lender’s Term B Loan Commitment Percentage of the Term B Loans requested by
the Borrower to be made on the Agreement Date by converting all or a portion of
the outstanding principal amount of the Existing Term Loans held by such Lender
into Term B Loans in a principal amount equal to the amount of Existing Term
Loans so converted (each such Existing Term Loan, to the extent it is to be
converted, hereinafter a “Converted Term Loan”).  On the Agreement Date, the
Converted Term Loans shall be converted for all purposes of this Agreement into
Term B Loans, and the Administrative Agent shall record in the Register the
aggregate amounts of Converted Term Loans converted into Term B Loans.  Any
written notice to the Administrative Agent delivered by an applicable Lender
pursuant to this Section shall specify the amount of such Lender’s Term B Loan
Commitment and the

 

30

--------------------------------------------------------------------------------


 

 

principal amount of Existing Term Loans held by such Lender that are to be
converted into Term B Loans.

 

(e)                                  Use of Proceeds.  The proceeds of the Loans
may be used solely to (i) finance a distribution to RMH to be used to repay the
outstanding Obligations (as defined in the RMH Loan Agreement) under the RMH
Loan Agreement and the other Loan Documents (as defined in the RMH Loan
Agreement), (ii) make Permitted Investments and Acquisitions and Restricted
Payments permitted under this Agreement, and (iii) fund working capital and
other general corporate purposes of the Borrower and the Subsidiary Guarantors.

 

Section 2.2                                      Manner of Borrowing and
Disbursement.

 

(a)                                  Choice of Interest Rate, Etc.  Any Advance
(i) under the Revolving Loan Commitment (except with respect to (A) the initial
Advance of the Revolving Loans on the Agreement Date, (B) Swing Loans and (C)
Advances in respect of reimbursement of amounts advanced to beneficiaries under
Letters of Credit, which Advances shall in all cases be Base Rate Advances
initially) shall, at the option of the Borrower, be made as a Base Rate Advance
or a Eurodollar Advance, and (ii) under the Term B Loan Commitment shall, at the
option of the Borrower, be made as a Base Rate Advance or a Eurodollar Advance
(except with respect to the initial Advance of the Term B Loans on the Agreement
Date, which Advance shall be a Base Rate Advance initially); provided, however,
that (A) if the Borrower fails to give the Administrative Agent telephonic
notice specifying whether a Eurodollar Advance is to be repaid, continued or
converted on a Payment Date, such Eurodollar Advance shall be converted to a
Base Rate Advance on such Payment Date, and (B) the Borrower may not select a
Eurodollar Advance if, at the time of such selection, a Default or Event of
Default has occurred and is continuing.  Eurodollar Advances shall in all cases
be subject to Article 11 hereof.  Any notice given to the Administrative Agent
in connection with a requested Advance hereunder shall be given to the
Administrative Agent prior to 11:00 a.m. (New York time) in order for such
Business Day to count toward the minimum number of Business Days required.

 

(b)                                 Base Rate Advances.

 

(i)                                     Initial and Subsequent Advances.  The
Borrower shall give the Administrative Agent, in the case of Base Rate Advances,
irrevocable notice not later than 11:00 a.m. (New York time) on the date of the
requested Advance by telephone followed immediately by a Request for Advance. 
Upon receipt of such notice from the Borrower, the Administrative Agent shall
promptly notify each Lender by telephone or telecopy of the contents thereof.

 

(ii)                                  Repayments and Conversions.  The Borrower
may (A) repay or prepay a Base Rate Advance upon prior irrevocable telephonic
notice to the Administrative Agent not later than 11:00 a.m. (New York time) on
the date of

 

31

--------------------------------------------------------------------------------


 

repayment or prepayment, or (B) convert all or a portion of the principal amount
of a Base Rate Advance to one or more Eurodollar Advances upon prior irrevocable
written notice to the Administrative Agent not later than 11:00 a.m. (New York
time) on the date three (3) Business Days prior to such conversion in the form
of a Notice of Conversion/Continuation, or notice by telephone or telecopy
followed immediately by a Notice of Conversion/Continuation.  On the date
indicated by the Borrower, such Base Rate Advance shall be so repaid or, as
applicable, converted.

 

(iii)                               Miscellaneous.  Notwithstanding any term or
provision of this Agreement which may be construed to the contrary, each Base
Rate Advance shall be in a principal amount of at least $1,000,000 and in
integral multiples of $500,000 in excess thereof, or in the case of Advances of
the Revolving Loans, the remaining amount of the Revolving Loan Commitment.

 

(c)                                  Eurodollar Advances.

 

(i)                                     Initial and Subsequent Advances.  The
Borrower shall give the Administrative Agent, in the case of Eurodollar
Advances, irrevocable telephonic notice followed by a Request for Advance prior
to 11:00 a.m. (New York time) on the date three (3) Business Days prior to the
date of the requested Advance.  The Administrative Agent, whose determination
shall be conclusive, shall determine the available Eurodollar Basis and shall
notify the Borrower of such Eurodollar Basis.  The Borrower shall promptly
notify the Administrative Agent by telecopy or by telephone, and shall
immediately confirm any such telephonic notice in writing, of its selection of a
Eurodollar Basis and a Eurodollar Advance Period for such Advance.  Upon receipt
of such notice from the Borrower, the Administrative Agent shall promptly notify
each Lender by telephone or telecopy of the contents thereof.

 

(ii)                                  Repayments, Continuations and
Conversions.  The Borrower shall give the Administrative Agent irrevocable
written notice in the form of a Notice of Conversion/Continuation, or notice by
telephone or telecopy followed immediately by a Notice of
Conversion/Continuation, (A) not later than 11:00 a.m. (New York time) at least
three (3) Business Days prior to each applicable Payment Date, specifying
whether all or a portion of any Eurodollar Advance outstanding on such Payment
Date is to be continued in whole or in part as a Eurodollar Advance, in which
case such notice shall also specify the Eurodollar Advance Period which the
Borrower shall have selected for such continued Eurodollar Advance, (B) not
later than 11:00 a.m. (New York time) at least three (3) Business Days prior to
each applicable Payment Date, specifying whether all or any portion of any
Eurodollar Advance outstanding on such Payment Date, is to be converted in whole
or in part to a Base Rate Advance, or (C) not later than 11:00 a.m. (New York
time) on each applicable Payment Date, specifying whether all or any portion of
any Eurodollar Advance outstanding on such Payment Date, is to be repaid and not
continued or converted.  Upon such Payment Date, such

 

32

--------------------------------------------------------------------------------


 

Eurodollar Advance will, subject to the provisions hereof, be so repaid,
continued or converted, as applicable.

 

(iii)                               Miscellaneous.  Notwithstanding any term or
provision of this Agreement which may be construed to the contrary, each
Eurodollar Advance shall be in a principal amount of at least $1,000,000 and in
integral multiples of $500,000 in excess thereof, and at no time shall the
aggregate number of all Eurodollar Advances exceed twelve (12).

 

(d)                                 Telephone Notice.  The failure by the
Borrower to confirm any notice by telephone or telecopy with a Request for
Advance or a Notice of Conversion/Continuation, as applicable, shall not
invalidate any notice so given.  The Administrative Agent may rely upon
telephonic instructions reasonably believed given by any Authorized Signatory of
the Borrower and shall have no obligation to inquire into the propriety of any
such instructions.

 

(e)                                  Notification of Lenders.  Upon receipt of a
Request for Advance, or a Notice of Conversion/Continuation under this
Section 2.2 from the Borrower, or a request by an Issuing Bank for reimbursement
under Section 2.15 hereof, or a request or a deemed request by the Swing Loan
Lender for repayment of any outstanding Swing Loans under Section 2.8(b) hereof,
the Administrative Agent shall promptly notify each Lender by telephone or
telecopy of the contents thereof and the amount of such Lender’s portion of the
applicable Advance.  Each Lender shall, not later than 1:00 p.m. (New York time)
on the date specified in such notice, make available to the Administrative Agent
at the Administrative Agent’s Office, or at such account as the Administrative
Agent shall designate, the amount of its portion of the applicable Advance in
immediately available funds, except, in the case of Term B Loans, to the extent
such Lender elects to convert Existing Term Loans into Term B Loans pursuant to
Section 2.2(d).

 

(f)                                    Disbursement.  Prior to 3:00 p.m. (New
York time) on the date of an Advance hereunder, the Administrative Agent shall,
subject to the satisfaction of the conditions set forth in this Section 2.2 and
in Article 4 hereof, disburse the amounts made available to the Administrative
Agent by the Lenders in immediately available funds by (i) transferring the
amounts so made available by wire transfer pursuant to the instructions of the
Borrower, or (ii) in the absence of such instructions, crediting the amounts so
made available to the account of the Borrower maintained with the Administrative
Agent or an Affiliate of the Administrative Agent.  Unless the Administrative
Agent shall have received notice from a Lender prior to 2:00 p.m. (New York
time) on the date of any Advance that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Advance, and so long
as notice has been given as provided in Section 2.2(e) hereof, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Advance and the Administrative
Agent may, in its sole discretion and in

 

33

--------------------------------------------------------------------------------


 

reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent such Lender shall not have so made
such ratable portion available to the Administrative Agent, such Lender agrees
to repay to the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Borrower until the date such amount is repaid to the
Administrative Agent, at a rate equal to the daily average Federal Funds
Effective Rate for such period.  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s portion of the applicable Advance for purposes of this
Agreement.  If such Lender does not repay such corresponding amount immediately
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent, together with all interest accrued thereon
at the interest rate that would have applied to such Advance had such Lender
funded its portion thereof.  The failure of any Lender to fund its portion of
any Advance shall not relieve any other Lender of its obligation, if any,
hereunder to fund its respective portion of the Advance on the date of such
borrowing, but no Lender shall be responsible for any such failure of any other
Lender.  In the event that, at any time when the Borrower is not in Default and
has otherwise satisfied all of the conditions to funding set forth in this
Agreement, a Lender for any reason fails or refuses to fund its portion of an
Advance, then, until such time as such Lender has funded its portion of such
Advance, or all other Lenders have received payment in full (whether by
repayment or prepayment) of the principal and interest due in respect to such
advance, such non-funding Lender shall (i) have no right to vote regarding any
issue on which voting is required or advisable under this Agreement or any other
Loan Document and the calculation of Majority Lenders with respect solely to
such votes shall be adjusted as if such non-funding Lender has no Commitments
and no Loans outstanding, and (ii) be entitled to receive no payments of
principal, interest or fees from the Borrower in respect of such Loans which
such Lender failed to make.  Nothing in this subsection shall be deemed to
prejudice any rights that the Borrower may have against any Lender as a result
of any failure by such Lender to fund its portion of any Advance.

 

Section 2.3                                      Interest.

 

(a)                                  On Base Rate Advances.  Interest on each
Base Rate Advance shall be computed on the basis of a year of 365/366 days for
the actual number of days elapsed and shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement. 
Interest on Base Rate Advances then outstanding shall also be due and payable on
the date of any repayment made under Sections 2.5, 2.6 or 2.7 hereof and on the
applicable Maturity Date.  Interest shall accrue and be payable on each Base
Rate Advance at the simple per annum interest rate equal to the sum of (i) the
Base Rate and (ii) the Applicable Margin in effect from time to time with
respect to Base Rate Advances pursuant to Section 2.3(f) hereof.

 

34

--------------------------------------------------------------------------------


 

(b)                                 On Eurodollar Advances.  Interest on each
Eurodollar Advance shall be computed on the basis of a 360-day year for the
actual number of days elapsed and shall be payable in arrears (i) on the
applicable Payment Date for such Eurodollar Advance, and (ii) if the Eurodollar
Advance Period for such Eurodollar Advance exceeds three (3) months, on each
three (3) month anniversary of the making of such Eurodollar Advance.  Interest
on Eurodollar Advances then outstanding shall also be due and payable on the
date of any repayment made under Sections 2.5, 2.6 or 2.7 hereof and on the
applicable Maturity Date.  Interest shall accrue and be payable on each
Eurodollar Advance at the simple per annum interest rate equal to the sum of (A)
the Eurodollar Basis applicable to such Eurodollar Advance and (B) the
Applicable Margin in effect from time to time with respect to Eurodollar
Advances pursuant to Section 2.3(f) hereof.

 

(c)                                  Interest if No Notice of Selection of
Interest Rate.  If the Borrower fails to give the Administrative Agent timely
notice of its selection of a Eurodollar Basis, or if for any reason a
determination of a Eurodollar Basis for any Eurodollar Advance is not timely
concluded, the Base Rate shall apply to such Advance and if the Borrower fails
to elect to repay, continue or convert any Eurodollar Advance then outstanding
prior to the last Payment Date applicable thereto in accordance with the
provisions of Section 2.2 hereof, as applicable, the Base Rate shall apply to
such Advance commencing on and after such Payment Date.

 

(d)                                 Interest Upon Default.  Upon the occurrence
and during the continuance of an Event of Default, the Majority Lenders shall
have the option (but shall not be required to give prior notice thereof to the
Borrower, accelerate the maturity of the Loans or exercise any other rights or
remedies hereunder in connection with the exercise of this right) to charge
interest on the outstanding principal balance of the Loans at the Default Rate
from the date of such Event of Default; provided, however, notwithstanding the
foregoing, interest shall automatically accrue on the outstanding principal
balance of the Loans at the Default Rate, without any action necessary on the
part of the Majority Lenders or any other Person, from and after the occurrence
of an Event of Default under any of Sections 9.1(b), (i) or (j) hereof.  Such
interest shall be payable on the earlier of demand or the applicable Maturity
Date, and shall accrue until the earlier of (i) waiver or cure (to the
satisfaction of the Majority Lenders) of the applicable Event of Default, (ii)
agreement by the Majority Lenders to rescind the charging of interest at the
Default Rate, or (iii) payment in full of the Obligations.

 

(e)                                  Computation of Interest.  In computing
interest on any Advance, the date of making the Advance shall be included and
the date of payment shall be excluded; provided, however, that if an Advance is
repaid on the date that it is made, one (1) day’s interest shall be due with
respect to such Advance.

 

35

--------------------------------------------------------------------------------


 

(f)                                    Applicable Margins.

 

(i)                                     Advances Under the Revolving Loan
Commitment.  With respect to any Advance under the Revolving Loan Commitment
(except with respect to Swing Loans), the Applicable Margin shall be (A) on and
after the Agreement Date to and including the Adjustment Date, (x) 2.50% with
respect to any Eurodollar Advance and (y) 1.50% with respect to any Base Rate
Advance, and (B) after the Adjustment Date, the interest rate margin, based upon
the Total Leverage Ratio for the most recent calendar quarter end, expressed as
a per annum rate of interest as follows:

 

If the Total Leverage:

 

Then the Eurodollar
Applicable Margin shall be:

 

Then the Base Rate
Applicable Margin shall be:

 

 

 

 

 

 

 

Greater than or equal to 5.00 to 1.00

 

2.50

%

1.50

%

 

 

 

 

 

 

Less than 5.00 to 1.00

 

2.25

%

1.25

%

 

Any increase in the Applicable Margin shall take effect on the second (2nd)
Business Day after the performance certificate is required to be provided
pursuant to Section 7.3 hereof.  Any decrease in the Applicable Margin shall
take effect on the later of (I) the second (2nd) Business Day after the
performance certificate is required to be provided pursuant to Section 7.3
hereof and (II) the date on which the performance certificate is actually
provided pursuant to Section 7.3 hereof.

 

(ii)                                  Advances of the Term B Loans.  With
respect to any Advance of the Term B Loans, the Applicable Margin shall be (A)
2.75% per annum with respect to any Eurodollar Advance and (B) 1.75% per annum
with respect to any Base Rate Advance.

 

Section 2.4                                      Fees.

 

(a)                                  Fees Payable Under the Fee Letters.  The
Borrower agrees to pay such fees as are described in the Fee Letters.

 

(b)                                 Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent on behalf of the Lenders, in accordance with their
respective Revolving Commitment Percentages, a commitment fee on the Available
Revolving Loan Commitment for each day from (and including) the Agreement Date
to the Initial Maturity Date, at a rate of one-half of one percent (0.50%) per
annum.  Such commitment fees shall be computed on the basis of a year of 365/366
days for the actual number of days elapsed, shall be payable quarterly in
arrears on the last Business Day of each quarter, and continuing on the last
Business Day of each successive quarter and on the Initial Maturity Date, and
shall be fully earned when due and nonrefundable when paid.

 

36

--------------------------------------------------------------------------------


 

(c)                                  Letter of Credit Fee.  The Borrower shall
pay to the Administrative Agent, for the account of the Lenders, on the last
Business Day of each calendar quarter for the calendar quarter then ending
(adding any fee applicable to dates during such calendar quarter falling after
the last Business Day of such calendar quarter to the fee payable for the
immediately succeeding calendar quarter), a fee equal to the product of (i) the
Applicable Margin then in effect with respect to Eurodollar Advances of the
Revolving Loans, multiplied by (ii) the face amount of each Letter of Credit
outstanding during such calendar quarter for such Letter of Credit’s duration
for such calendar quarter, computed on the basis of a year of 365/366 days for
the actual number of days elapsed.  The Administrative Agent shall remit such
fee promptly following receipt to each Lender in accordance with such Lender’s
Revolving Commitment Percentage.

 

(d)                                 Issuing Bank Fee.  The Borrower shall pay to
each Issuing Bank, for its own account, an issuing bank fee equal to 0.125% of
the face amount of each Letter of Credit issued by such Issuing Bank hereunder,
on the last Business Day of each calendar quarter for the calendar quarter then
ending, for each calendar quarter in which such Letter of Credit is
outstanding.  The foregoing fee shall be fully earned when due and nonrefundable
when paid.  In the event of any inconsistency between the terms of this
Agreement and the terms of any letter of credit reimbursement agreements or
indemnification agreements between the Borrower and any Issuing Bank with
respect to the Letters of Credit issued by such Issuing Bank hereunder, the
terms of this Agreement shall control.

 

Section 2.5                                      Optional Prepayments and
Reductions.

 

(a)                                  Prepayment of Advances under the Revolving
Loan Commitment.  The principal amount of any Base Rate Advance under the
Revolving Loan Commitment may be prepaid in full or in part at any time, without
penalty, upon prior written notice prior to 11:00 a.m. (New York time) to the
Administrative Agent on the date of such prepayment, and the principal amount of
any Eurodollar Advance under the Revolving Loan Commitment may be prepaid prior
to the applicable Payment Date, upon telephonic notice to the Administrative
Agent (promptly confirmed in writing) prior to 11:00 a.m. (New York time) on the
date three (3) Business Days prior thereto, provided that the Borrower shall
reimburse the Lenders and the other Credit Parties, on the earlier of demand or
the Initial Maturity Date, for any loss or out-of-pocket expense incurred by the
Lenders or the other Credit Parties in connection with such prepayment as set
forth in Section 2.11 hereof.  Each notice of prepayment shall be irrevocable. 
Partial prepayments shall be in a principal amount of not less than $500,000 or
an integral multiple of $100,000 in excess thereof.  Upon receipt of any notice
of prepayment, the Administrative Agent shall promptly notify each Lender of the
contents thereof by telephone or telecopy and of such Lender’s portion of the
prepayment.

 

37

--------------------------------------------------------------------------------


 

(b)                                 Permanent Prepayments and Reductions.

 

(i)                                     Terms of Prepayments or Reductions. 
Optional permanent prepayments of principal of the Term B Loans, and permanent
reductions of the Revolving Loan Commitment hereunder, may be made by the
Borrower, at any time and from time to time, following irrevocable written
notice to the Administrative Agent prior to 11:00 a.m. (New York time) on the
date three (3) Business Days prior thereto, without premium or penalty, on a pro
rata basis among the Lenders, provided that the Borrower shall reimburse the
Lenders and the other Credit Parties, on the earlier of demand or the applicable
Maturity Date, for any loss or out-of-pocket expense incurred by the Lenders or
the other Credit Parties in connection with such reduction as set forth in
Section 2.11 hereof.  Each notice of prepayment or reduction shall be
irrevocable.  Partial prepayments and reductions shall be in a principal amount
of not less than $500,000 or an integral multiple of $100,000 in excess
thereof.  Upon receipt of any notice of prepayment or reduction, the
Administrative Agent shall promptly notify each Lender of the contents thereof
by telephone or telecopy and of such Lender’s portion of the prepayment or
reduction, as applicable.

 

(ii)                                  Application of Payments or Reductions.

 

(A)                              In the event that the Borrower shall make a
prepayment of the Term B Loans, such prepayment shall be applied to permanently
reduce the Term B Loans.  Each such reduction allocated to the Term B Loans
shall be applied to reduce, in the inverse order of maturity, the remaining
scheduled installments of principal due under the Term B Loans as set forth in
Section 2.7(b) hereof.  Each prepayment hereunder shall also be made together
with accrued interest on the amount so prepaid.

 

(B)                                As of the date of cancellation or reduction
set forth in any notice thereof, the Revolving Loan Commitment shall be
permanently reduced to the amounts stated in the Borrower’s notice for all
purposes herein, and the Borrower shall pay to the Administrative Agent, for the
benefit of the Lenders, the amount necessary to reduce the principal amount of
the Revolving Loans then outstanding to not more than the amount equal to the
result of (I) the Available Revolving Commitment as so reduced, less (II) the
aggregate principal amount of Swing Loans then outstanding, together with the
accrued interest the amount so prepaid and the commitment fee set forth in
Section 2.4(b) hereof accrued through the date of the reduction with respect to
the amount reduced.

 

(C)                                In connection with any such permanent
repayment, the Borrower shall reimburse the Administrative Agent and the
Lenders, on demand, for any loss or out-of-pocket expense actually incurred by
any of them in connection with such repayment of any Eurodollar Advances as set
forth in Section 2.11 hereof.  Upon receipt of any notice of prepayment or
reduction, the Administrative Agent

 

38

--------------------------------------------------------------------------------


 

shall promptly notify each Lender of the contents thereof by telephone or
telecopy and of such Lender’s portion of the prepayment or the reduction, as
applicable.

 

Section 2.6                                      Mandatory Commitment Reductions
and Prepayments.  In addition to the reductions and repayments provided for in
Section 2.7 hereof, the Borrower shall, if required pursuant to this
Section 2.6, permanently prepay the Loans as follows:

 

(a)                                  Issuance of Debt.  (i) If the Borrower or
any Subsidiary Guarantor shall conduct any issuance of Indebtedness For Money
Borrowed (other than in connection with any Authorized Debt Issuance, any
obligations under Interest Hedge Agreements or any Incremental Facility
Indebtedness), such issuance shall be only in exchange for cash and the Borrower
shall apply, on the date of its receipt thereof, one hundred percent (100%) of
the Net Cash Proceeds received by the Borrower in connection with such issuance
to prepay the Loans as set forth in Section 2.6(c) hereof.

 

(ii)                                  If Holdings shall conduct any issuance of
Indebtedness For Money Borrowed (other than in connection with any Authorized
Debt Issuance), such issuance shall be only in exchange for cash and Holdings
shall deliver to the Borrower, and the Borrower shall apply, on the date of its
receipt thereof, fifty percent (50%) of the Net Cash Proceeds received by
Holdings in connection with such issuance to prepay the Loans as set forth in
Section 2.6(c) hereof.

 

(b)                                 Disposition of Assets.  If the Borrower or
any Subsidiary Guarantor shall sell, transfer or otherwise dispose of any assets
(including, without limitation, any assets constituting capital stock,
partnership interests or other equity interests), in each case for cash and
except as any such sale, transfer or other disposition shall be permitted or
approved under Section 8.5 hereof, such Company shall deliver to the Borrower,
and the Borrower shall apply, (i) on the date of its receipt thereof, one
hundred percent (100%) of the Net Cash Proceeds received by any such Company in
connection with such sale, transfer or other disposition that such Company does
not intend to reinvest as permitted under Section 8.5(a) hereof, and (ii) no
later than the date three hundred sixty (360) days within its receipt thereof,
one hundred percent (100%) of the Net Cash Proceeds that are not reinvested by
such Company as permitted under Section 8.5(a) hereof, to prepay the Loans as
set forth in Section 2.6(c) hereof.  In the event a Company intends to reinvest
Net Cash Proceeds as permitted under Section 8.5(a) hereof, such Company shall
deliver to the Administrative Agent (i) on or before the date of completion
thereof, notice of (A) the sale, transfer or other disposition of the assets
described in such notice, (B) the date on which such action will occur, (C) the
amount of Net Cash Proceeds to be received by such Company in connection
therewith and (D) its intent to reinvest such Net Cash Proceeds as permitted
under Section 8.5(a) hereof, and (ii) on or before the date of the acquisition
of replacement assets, notice of (A) the acquisition of replacement assets, (B)
the amount of Net Cash Proceeds used to acquire

 

39

--------------------------------------------------------------------------------


 

such replacement assets, and (C) the amount of Net Cash Proceeds outstanding
after such acquisition, if any.

 

(c)                                  Application of Payments.  The amount of any
prepayment of the Loans required to be made pursuant to this Section 2.6 shall
be applied as follows:  (i) first, to permanently reduce the outstanding
principal amount of the Term B Loans, with the amount allocated to the Term B
Loans being applied to reduce, in the inverse order of maturity, the remaining
scheduled installments of principal due under the Term B Loans as set forth in
Section 2.7(b) hereof, and (ii) thereafter, to prepay the outstanding principal
amount of the Revolving Loans, with a corresponding permanent reduction in the
amount of the Revolving Loan Commitment in the inverse order of scheduled
reductions.  Notwithstanding anything to the contrary contained herein, if an
Event of Default has occurred and is continuing at the time of any prepayment
required to be made pursuant to this Section 2.6, the amount of such prepayment
shall be applied to prepay, on a pro rata basis, the Term B Loans and the
Revolving Loans.  Accrued interest and fees on the principal amount of the Loans
being prepaid and the Commitments being reduced pursuant to this Section 2.6 to
the date of such prepayment or reduction shall be paid by the Borrower
concurrently with such reduction and prepayment.  In connection with any
mandatory repayment due under this Section 2.6, the Borrower shall reimburse the
Administrative Agent and the Lenders, on demand, for any loss or out-of-pocket
expense actually incurred by any of them in connection with such repayment of
any Eurodollar Advances as set forth in Section 2.11 hereof.  Notwithstanding
the foregoing, the holders of the Term B Loans each shall have the right to
decline any mandatory partial prepayment of the Term B Loans, in which case the
amount of such prepayment shall be applied to prepay the Revolving Loans, with a
corresponding permanent reduction in the Revolving Loan Commitment, in the
manner set forth above.

 

Section 2.7                                      Repayment.  The Borrower hereby
promises to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full to the Lenders as follows and as and when otherwise
due and payable under the terms of this Agreement, the other Loan Documents and
the Credit Party Interest Hedge Agreements:

 

(a)                                  Revolving Loan Commitment.  Commencing on
December 31, 2009, the Revolving Loan Commitment shall be reduced automatically
and permanently on the last Business Day of each quarter and on the Initial
Maturity Date (which reduction shall be inclusive of any reduction pursuant to
Section 2.5 hereof during such quarter) as set forth below:

 

40

--------------------------------------------------------------------------------


 

Quarters Ended

 

Amount of Quarterly Reduction
(which shall include any
reductions made during such
quarter pursuant
to Section 2.5)

 

 

 

 

 

December 31, 2009 through September 30, 2010

 

$

35,000,000

 

 

 

 

 

December 31, 2010 through Initial Maturity Date

 

$

52,500,000

 

 

As of the date of each reduction of the Revolving Loan Commitment as set forth
above, the Borrower shall pay to the Administrative Agent, for the benefit of
the Lenders, the amount necessary to reduce the principal amount of the
Revolving Loans, plus Swing Loans, plus L/C Obligations, then outstanding to not
more than the amount of the Revolving Loan Commitment as so reduced, together
with accrued interest on the amount so prepaid and the commitment fee set forth
in Section 2.4(b) hereof accrued through the date of the reduction with respect
to the amount reduced.  Any unpaid principal and accrued interest of the
Revolving Loans and the Swing Loans and any other outstanding Obligations in
respect of the Revolving Loan Commitment shall be due and payable in full on the
Initial Maturity Date.

 

(b)                                 Term B Loans.  Commencing on June 30, 2005,
and at the end of each calendar quarter thereafter, the principal balance of the
Term B Loans then outstanding shall be repaid as set forth below:

 

Quarters Ended

 

Amount of Quarterly
Repayment (which shall include
any repayments made during
such quarter pursuant
to Section 2.5)

 

 

 

 

 

June 30, 2005 through March 31, 2011

 

$

1,500,000

 

 

 

 

 

 

June 30, 2011 through Final Maturity Date

 

$

141,000,000

 

 

Any unpaid principal and accrued interest of the Term B Loans and any other
outstanding Obligations (other than any outstanding Obligations under any of the
Incremental Facility Commitments) shall be due and payable in full on the Final
Maturity Date.

 

(c)                                  Incremental Facility Loans.  Any unpaid
principal and interest of the Incremental Facility Loans and any other
outstanding Obligations under any of the Incremental Facility Commitments shall
be due and payable in full on the Incremental Facility Maturity Date applicable
thereto.

 

41

--------------------------------------------------------------------------------


 

(d)                                 Overadvances.  In addition to the foregoing,
if, at any time, the amount of the Revolving Loans, plus Swing Loans, plus L/C
Obligations, then outstanding shall exceed the Revolving Loan Commitment, the
Borrower shall immediately make a repayment of principal in an amount equal to
such excess, which repayment shall be applied to the Revolving Loans and the
Swing Loans as set forth in Section 2.12 hereof.

 

(e)                                  Letter of Credit Advances and Swing Loans. 
All Base Rate Advances made pursuant to draws under Letters of Credit and all
Swing Loans shall be deemed to be Advances under the Revolving Loan Commitment
and shall be due and payable on the Initial Maturity Date.

 

Section 2.8                                      Swing Loans.

 

(a)                                  Swing Loan Advances.

 

(i)                                     Notices; Disbursement.  Whenever the
Borrower desires an Advance of the Swing Loans hereunder it shall give
irrevocable notice to the Swing Loan Lender not later than 1:00 p.m. (New York
time) on the date of the requested Advance by telephone, followed immediately by
a confirmation of such request in writing in the form of Exhibit M hereto (a
“Swing Loan Request”).  Subject to satisfaction of the conditions set forth
herein, the Swing Loan Lender shall initiate the transfer of funds representing
such Advance to the Borrower by 3:00 p.m. (New York time) on the Business Day
specified by the Borrower in the applicable Swing Loan Request.

 

(ii)                                  Minimum Amounts.  Each Advance of the
Swing Loans shall be in a minimum principal amount of $500,000 and integral
multiples of $250,000, in excess thereof.

 

(b)                                 Repayment of Swing Loans.  Each Advance of
the Swing Loans shall be due and payable on the earliest of (i) seven (7) days
from the date of such Advance, (ii) the date of the next Advance of the
Revolving Loans, or (iii) the Initial Maturity Date; provided, however, the
Borrower may prepay any Swing Loan Advance prior to the date it is due upon
notice to the Swing Loan Lender not later than 1:00 p.m. (New York time) on the
date of prepayment of such Advance.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein, together with
accrued interest to such date on the amount prepaid.  If, and to the extent, any
Swing Loans shall be outstanding on the date of any Advance of the Revolving
Loans, such Swing Loans shall be repaid from the proceeds of such Advance of the
Revolving Loans prior to any distribution of such proceeds to the Borrower.  If,
and to the extent, an Advance of the Revolving Loans is not requested prior to
earlier of (A) the Initial Maturity Date or (B) the last day of any such seven
(7) day period from the date of any Advance of the Swing Loans, the Borrower
shall be deemed to have requested a Base

 

42

--------------------------------------------------------------------------------


 

Rate Loan on the Business Day immediately preceding the Initial Maturity Date or
the last day of such seven (7) day period, as applicable, in the amount of the
Swing Loans then outstanding, the proceeds of which shall be used to repay the
Swing Loan Lender for such Swing Loans.  In addition, the Swing Loan Lender may,
at any time, in its sole discretion by written notice to the Borrower and the
Administrative Agent, require repayment of its Swing Loans by way of a Revolving
Loan, in which case the Borrower shall be deemed to have requested a Base Rate
Advance of the Revolving Loans in the amount of such Swing Loans; provided,
however, that any such demand shall be deemed to have been given one (1)
Business Day prior to the Initial Maturity Date and upon the occurrence of any
Event of Default described in Section 9.1(i) or 9.1(j) hereof and also upon
acceleration of the Obligations, whether on account of an Event of Default
described in Section 9.1(i) or 9.1(j) hereof or any other Event of Default, in
accordance with the provisions of Section 9.2 hereof following an Event of
Default (each such Revolving Loan made on account of any such deemed request
therefor as provided herein being hereinafter referred to as a “Mandatory
Borrowing”).  Each Lender hereby irrevocably agrees to make its Revolving
Commitment Percentage of such Revolving Loans promptly upon any such request or
deemed request on account of each Mandatory Borrowing in the amount and in the
manner specified in the preceding sentence and on the same such date,
notwithstanding (I) the amount of Mandatory Borrowing may not comply with the
minimum amount for advances of Revolving Loans otherwise required hereunder,
(II) whether any conditions specified in Article 4 are then satisfied, (III)
whether a Default or an Event of Default then exists, (IV) failure for any such
request or deemed request for Revolving Loans to be made by the time otherwise
required in Section 2.2, (V) the date of such Mandatory Borrowing, or (VI) any
reduction in the Revolving Loan Commitment or termination of the Revolving Loan
Commitment relating thereto immediately prior to such Mandatory Borrowing or
contemporaneously therewith; provided, however, that no Lender shall be required
to make such Revolving Loans if, at the time that the Swing Loan Lender agreed
to fund any Swing Loan Request, the Swing Loan Lender had knowledge of the
existence of an Event of Default or such Mandatory Borrowing would cause a
Lender to exceed its Revolving Loan Commitment.  In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of any
Insolvency Proceeding with respect to the Borrower or any other obligor
hereunder), then each Lender hereby agrees that it shall forthwith purchase (as
of the date the Mandatory Borrowing would otherwise have occurred, but adjusted
for any payments received from the Borrower on or after such date and prior to
such purchase) from the Swing Loan Lender such participations in the outstanding
Swing Loans as shall be necessary to cause each such Lender to share in such
Swing Loans ratably based upon its respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Revolving Loan
Commitment pursuant to Section 9.2), provided that (A) all interest payable on
the Swing Loans shall be for the account of the Swing Loan Lender until the date
as of which the respective participation is purchased, and (B) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing Lender shall be required to pay (to the extent not paid by the
Borrower) to the

 

43

--------------------------------------------------------------------------------


 

Swing Loan Lender interest on the principal amount of participation purchased
for each day from and including the day upon which the Mandatory Borrowing would
otherwise have occurred but excluding the date of payment for such
participation, at the rate equal to, if paid within two (2) Business Days of the
date of the Mandatory Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Base Rate.

 

(c)                                  Interest on Swing Loans.  Swing Loans shall
bear interest at the simple per annum interest rate equal to the sum of (x) the
Base Rate and (y) the Applicable Margin then in effect with respect to Base Rate
Advances of the Revolving Loans, computed on the basis of a year of 365/366 days
for the actual number of days elapsed; provided, however, that (i) from and
after any failure to make any payment of principal or interest in respect of any
of the Loans hereunder when due (after giving effect to any applicable grace
period), whether at scheduled or accelerated maturity or on account of any
mandatory prepayment or (ii) while any Swing Loans in which the Lenders have
acquired participations pursuant to Section 2.8(b) hereof remain outstanding,
the principal of and, to the extent permitted by law, interest on, Swing Loans
shall bear interest, payable on demand, at the Default Rate.  Interest on each
Swing Loan shall be payable in arrears on the date payment of such Swing Loan is
due pursuant to Section 2.8(b) hereof.

 

(d)                                 Reporting.  Unless the Swing Loan Lender is
the Administrative Agent, the Swing Loan Lender shall provide to the
Administrative Agent, on Friday of each week and on each date the Administrative
Agent notifies the Swing Loan Lender that the Borrower has made a Request for
Advance or the Administrative Agent otherwise requests the same, an accounting
for the outstanding Swing Loans in form reasonably satisfactory to the
Administrative Agent.

 

(e)                                  Termination of Swing Loans; Designation of
Swing Loan Lender.  Unless a Default or an Event of Default then exists, the
Swing Loan Lender shall give the Borrower and the Administrative Agent at least
seven (7) days’ prior written notice before exercising its discretion herein not
to make Swing Loans.  The Borrower must give ten (10) days’ prior written notice
to the Administrative Agent of any change in designation of the Swing Loan
Lender.   The replaced Swing Loan Lender shall continue to be a “Swing Loan
Lender” for purposes of repayment of any Swing Loans made prior to such
replacement and outstanding after such replacement.

 

Section 2.9                                      Notes; Loan Accounts.

 

(a)                                  The Loans shall be repayable in accordance
with the terms and provisions set forth herein.  Upon the request of any Lender,
(i) a Revolving Note shall be issued by the Borrower to the order of such Lender
in accordance with such Lender’s Revolving Commitment Percentage, and (ii) a
Term B Note shall be issued by the Borrower to the order of such Lender in
accordance with such Lender’s Term B Commitment Percentage.  The Swing Loans
shall be evidenced by the Swing Loan Note, which Swing Loan Note shall be issued
by the Borrower and payable to the order of the

 

44

--------------------------------------------------------------------------------


 

Swing Loan Lender in the amount of the Swing Loan Committed Amount.  If
applicable, an Incremental Facility Loan Note shall be issued by the Borrower to
the order of any Incremental Facility Lender in accordance with its pro rata
share of the Incremental Facility Commitments.  Any Notes issued by the Borrower
shall be duly executed and delivered by one or more Authorized Signatories of
the Borrower.

 

(b)                                 Each Lender may open and maintain on its
books in the name of the Borrower a loan account with respect to the Loans and
interest thereon.  Each Lender which opens such loan account or accounts shall
debit the applicable loan account for the principal amount of each Advance made
by it and accrued interest thereon, and shall credit such loan account for each
payment on account of principal of or interest on the Loans.  The records of
each Lender with respect to the loan accounts maintained by it shall be prima
facie evidence of the Loans and accrued interest thereon, but the failure to
maintain such records shall not impair the obligation of the Borrower to repay
Indebtedness hereunder.

 

(c)                                  Each Advance of the Revolving Loans from
the Lenders (other than the Swing Loan Lender) under this Agreement shall be
made pro rata by the Lenders on the basis of their respective Revolving
Commitment Percentages.

 

Section 2.10                                Manner of Payment.

 

(a)                                  Each payment (including any prepayment) by
the Borrower on account of the principal of or interest on the Loans, commitment
fees, and any other amount owed to the Lenders and the Administrative Agent
under this Agreement or the other Loan Documents shall be made not later than
2:00 p.m. (New York time) on the date specified for payment under this Agreement
or such other Loan Document to the Administrative Agent to an account designated
by the Administrative Agent for the account of the Lenders or the Administrative
Agent, as the case may be, in lawful money of the United States of America in
immediately available funds.  Any payment received by the Administrative Agent
after 2:00 p.m. (New York time) shall be deemed received on the next Business
Day for purposes of interest and fee accrual.  In the case of a payment for the
account of a Lender, the Administrative Agent will promptly thereafter
distribute the amount so received in like funds to such Lender.  If the
Administrative Agent shall not have received any payment from the Borrower as
and when due, the Administrative Agent will promptly notify the Lenders
accordingly.

 

(b)                                 If any payment under this Agreement or
otherwise in respect of the Loans shall be specified to be made upon a day which
is not a Business Day, it shall be made on the next succeeding day which is a
Business Day, and such extension of time shall in such case be included in
computing interest and fees, if any, in connection with such payment.

 

(c)                                  Except as otherwise provided below, any and
all payments by the Borrower to the Administrative Agent or any other Credit
Party under this

 

45

--------------------------------------------------------------------------------


 

Agreement or otherwise in respect of the Loans shall be made without set-off or
counterclaim or deduction whatsoever.

 

(i)                                     Unless otherwise required by Applicable
Law, any and all payments by the Borrower to the Administrative Agent and the
other Credit Parties, or any of them, under this Agreement or otherwise in
respect of the Loans shall be made without any deduction or withholding for
present or future income, excise, stamp or franchise taxes and other taxes,
fees, duties, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, excluding, however, franchise, withholding, branch or
other similar taxes, duties, fees or charges imposed on or measured by any
Credit Party’s net income or receipts (such non-excluded items being called
“Taxes”).

 

(ii)                                  If the Borrower shall be required by
Applicable Law to deduct any Taxes from or in respect of any amounts payable
hereunder or otherwise in respect of the Loans to the Administrative Agent or
any other Credit Party, (A) except as otherwise provided in this Section, the
sum payable shall be increased (“Additional Amounts”) as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.10(c)), the Administrative Agent or such other
Credit Party, as the case may be, receives an amount equal to the sum it would
have received had no deductions been made, (B) the Borrower shall make such
deductions, and (C) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with Applicable
Law.  Moreover, if any Taxes (which for purposes of this sentence shall include
taxes and charges imposed on or measured by net income or receipts of any Credit
Party by any jurisdiction to the extent imposed on Additional Amounts) are
directly asserted against any Credit Party with respect to any payment received
by such Credit Party hereunder, such Credit Party may pay such Taxes, and,
except as otherwise provided in this Section, the Borrower will promptly pay
such additional amount (including any penalties, interest or expenses) as is
necessary in order that the net amount received and retained by such Credit
Party after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount such Credit Party would have received and
retained had no such Taxes been asserted; provided, however, such Credit Party
shall give written notice to the Borrower, accompanied by, to the extent
provided by the relevant taxing authority, a calculation in reasonable detail of
the amount demanded and evidence of the Taxes imposed on such Credit Party,
after such Credit Party has actual knowledge of the imposition of any Taxes. 
Where notice is not given to the Borrower within forty-five (45) days after the
Credit Party receives written notice of the assertion of Taxes and the Borrower
does not otherwise have notice of such assertion, the Borrower shall not be
required to pay penalties, additions to taxes, expenses, and interest accruing
on such Taxes from the date forty-five (45) days after the receipt by the Credit
Party of written notice of the assertion of such Taxes until the date that the
Borrower receives such notice.  The Borrower shall furnish to such Credit Party
within forty-five (45) days (or as soon thereafter as available) after the date
the payment of any

 

46

--------------------------------------------------------------------------------


 

Taxes is due pursuant to Applicable Law true and correct copies of tax receipts
evidencing payment by the Borrower.  Except as otherwise provided in this
Section, if the Borrower fails to pay any Taxes that it is required to pay
pursuant to the terms of this Agreement when due to the appropriate taxing
authority or fails to remit to any of the Credit Parties the required receipts
or other required documentary evidence, the Borrower shall indemnify the Credit
Parties for any incremental Taxes, interest or penalties that may become payable
by the Credit Parties primarily as a result of any such failure.

 

(iii)                               Each Lender that is not a United States
person within the meaning of Section 7701 of the Code (a “Foreign Lender”) shall
deliver to the Borrower and the Administrative Agent, no later than the date
hereof (or if such Foreign Lender becomes a party to this Agreement (whether by
assignment or otherwise) after the date hereof, the date upon which such Foreign
Lender becomes a party hereto), (A) two (2) complete, duly executed original IRS
Forms W-8ECI or IRS Forms W-8BEN, or any successors thereto, establishing that
such Foreign Lender is on the date of delivery thereof entitled to receive any
and all payments from the Borrower under this Agreement or otherwise in respect
of the Loans free from withholding of United States federal income tax or (B) in
the case of such Foreign Lender that is not legally entitled to deliver either
form listed in clause (b)(iii)(A), (I) a certificate of a duly authorized
officer of such Foreign Lender to the effect that such Foreign Lender is not (x)
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (y) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code or (z) a controlled foreign corporation receiving interest from a
related person within the meaning of Section 881(c)(3)(C) of the Code (such
certificate, an “Exemption Certificate”) and (II) two (2) duly completed copies
of IRS Form W-8BEN or successor applicable form, certifying that such Foreign
Lender is entitled to an exemption from United States federal withholding tax on
payments of interest.  Each Foreign Lender shall, from time to time, deliver
updated or corrected IRS Forms W-8ECI, IRS Forms W-8BEN or Exemption
Certificates, or any successors thereto, to the Borrower and the Administrative
Agent to the extent and in the manner required under United States federal tax
law.  The Borrower shall not be required to pay any Additional Amounts under
Section 2.10(c)(ii) hereof to a Foreign Lender if such Foreign Lender (I) fails
to comply with the requirements of this Section 2.10(c)(iii) hereof or, (II)
fails to qualify for a complete reduction or exemption of United States federal
tax withholding for any reason other than a change in the United States federal
tax law, or the official interpretation thereof, in each case, after the
delivery of IRS Forms W-8ECI, IRS Forms W-8BEN or an Exemption Certificate, or
any successors thereto, or (III) is treated as a “conduit entity” within the
meaning of U.S. Treasury Regulations Section 1.881-3 or any successor
provision.  Notwithstanding the foregoing, if at the date of an assignment
pursuant to which a Foreign Lender becomes a party to this Agreement, the
assignor was entitled to payments under Section 2.10(c)(ii) hereof, then, to
such extent, the assignee shall not be required to deliver IRS Forms W-8ECI, IRS
Forms W-8BEN or an Exemption Certificate, or any successors thereto,
establishing a withholding rate for such Foreign Lender that is less than the
rate the

 

47

--------------------------------------------------------------------------------


 

assignor was subject to, and the assignee shall be entitled to receive
Additional Amounts to such extent the assignor was so entitled.

 

(iv)                              Each of the Credit Parties agrees that it
will, to the extent reasonable and without material cost or risk to it, (A) take
all actions reasonably requested by the Borrower to maintain all exemptions, if
any, available to it from United States federal withholding taxes (whether
available by treaty, statute, or existing administrative waiver) and (B)
otherwise cooperate with the Borrower to minimize any amounts payable by the
Borrower under this Section 2.10(c), including the contest of any asserted tax
liability.

 

(v)                                 Any Credit Party that becomes aware that it
is entitled to receive a refund (whether by way of a direct payment or by
offset) in respect of Additional Amounts paid by the Borrower, which refund
would reasonably be considered allocable to or resulting from such payment or
indemnification made pursuant to this Section 2.10, shall promptly notify the
Borrower of the availability of such refund and shall, within thirty (30) days
after the receipt of a request from the Borrower, apply for such refund with the
Borrower being responsible for any incremental costs associated with such refund
request; provided, however, that (A) the Borrower shall not be entitled to any
damages as a result of the failure of such Credit Party to so notify the
Borrower of the availability of such refund and (B) the Borrower shall not have
the right to examine the books or records of any Credit Party.  If any Credit
Party receives any such refund (as described in the preceding sentence), it
shall promptly repay the amount of such refund (together with any interest
received thereon) to the Borrower; provided, however, that the Borrower, upon
the request of the applicable Credit Party, shall repay the amount paid over to
the Borrower in the event such Credit Party is required to repay such refund to
the applicable authority.

 

(vi)                              If the Borrower is or becomes required to pay
any Additional Amounts to a Credit Party pursuant to this Section 2.10, the
Borrower shall have the right, upon notice to the Administrative Agent and such
Credit Party, to (A) prepay without penalty, on a non-pro rata basis, all or any
portion of a Loan held by such Credit Party plus all interest and Additional
Amounts owing to such Credit Party as of the date of such prepayment, (B)
require such Credit Party to use reasonable efforts to designate a different
lending office for funding or booking its Loan under this Agreement or to assign
its rights and obligations under this Agreement to another of its offices,
branches or affiliates, or (C) require such Credit Party to effect an assignment
of all of its rights and obligations under this Agreement to another Credit
Party designated by the Borrower if, in the case of clause (B) or (C), such
designation or assignment (x) would eliminate or reduce amounts payable pursuant
to this Section 2.10 in the future and (y) would not cause the imposition on
such Credit Party of any additional costs or legal or regulatory burdens deemed
by such Credit Party to be material or otherwise disadvantageous to such Credit
Party.

 

48

--------------------------------------------------------------------------------


 

Section 2.11                                Reimbursement.  Whenever any Lender
shall actually incur any losses or out-of-pocket expenses in connection with (a)
the failure by the Borrower to convert, continue or borrow any Eurodollar
Advance after having given notice of its intention to convert, continue or
borrow such Eurodollar Advance in accordance with Section 2.2 hereof (whether by
reason of the election of the Borrower not to proceed or the non-fulfillment of
any of the conditions set forth in Article 4 hereof) other than a failure to
borrow resulting from an unavailability which occurs after notice from the
Administrative Agent to the Borrower pursuant to Section 11.1 or 11.2 hereof,
(b) the prepayment of any Eurodollar Advance in whole or in part (including a
prepayment pursuant to Sections 11.2 and 11.3(b) hereof), or (c) the failure by
the Borrower to prepay any Advance after notice of prepayment has been given by
the Borrower to the Administrative Agent in accordance with Section 2.5 hereof,
the Borrower agrees to pay to such Lender, upon the earlier of such Lender’s
demand or the applicable Maturity Date, an amount sufficient to compensate such
Lender for all such losses and out-of-pocket expenses.  Such Lender’s good faith
determination of the amount of such losses and out-of-pocket expenses, absent
manifest error, shall be binding and conclusive.  Upon request of the Borrower,
any Lender seeking reimbursement under this Section 2.11 shall provide a
certificate setting forth the amount to be paid to it by the Borrower hereunder
and calculations therefor.

 

Section 2.12                                Application of Payments.

 

(a)                                  Prior to the Final Maturity Date or the
acceleration of the Loans under Section 9.2 hereof, and other than with respect
to payments required to be made pursuant to Section 2.6 hereof (which shall be
applied as set forth in Section 2.6), if some but less than all amounts due from
the Borrower are received by the Administrative Agent, the Administrative Agent
will distribute such amounts as follows:  FIRST, pro rata among the Credit
Parties based on the total amount of such fees, costs and expenses, to the
payment of any fees, costs and expenses then due and payable hereunder or under
any other Loan Document; SECOND, pro rata among the Lenders based on the
principal amount of the Loans outstanding immediately prior to such payment, to
any unpaid interest then due and payable on the Loans; THIRD, pro rata among the
Lenders based on the principal amount of the Loans outstanding immediately prior
to such payment, to any unpaid principal of the Loans; and FOURTH, pro rata
among the Credit Parties based on the amount of such Obligations outstanding
immediately prior to such payment, to the payment of any other Obligations not
otherwise referred to in this Section 2.12(a) then due and payable.

 

(b)                                 Subsequent to the Final Maturity Date or the
acceleration of the Loans under Section 9.2 hereof, payments made to any Credit
Party, or otherwise received by any Credit Party (from realization on Collateral
or otherwise), shall be distributed as follows:  FIRST, to the costs and
expenses, if any, incurred by the Credit Parties, or any of them, to the extent
permitted by Section 12.2 hereof, in the collection of such amounts under this
Agreement or any of the other Loan Documents, including,

 

49

--------------------------------------------------------------------------------


 

without limitation, any reasonable costs incurred in connection with the sale or
disposition of any Collateral for the Obligations; SECOND, pro rata among the
Credit Parties based on the total amount of fees then due and payable, to any
fees then due and payable hereunder or under any other Loan Document and to any
other fees then due and payable to the Lenders under this Agreement or any other
Loan Document; THIRD, pro rata among the Lenders based on the outstanding
principal amount of the Loans outstanding immediately prior to such payment, to
any unpaid interest which may have accrued on the Loans; FOURTH, pro rata (i)
among the Lenders based on the principal amount of the Loans outstanding
immediately prior to such payment, to any unpaid principal of the Loans and (ii)
to the payment of any Obligation arising in respect of the Credit Party Interest
Hedge Agreements having aggregate notional amounts not to exceed the
Commitments; FIFTH, to any other Obligations not otherwise referred to in this
Section 2.12(b) until all such Obligations are paid in full; SIXTH, pro rata
among the Credit Parties based on the amount of damages outstanding immediately
prior to such payment, to damages incurred by the Credit Parties, or any of
them, by reason of any breach of this Agreement or of any other Loan Documents;
and SEVENTH, upon satisfaction in full of all Obligations, to the Borrower or as
otherwise required by law.

 

(c)                                  If any Lender shall obtain any payment on
any date (whether involuntary or otherwise) on account of the Loans (excluding
any Swing Loans) made by it in excess of its ratable share of the payments made
by the Borrower to the Credit Parties on such date (in the aggregate), such
that, after giving effect thereto, such Lender’s outstanding Loans (excluding
any Swing Loans) are less than such Lender’s ratable share of all the Loans then
outstanding (in the aggregate) in accordance with such Lender’s Commitment
Percentage, such Lender shall forthwith purchase from the other Lenders such
participations in the Loans made by such other Lenders as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to each purchasing Lender the
purchase price to the extent of such recovery.  The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.12(c) may, to the fullest extent permitted by law, exercise all its
rights of payment with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation so
long as the Obligations are not increased as a result of such participation.  If
the Swing Loan Lender shall receive any payment on any date on account of its
Swing Loans in excess the amount to which it is entitled in accordance with
Section 2.8(b), the Swing Loan Lender shall remit the amount of such excess to
the other Lenders as the Administrative Agent may direct in accordance with
Section 2.8(b).

 

Section 2.13                                Capital Adequacy.  In the event that
any Lender shall have determined that a Regulatory Change has the effect of
reducing the rate of return on such Lender’s capital as a consequence of its
obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, change or compliance (taking

 

50

--------------------------------------------------------------------------------


 

into consideration such Lender’s policies with respect to capital adequacy) by
an amount deemed by such Lender to be material, then from time to time, ten (10)
days after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, together with a certificate
(which shall be conclusive absent manifest error) setting forth the calculations
evidencing such requested additional amount, and the law or regulation with
respect thereto and certifying that such request is consistent with such
Lender’s treatment of other similar customers having similar provisions
generally in their agreements with such Lender and that such request is being
made on the basis of a reasonable allocation of the costs resulting from such
law or regulation, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender for such reduction.  Allocations shall
not be deemed reasonable unless made ratably, to the extent practicable, to all
affected assets, commitments, activities or other relevant aspects of such
Lender’s business, whether or not the Lender is entitled to compensation with
respect thereto.  Notwithstanding the foregoing, the Borrower shall only be
obligated to compensate such Lender for any amount under this subsection arising
or occurring during (a) in the case of each such request for compensation, any
time or period commencing not more than ninety (90) days prior to the date on
which such Lender submits such request and (b) any other time or period during
which, because of the unannounced retroactive application of such law,
regulation, interpretation, request or directive, such Lender reasonably could
not have known that the resulting reduction in return might arise.  Each Lender
will notify the Borrower that it is entitled to compensation pursuant to this
subsection as promptly as practicable after it determines to request such
compensation; provided, however, that the failure to provide such notice shall
not restrict the ability of such Lender to be reimbursed under this
Section 2.13.

 

Section 2.14                                Incremental Facility Loans.

 

(a)                                  Subject to the terms and conditions of this
Agreement, the Borrower may request Incremental Facility Commitments on any
Business Day; provided, however, that the Borrower may not request Incremental
Facility Commitments or an Incremental Facility Loan during the continuance of a
Default or Event of Default, including, without limitation, any Default or Event
of Default that would result after giving effect to any Incremental Facility
Loan; and provided further, that the Borrower may request up to three (3)
Incremental Facility Commitments (each of which commitments may be from more
than one Lender) which may be no less than $50,000,000 and no more than
$300,000,000 in the aggregate.  Each Incremental Facility Commitment shall have
a weighted average life to maturity equal to or greater than the weighted
average life to maturity of the Term B Loan Commitment.  In requesting
Incremental Facility Commitments, the Borrower shall offer each of the Lenders
an opportunity to provide an Incremental Facility Commitment; provided that none
of the Lenders shall be required to issue an Incremental Facility Commitment and
the decision of any Lender to issue or not issue an Incremental Facility
Commitment to the Borrower shall be at such Lender’s sole discretion after being
offered such right of first refusal (and

 

51

--------------------------------------------------------------------------------


 

the failure to respond to any such offer by the requested deadline shall be
deemed a refusal).  Persons not then Lenders may be included as Lenders having
Incremental Facility Commitments with the written approval of the Borrower and
the Administrative Agent.  The Incremental Facility Commitments (i) may be in
the form of a revolving or a term credit facility and may be structured as an
institutional tranche, (ii) must not (A) have scheduled amortization providing
for principal repayments or commitment reductions earlier than, or in an amount
on a percentage basis larger than, those dates or amounts set forth in the
amortization schedule for the Term B Loans set forth herein, or (B) be secured
by more or different collateral than the Loans hereunder, and (iii) must be
governed by this Agreement and the other Loan Documents and be subject to terms
and conditions not more restrictive than those set forth herein and therein for
the Loans.

 

(b)                                 Prior to the effectiveness of any
Incremental Facility Commitment, the Borrower shall (i) deliver to the
Administrative Agent and the Lenders a notice (each a “Notice of Incremental
Facility Commitment”), in form and substance satisfactory to the Administrative
Agent, setting forth terms and provisions with respect to interest rates and
scheduled amortization with respect to the proposed Incremental Facility Loan
and (ii) provide revised projections to the Administrative Agent and the
Lenders, which shall be in form and substance reasonably satisfactory to the
Administrative Agent and which shall demonstrate the Borrower’s ability to
timely repay such Incremental Facility Commitment and any Incremental Facility
Loans thereunder and to comply with the terms and conditions of this Agreement
and the other Loan Documents.

 

(c)                                  No Incremental Facility Commitment shall by
itself result in any reduction of the Revolving Loan Commitment or the Term B
Loan Commitment or of the Commitment Percentages with respect thereto of such
Lender issuing such Incremental Facility Commitment.

 

(d)                                 Advances of the Incremental Facility Loans
(i) shall bear interest at the Base Rate or the Eurodollar Rate or such other
reasonable rate agreed to by the Lenders making such Incremental Facility Loans;
(ii) subject to Section 2.14(a) hereof, shall be repaid as agreed to by the
Borrower and the Lenders making such Incremental Facility Loans; (iii) shall for
all purposes be Obligations hereunder and under the Loan Documents; (iv) shall
be represented by promissory notes which set forth terms and provisions with
respect to interest rates and scheduled amortization with respect to such
Incremental Facility Loans and are in form and substance acceptable to the
Administrative Agent and the Borrower (each, an “Incremental Facility Note”),
and (v) shall rank pari passu with the Loans for purposes of Sections 2.12 and
9.2 hereof (unless the applicable Incremental Facility Lender shall otherwise
agree in writing to have its Incremental Facility Loans be junior to the Loans).

 

(e)                                  Incremental Facility Loans shall be
requested by the Borrower pursuant to a request (which shall be substantially in
the form of a Request for

 

52

--------------------------------------------------------------------------------


 

Advance) delivered in the same manner as a Request for Advance, but shall be
funded pro rata only by those Lenders that hold the applicable Incremental
Facility Commitments.

 

(f)                                    In the event that the interest rate
applicable to any of the Incremental Facility Loans (including, without
limitation, any original issue discount in respect of such Incremental Facility
Loans) shall exceed the interest rate applicable to the Term B Loans by more
than twenty-five (25) basis points, the Applicable Margin for the Term B Loans
shall automatically be increased such that the interest rate applicable to the
Term B Loans is twenty-five (25) basis points less than the interest rate
applicable to such Incremental Facility Loans without any action or consent of
the Borrower or any Lender.

 

Section 2.15                                Letters of Credit.

 

(a)                                  Upon receipt by the Administrative Agent of
at least three (3) Business Days’ written notice from the Borrower in the form
of a Request for Issuance of Letter of Credit, the Administrative Agent shall
promptly forward such notice to the Issuing Bank or, if requested by the
Borrower, to another Lender agreeing to act as an Issuing Bank (and if such
Lender shall accept and countersign such Request for Issuance of Letter of
Credit, such Lender shall become the Issuing Bank with respect to such Letter of
Credit), and the applicable Issuing Bank will issue a Letter of Credit in the
amount requested subject to the terms and conditions of this Agreement and
further subject to the following: (i)  after giving effect to the requested
issuance, the aggregate face amount of all Letters of Credit outstanding
hereunder would not exceed the Letter of Credit Committed Amount; and (ii) after
giving effect to the requested issuance, the aggregate amount of all L/C
Obligations then outstanding, plus the aggregate amount of Swing Loans then
outstanding, plus the aggregate amount of all Revolving Loans then outstanding
shall not exceed the Revolving Loan Commitment.  No Letter of Credit shall have
a maturity extending beyond the earlier of (x) a term of one (1) year from the
date of issuance or (y) the Initial Maturity Date.  Subject to the maturity
limitations provided herein and so long as no Default or Event of Default then
exists or would be caused thereby, Letters of Credit shall be renewable annually
upon the request of the Borrower and with the consent of the applicable Issuing
Bank, which consent shall not be unreasonably withheld but shall be subject to
compliance with customary letter of credit practices at the times of any
proposed renewal.  Each Request for Issuance of Letter of Credit from the
Borrower shall specify in reasonable detail the documents which must be
presented to draw under such Letter of Credit, which specification shall include
all documents which the applicable Issuing Bank may reasonably require.

 

(b)                                 If a Letter of Credit provides that it is
automatically renewable unless notice is given by the Issuing Bank with respect
thereto that it will not be renewed, such Issuing Bank and the Borrower shall
give notice of non-renewal to the Administrative Agent at least ten (10)
Business Days prior to the last date on which a

 

53

--------------------------------------------------------------------------------


 

notice of non-renewal may be given to the beneficiary of such Letter of Credit. 
The Administrative Agent shall promptly notify the Lenders and, unless so
directed by the Majority Lenders at least three (3) Business Days prior to the
last date on which a notice of non-renewal may be given to the beneficiary of
such Letter of Credit, the Issuing Bank with respect to such Letter of Credit
shall not be bound to give notice of non-renewal to the beneficiary of such
Letter of Credit.

 

(c)                                  Provided that no Default or Event of
Default then exists or would be caused thereby, each Lender irrevocably
authorizes each Issuing Bank to issue, reconfirm, reissue and extend each Letter
of Credit issued by such Issuing Bank in accordance with the terms of this
Agreement.  Each Issuing Bank hereby sells, and each other Lender that has
issued a Revolving Loan Commitment hereby purchases, on a continuing basis, a
participation and an undivided interest in (A) the obligations of such Issuing
Bank to honor any draws under the Letters of Credit issued pursuant to this
Agreement, and (B) the Indebtedness of the Borrower to such Issuing Bank under
this Agreement in respect of Letters of Credit issued by it, such participation
being in the amount of such Lender’s pro rata share of such obligations and
Indebtedness based on such Lender’s Revolving Commitment Percentage, in each
case without further action by any party.

 

(d)                                 Upon receipt of a draw certificate from the
beneficiary of a Letter of Credit, the applicable Issuing Bank shall promptly
notify the Administrative Agent, which shall in turn notify the Borrower and
each Lender that has issued a Revolving Loan Commitment, by telephone or
telecopy, of the amount of the requested draw and, in the case of each such
Lender, such Lender’s portion of such draw amount as calculated in accordance
with its Revolving Commitment Percentage.

 

(e)                                  The Borrower hereby irrevocably requests,
and the Lenders that have issued Revolving Loan Commitments hereby severally
agree to make, a Base Rate Advance to the Borrower (notwithstanding the minimum
amount requirements otherwise applicable to Base Rate Advances) on each day on
which a draw is made under any Letter of Credit and in the amount of such draw,
and each such Lender shall fund such Lender’s share of such Base Rate Advance by
payment to the Administrative Agent in accordance with Section 2.2(e) hereof and
its Revolving Commitment Percentage, without reduction for any set-off
counterclaim of any nature whatsoever.  The obligation of each such Lender to
make payments to the Administrative Agent, for the account of each Issuing Bank,
in accordance with this Section 2.15 shall be absolute and unconditional, and no
such Lender shall be relieved of its obligations to make such payments by reason
of non-compliance by any other Person with the terms of any Letter of Credit or
for any other reason other than the gross negligence or willful misconduct of
the Administrative Agent or the applicable Issuing Bank.  The Administrative
Agent shall promptly remit to the applicable Issuing Bank the amounts so
received from the applicable Lenders.

 

54

--------------------------------------------------------------------------------


 

(f)                                    The Borrower agrees that any action taken
or omitted to be taken by any Issuing Bank in connection with any Letter of
Credit issued by it, except for such actions or omissions as shall constitute
gross negligence or willful misconduct on the part of such Issuing Bank or such
Issuing Bank’s willful failure to pay under any such Letter of Credit after
presentation to it of documents complying with the terms of such Letter of
Credit, shall be binding on the Borrower as between the Borrower and such
Issuing Bank, and shall not result in any liability of the Issuing Bank to the
Borrower.  The obligation of the Borrower to reimburse the Lenders for Advances
made to reimburse any Issuing Bank for draws under the Letters of Credit issued
by it shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
whatsoever, including, without limitation, the following circumstances:

 

(i)                                     Any lack of validity or enforceability
of any Loan Document;

 

(ii)                                  Any amendment or waiver of or consent to
any departure from any or all of the Loan Documents;

 

(iii)                               Any improper use which may be made of any
Letter of Credit or any improper acts or omissions of any beneficiary or
transferee of any Letter of Credit in connection therewith;

 

(iv)                              The existence of any claim, set-off, defense
or any right which the Borrower may have at any time against any beneficiary or
any transferee of any Letter of Credit (or Persons for whom any such beneficiary
or any such transferee may be acting) or any Lender (other than the defense of
payment to such Lender in accordance with the terms of this Agreement) or any
other Person, whether in connection with any Letter of Credit, any transaction
contemplated by any Letter of Credit, this Agreement, any other Loan Document,
or any unrelated transaction;

 

(v)                                 Any statement or any other documents
presented under any Letter of Credit proving to be insufficient, forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever, provided that such payment shall not have
constituted gross negligence of willful misconduct of the applicable Issuing
Bank;

 

(vi)                              The insolvency of any Person issuing any
documents in connection with any Letter of Credit;

 

(vii)                           Any breach of any agreement between the Borrower
and any beneficiary or transferee of any Letter of Credit;

 

55

--------------------------------------------------------------------------------


 

(viii)                        Any irregularity in the transaction with respect
to which any Letter of Credit is issued, including any fraud by the beneficiary
or any transferee of such Letter of Credit;

 

(ix)                                Any errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
wireless or otherwise, whether or not they are in code;

 

(x)                                   Any act, error, neglect or default,
omission, insolvency or failure of business of any of the correspondents of the
applicable Issuing Bank, provided that the same shall not have constituted the
gross negligence or willful misconduct of such Issuing Bank;

 

(xi)                                Any other circumstances arising from causes
beyond the control of the applicable Issuing Bank;

 

(xii)                             Payment by the applicable Issuing Bank under
any Letter of Credit against presentation of a sight draft or a certificate
which does not comply with the terms of such Letter of Credit, provided that
such payment shall not have constituted gross negligence or willful misconduct
of the Issuing Bank; and

 

(xiii)                          Any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, provided that such other
circumstances or happenings shall not have been the result of gross negligence
or willful misconduct of the applicable Issuing Bank or any Lender.

 

(g)                                 If, after the Agreement Date, any change in
Applicable Law, any change in the interpretation or administration thereof, or
any change in compliance with Applicable Law by any Issuing Bank or any other
Lender as a result of any request or directive of any governmental authority,
central bank or comparable agency (whether or not having the force of law) shall
(i) impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, capital adequacy, assessment or other requirements or
conditions against letters of credit issued by any Issuing Bank or against
participations by any other Lender in the Letters of Credit or (ii) impose on
any Issuing Bank or any other Lender any other condition regarding any Letter of
Credit or any participation therein, and the result of any of the foregoing in
the reasonable determination of such Issuing Bank or such Lender, as the case
may be, is to increase the cost to such Issuing Bank or such Lender of issuing
or maintaining any Letter of Credit or purchasing or maintaining any
participation therein, as the case may be, by an amount (which amount shall be
reasonably determined) deemed by such Issuing Bank or such Lender to be
material, and the designation of a different lending office will not avoid the
need for (or reduce the amount of) additional compensation, then, on the earlier
of ten (10) days following the date of demand (which demand shall be made not
later than six (6) months following such Issuing Bank’s or such Lender’s
determination of a need for

 

56

--------------------------------------------------------------------------------


 

additional compensation) by such Issuing Bank or such Lender or the Initial
Maturity Date, the Borrower shall promptly pay such Issuing Bank or such Lender,
as the case may be, such additional amount or amounts as such Issuing Bank or
such Lender, as the case may be, determines will compensate it for such
increased costs.  Within sixty (60) days of such written demand by such Issuing
Bank or such Lender, the Borrower may, in its discretion, provide a replacement
bank or banks for such Issuing Bank or such Lender, which replacement bank or
banks will be subject to the approval of the Arranger Banks and the Majority
Lenders (which approval, in each case, will not be unreasonably withheld), and
shall take all necessary actions to transfer the rights, duties and obligations
of such Issuing Bank or such Lender to such replacement bank or banks within
such 60-day period.  A certificate of such Lender setting forth the amount, and
in reasonable detail the basis for such Issuing Bank’s or such Lender’s
determination of such amount, to be paid to such Issuing Bank or such Lender by
the Borrower as a result of any event referred to in this paragraph shall,
absent manifest error, be conclusive.  Such certificate shall be delivered to
the Borrower with each written demand for payment referenced above.  Each
Issuing Bank and each Lender further agree that they shall use their best
efforts to give the Borrower thirty (30) days’ prior notice, and in any event
shall give prompt notice, of any event referred to in this paragraph which may
have the effect of materially increasing the cost to such Issuing Bank or such
Lender of issuing or maintaining the Letter of Credit or purchasing or
maintaining any participation therein.

 

(h)                                 Each Lender shall be responsible for its pro
rata share (based on such Lender’s Revolving Commitment Percentage) of any and
all reasonable out-of-pocket costs, expenses (including reasonable legal fees)
and disbursements which may be incurred or made by any Issuing Bank in
connection with the collection of any amounts due under, the administrative of,
or the presentation or enforcement of any rights conferred by any Letter of
Credit issued by such Issuing Bank, the Borrower’s or any Guarantor’s
obligations to reimburse or otherwise.  In the event the Borrower shall fail to
pay such expenses of any Issuing Bank within thirty (30) days of demand for
payment by such Issuing Bank, provided that such Issuing Bank has, during such
30-day period, made a diligent collection effort with respect to such expenses,
and provided that such costs will not result from the gross negligence or
willful misconduct of such Issuing Bank, each Lender shall thereupon pay to such
Issuing Bank its pro rata share (based on such Lender’s Revolving Commitment
Percentage) of such expenses within ten (10) days from the date of such Issuing
Bank’s notice to the Lenders of the Borrower’s failure to pay; provided,
however, that if the Borrower or any Guarantor shall thereafter pay such
expense, such Issuing Bank will repay to each Lender the amounts received from
such Lender hereunder.

 

ARTICLE 3 -  Guarantee

 

Section 3.1                                      Guarantee.  Each of the
Guarantors, jointly and severally, hereby unconditionally guarantees to the
Credit Parties and their respective permitted successors and assigns and the
subsequent holders of the Obligations (including, without

 

57

--------------------------------------------------------------------------------


 

 limitation, any interest on the Loans accruing after the filing of a petition
initiating any Insolvency Proceeding, whether or not such interest accrues or is
recoverable against the Borrower after the filing of such petition for purposes
of the Bankruptcy Code or is an allowed claim in such proceeding), irrespective
of the validity and enforceability of this Agreement, the other Loan Documents
or the Credit Party Interest Hedge Agreements or the Obligations of any of the
Borrower Parties hereunder or thereunder, the value or sufficiency of any
Collateral or any other circumstance that might otherwise affect the liability
of a guarantor, that:  (a) the principal of and interest on the Loans and all
other Obligations under this Agreement, the other Loan Documents and the Credit
Party Interest Hedge Agreements shall be promptly paid in full when due, whether
at stated maturity, by acceleration or otherwise, in accordance with the terms
hereof and thereof; and (b) in case of any extension of time of payment or
renewal of any of the Loans or any other of such Obligations, the same shall be
promptly paid in full when due in accordance with the terms of the extension or
renewal, whether at stated maturity, by acceleration or otherwise.  The
foregoing guaranty is a guaranty of payment and not of collection.  Failing
payment when due of any amount so guaranteed for whatever reason, the Guarantors
will be obligated, jointly and severally, to pay the same immediately.

 

Section 3.2                                      Waivers and Releases.  Each of
the Guarantors hereby waives notice of, and consents to, any extension of time
of payment, renewals, releases of Collateral, delays in obtaining or realizing
upon or failures to obtain, perfect, or maintain perfection of, or realize upon
Collateral or other indulgence from time to time granted by any of the Credit
Parties in respect of this Agreement, any other Loan Document or any Credit
Party Interest Hedge Agreement.  Each of the Guarantors hereby releases the
Borrower from all, and agrees not to assert or enforce (whether by or in a legal
or equitable proceeding or otherwise), any “claims” (as defined in 11 U.S.C.
§ 101(4)), whether arising under Applicable Law or otherwise, to which such
Guarantors are or would be entitled by virtue of their obligations hereunder,
any payment made pursuant hereto or the exercise by the Credit Parties of their
rights with respect to any Collateral, including any such claims to which such
Guarantors may be entitled as a result of any right of subrogation, exoneration
or reimbursement.  To the extent not released by such Guarantors under this
Article 3, each of the Guarantors agrees that it shall not be entitled to any
right of subrogation, exoneration, reimbursement or contribution in respect of
any Obligations guaranteed hereby.  With respect to this Agreement, the other
Loan Documents and the Credit Party Interest Hedge Agreements, each of the
Guarantors hereby waives presentment, protest, demand of payment, notice of
dishonor and all other notices and demands whatsoever.  Each of the Guarantors
further agrees that, as between such Guarantor, on the one hand, and the Credit
Parties, on the other hand, (a) the maturity of the Obligations guaranteed
hereby may be accelerated as provided in Section 9.2 hereof for the purposes of
this Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the Obligations guaranteed hereby,
and (b) in the event of any declaration of acceleration of such Obligations as
provided in Section 9.2 hereof, such Obligations (whether or not due and
payable) shall forthwith become due and payable by each of the Guarantors for
purposes of this

 

58

--------------------------------------------------------------------------------


 

Guarantee.  The obligations of the Guarantors under this Article 3 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Borrower is rescinded or must otherwise be restored by any
holder of any of the Obligations guaranteed hereunder, whether as a result of
any Insolvency Proceeding or otherwise, and each Guarantor agrees that it will,
jointly and severally, indemnify the Credit Parties on demand for reasonable
costs and expenses (including, without limitation, reasonable fees and expenses
of counsel) incurred by the Credit Parties in connection with such rescission or
restoration.  Each Guarantor further agrees with the Borrower for the benefit of
each of its creditors (including, without limitation, the Credit Parties) that
any payment referred to in this Article 3 by a Guarantor shall constitute a
contribution of capital by such Guarantor to the Borrower (or an investment in
the equity capital of the Borrower by such Guarantor).

 

Section 3.3                                      Miscellaneous.

 

(a)                                  Upon the bankruptcy or winding up or other
distribution of assets of the Borrower or any Material Subsidiary of the
Borrower or of any surety or guarantor of any of the Obligations of the Borrower
to the Credit Parties, the rights of the Credit Parties against the Guarantors
shall not be affected or impaired by the omission of any Credit Party to prove
its claim, or to prove its full claim, and the Administrative Agent may prove
such claims as it sees fit and may refrain from proving any claim and in its
discretion may value as it sees fit or refrain from valuing any security held by
it without in any way releasing, reducing or otherwise affecting the liability
to the Credit Parties of any Guarantor.

 

(b)                                 Each of the Guarantors absolutely,
unconditionally and irrevocably waives any and all right to assert any defense,
set-off, counterclaim or cross-claim of any nature whatsoever with respect to
this Article 3 or the obligations of the Guarantors hereunder or the obligations
of any other Person or party (including, without limitation, the Borrower)
relating to this Article 3 or the obligations of any other guarantor with
respect to the Obligations in any action or proceeding brought by any Credit
Party to collect the Obligations or any portion thereof, or to enforce the
obligations of the Guarantors under this Article 3.

 

(c)                                  If a claim is ever made upon any of the
Credit Parties for the repayment or recovery of any amount or amounts received
by such Person in payment of any of the Obligations and such Person repays all
or part of such amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such Person or any of its
property, or (ii) any settlement or compromise of any such claim effected by
such Person with any such claimant, including the Borrower, then in such event
the Guarantors agree that any such judgment, decree, order, settlement or
compromise shall be binding upon the Guarantors, notwithstanding any revocation
hereof or the cancellation of any promissory note or other instrument evidencing
any of the Obligations, and the Guarantors shall be and remain obligated to such
Person hereunder

 

59

--------------------------------------------------------------------------------


 

for the amount so repaid or recovered to the same extent as if such amount had
never originally been received by such Person.

 

(d)                                 The Guarantors expressly represent and
acknowledge that any financial accommodations by the Credit Parties, or any of
them, to the Borrower, including, without limitation, the extension of the
Loans, are and will be of direct interest, benefit and advantage to the
Guarantors.

 

(e)                                  It is the intention of each Subsidiary
Guarantor and the Credit Parties that each Subsidiary Guarantor’s obligations
under this Article 3 shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined).  The “Maximum Guaranteed Amount” with respect to any
Subsidiary Guarantor, shall mean the maximum amount which could be paid by such
Subsidiary Guarantor without rendering the Guaranty contained in this Article 3
void or voidable as would otherwise be held or determined by a court of
competent jurisdiction in any insolvency proceeding involving any state or any
federal bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws relating to the insolvency of debtors.

 

(f)                                    Pursuant to Section 6.14 hereof, any new
Subsidiary of the Borrower is required to enter into this Agreement for purposes
of joining in this Guarantee by executing and delivering in favor of the Credit
Parties a Guarantee Supplement.  Upon the execution and delivery of a Guarantee
Supplement by such new Subsidiary, such Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein.  The execution and delivery of any instrument adding an additional
Guarantor hereunder shall not require the consent of any party of this
Agreement.  The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor
hereunder.

 

ARTICLE 4 -  Conditions Precedent

 

Section 4.1                                      Conditions Precedent to
Closing.  The obligation of each of the Lenders to undertake its respective
Commitments and to make the initial Advance of the Loans hereunder is subject to
the prior fulfillment of each of the following conditions:

 

(a)                                  The Administrative Agent shall have
received each of the following, in form and substance reasonably satisfactory to
the Arranger Banks and their counsel and to the Majority Lenders:

 

(i)                                     this duly executed Agreement;

 

(ii)                                  the duly executed Security Agreement,
together with evidence of the filing of appropriate UCC-1 financing statements
forms;

 

60

--------------------------------------------------------------------------------


 

(iii)                               the duly executed Pledge Agreement, together
with appropriate original securities certificates and undated securities powers
with respect thereto executed in blank and evidence of the filing of appropriate
UCC-1 financing statement forms;

 

(iv)                              a loan certificate of the Borrower, including
a certificate of incumbency with respect to the signature of each Authorized
Signatory of the Borrower, which loan certificate shall be in substantially the
form of Exhibit N attached hereto, together with appropriate attachments which
shall include, without limitation, the following items:  (A) a true, complete
and correct copy of the articles of organization of the Borrower, certified by
the Secretary of State of Delaware, (B) a true, complete and correct copy of the
limited liability company agreement, if any, of the Borrower, (C) a copy of the
resolutions of the board of directors, or other appropriate entity, of the
Borrower, authorizing the Borrower with respect to the borrowings hereunder and
the execution, delivery and performance by the Borrower of this Agreement and
the other Loan Documents to which it is a party, (D) certificates of existence
for the Borrower issued by the Secretary of State or similar state official for
the State of Delaware and for each state in which the Borrower is, or is
required to be, qualified to do business, and (E) a true, complete and correct
copy of any agreement in effect with respect to the voting rights, ownership
interests or management of the Borrower;

 

(v)                                 a loan certificate of Holdings, including a
certificate of incumbency with respect to the signature of each Authorized
Signatory of Holdings, which loan certificate shall be in substantially the form
of Exhibit O attached hereto, together with appropriate attachments which shall
include, without limitation, the following items:  (A) a true, complete and
correct copy of the articles of organization of Holdings, certified by the
Secretary of State of Delaware, (B) a true, complete and correct copy of the
limited liability company agreement, if any, of Holdings, (C) a copy of the
resolutions of the board of directors, or other appropriate entity, authorizing
Holdings with respect to the execution, delivery and performance by Holdings of
the Loan Documents to which it is a party, and (D) certificates of existence for
Holdings issued by the Secretary of State or similar state official for the
State of Delaware and for each state in which Holdings is, or is required to be,
qualified to do business;

 

(vi)                              a loan certificate of each Subsidiary
Guarantor, including a certificate of incumbency with respect to the signature
of each Authorized Signatory of such Guarantor, which loan certificate shall be
in substantially the form of Exhibit P attached hereto, together with
appropriate attachments which shall include, without limitation, the following
items:  (A) a true, complete and correct copy of the articles of incorporation,
certificate of limited partnership or certificate of organization of such
Guarantor, certified by the Secretary of State of such Guarantor’s organization,
(B) a true, complete and correct copy of by-laws, partnership agreement or
limited liability company or operating agreement of such Guarantor, (C) a copy
of the resolutions of the

 

61

--------------------------------------------------------------------------------


 

board of directors, or other appropriate entity, of such Guarantor, authorizing
such Guarantor with respect to the execution, delivery and performance by such
Guarantor of this Agreement and the other Loan Documents to which it is a party,
(D) certificates of existence for such Guarantor issued by the Secretary of
State or similar state official for the state of such Guarantor’s organization
and for each state in which such Guarantor is, or is required to be, qualified
to do business, and (E) a true, complete and correct copy of any agreement in
effect with respect to the voting rights, ownership interests or management of
such Guarantor;

 

(vii)                           the duly executed Fee Letters;

 

(viii)                        the duly executed Subordination of Intercompany
Obligations Agreement;

 

(ix)                                the duly executed Trademark Security
Agreement, together with an appropriate filing coversheet and evidence of the
filing of appropriate UCC-1 financing statement forms;

 

(x)                                   opinions of counsel to the Borrower and
the Guarantors addressed to each Credit Party and in form and substance
satisfactory to the Arranger Banks and their counsel;

 

(xi)                                a copy of the corporate organizational chart
of the Borrower Parties and the Unrestricted Subsidiaries;

 

(xii)                             a copy of the unaudited consolidated balance
sheets, income statements and cash flow statements for the Rainbow Group for the
quarter ended March 31, 2004;

 

(xiii)                          copies of insurance binders or certificates
covering the assets of the Rainbow Companies, and otherwise meeting the
requirements of, and to the extent required by, Section 6.5 hereof;

 

(xiv)                         a duly executed Request for Advance for the
initial Advance of the Loans;

 

(xv)                            evidence that the Borrower shall have obtained
updated debt ratings from both Moody’s and S&P with respect to the Loans;

 

(xvi)                         evidence that the outstanding Obligations (as
defined in the RMH Loan Agreement) under the RMH Loan Agreement and the other
Loan Documents (as defined in the RMH Loan Agreement) shall have been repaid in
full and the Liens securing such Obligations have been released; and

 

62

--------------------------------------------------------------------------------


 

(xvii)                      evidence that all steps necessary to effect the
following ownership structure have been completed:  RME shall directly own 100%
of Holdings; Holdings shall directly own 100% of the Borrower; and the Borrower
shall own (directly or indirectly) 100% of all of the Voting Stock of the
Subsidiary Guarantors.

 

(b)                                 All of the representations and warranties of
the Borrower Parties under this Agreement shall be true and correct in all
material respects, and the Administrative Agent shall have received a
certificate of an Authorized Signatory of the Borrower so stating.

 

(c)                                  No Default or Event of Default shall exist,
both before and after giving effect to the application of the proceeds of
initial Advance, and the Administrative Agent shall have received a certificate
of an Authorized Signatory of the Borrower so stating.

 

(d)                                 No litigation shall have been commenced
against any of the Borrower Parties since the filing by RME of its Form 10 with
the SEC on May 11, 2004, which, if such litigation could reasonably be expected
to be determined adversely to any such Company, could reasonably be expected to
have a Materially Adverse Effect (other than any such litigation identified on
Schedule 5.1(l)).

 

(e)                                  There shall have been no material adverse
change in the business, assets or financial condition of the Rainbow Group,
taken as a whole, from that reflected in the audited consolidated balance
sheets, income statements and cash flow statements for the Rainbow Group for the
year ended December 31, 2003.

 

(f)                                    The Arranger Banks shall have received
the results of lien searches against each of the Borrower Parties from all
applicable jurisdictions which shall be reasonably satisfactory to them and
their counsel.

 

(g)                                 The Credit Parties shall have received
payment of all fees and expenses due and payable on the Agreement Date in
respect of the transactions contemplated hereby.

 

Section 4.2                                      Conditions Precedent to Each
Advance.  The obligations of the Lenders to make each Advance (including the
initial Advance hereunder and any Advance of the Swing Loans, but excluding any
Advance the proceeds of which are to reimburse (x) the Swing Loan Lender for
Swing Loans or (y) any Issuing Bank for amounts drawn under a Letter of Credit))
of the Loans is subject to the fulfillment of each of the following conditions
immediately prior to or contemporaneously with such Advance:

 

(a)                                  The Administrative Agent, or in the case of
a Swing Loan, the Swing Loan Lender, shall have received a duly executed and
completed Request for Advance or Swing Loan Request, as applicable, signed by an
Authorized Signatory of the

 

63

--------------------------------------------------------------------------------


 

Borrower, which Request for Advance or Swing Loan Request, as applicable, shall
(i) certify that there does not exist as of the date hereof, and after giving
effect to the requested Advance there shall not exist, any Default or Event of
Default, (ii) certify that, as of the date of the requested Advance and after
giving effect to the application of proceeds thereof, the representations and
warranties in Section 5.1 hereof shall be true and correct in all material
respects, except to the extent any representation or warranty is made solely as
of the Agreement Date, (iii) certify that, as of the date of the requested
Advance, there shall exist no litigation commenced against any of the Borrower
Parties since the Agreement Date, which, if such litigation could reasonably be
expected to be determined adversely to any such Company, could reasonably be
expected to have a Materially Adverse Effect, (iv) provide calculations
demonstrating compliance with Sections 8.8 and 8.9 hereof before and after
giving effect to the requested Advance and (v) certify that the incurrence of
the requested Advance (A) shall not violate the Indenture and (B) shall
constitute “Senior Debt” (as defined in the Senior Subordinated Notes
Indenture).

 

(b)                                 There shall have occurred no event which has
had or could reasonably be expected to have a Materially Adverse Effect since
the date of the most recent audited financial statements provided to the Credit
Parties.

 

(c)                                  Each Request for Advance and each Swing
Loan Request shall constitute a representation and warranty by the Borrower made
as of the time of requesting such Advance that the conditions specified in this
Section 4.2 have been fulfilled as of the time of such Advance.

 

Section 4.3                                      Conditions Precedent to
Issuance of Letters of Credit.  The obligation of any Issuing Bank to issue any
Letter of Credit hereunder is subject to the fulfillment of each of the
following conditions immediately prior to or contemporaneously with the issuance
of such Letter of Credit:

 

(a)                                  The Administrative Agent shall have
received a duly executed and completed Request for Issuance of Letter of Credit
signed by an Authorized Signatory of the Borrower, which Request for Issuance of
Letter of Credit shall (i) certify that there does not exist as of the date
hereof, and after giving effect to the request there shall not exist, any
Default or Event of Default, (ii) certify that as of the date of the issuance of
the requested Letter of Credit and after giving effect thereto, the
representations and warranties in Section 5.1 hereof shall be true and correct
in all material respects, except to the extent and representation or warranty is
made solely as of the Agreement Date, (iii) certify that, as of the date of the
issuance of the requested Letter of Credit, there shall exist no litigation
commenced against any of the Borrower Parties since the Agreement Date, which,
if such litigation could reasonably be expected to be determined adversely to
any such Company, could reasonably be expected to have a Materially Adverse
Effect, (iv) provide calculations demonstrating compliance with Sections 8.8 and
8.9 hereof before and after giving effect to the issuance of the requested

 

64

--------------------------------------------------------------------------------


 

Letter of Credit and (v) certify that (A) issuance of the requested Letter of
Credit shall not violate the Indentures and (B) the L/C Obligations with respect
to the requested Letter of Credit shall constitute “Senior Debt” (as defined in
the Senior Subordinated Notes Indenture).

 

(b)                                 There shall have occurred no event which has
had or could reasonably be expected to have a Materially Adverse Effect since
the date of the most recent audited financial statements provided to the Credit
Parties.

 

(c)                                  Each Request for Issuance of Letter of
Credit shall constitute a representation and warranty by the Borrower made as of
the time of requesting such Letter of Credit that the conditions specified in
Section 4.3 have been fulfilled as of the time of issuance of such Letter of
Credit.

 

ARTICLE 5 -  Representations and Warranties

 

Section 5.1                                      Representations and
Warranties.  Each of the Borrower Parties, for itself and on behalf of its
Subsidiaries, as applicable, hereby agrees, represents, and warrants that:

 

(a)                                  Organization; Power; Qualification.  The
Borrower is a limited liability company duly organized and validly existing
under the laws of the State of Delaware, having Holdings as its only equity
holder.  Each of the Guarantors is duly organized and validly existing under the
laws of the jurisdiction of its organization.  Each of the Borrower Parties has
the power and authority to own or lease and operate its properties and to carry
on its business as now being and hereafter proposed to be conducted, and is duly
qualified and authorized to do business in each jurisdiction in which such
qualification is necessary in view of the character of its properties or the
nature of its business requires such qualification or authorization, except for
qualifications and authorizations, the lack of which, singly or in the
aggregate, has not had and is not likely to have a Materially Adverse Effect.

 

(b)                                 Authorization; Enforceability.  Each of the
Borrower Parties has all power, corporate or otherwise, and has taken all
necessary action to authorize it to execute, deliver, and perform this Agreement
and each of the other Loan Documents to which it is a party in accordance with
the terms thereof and to consummate the transactions contemplated hereby and
thereby.  This Agreement and each of the other Loan Documents have been duly
executed and delivered by each of the Borrower Parties party thereto, and each
of this Agreement and each of the other Loan Documents to which any Borrower
Party is a party is a legal, valid and binding obligation of each Borrower Party
party thereto, enforceable in accordance with its terms, subject to limitations
on enforceability under bankruptcy, reorganization, insolvency and similar laws
affecting creditors’ rights generally and limitations on the availability of the
remedy of specific performance imposed by the application of general equity
principles.

 

65

--------------------------------------------------------------------------------


 

(c)                                  Subsidiaries and Unrestricted
Subsidiaries.  Except as listed on Schedule 5.1(c)-1 attached hereto (as amended
by the Borrower after the Agreement Date upon written notice to the Lenders from
time to time to the extent permitted hereunder), the Borrower does not have any
Subsidiaries.  With respect to each of the Borrower Parties, Schedule 5.1(c)-1
also sets forth, as of the Agreement Date, the following:  (i) the direct owners
of such Company and the extent of such ownership; (ii) the state of such
Company’s incorporation or organization; (iii) all jurisdictions in which such
Company is qualified to do business as a foreign corporation, limited liability
company or partnership, as the case may be; and (iv) the federal tax
identification number, the state organizational identification number (if issued
by the state of such Company’s incorporation or organization), the address of
the chief executive office and principal place of business of such Company, and
the name and registered office of the registered agent appointed by such
Company.  Except as set forth on Schedule 5.1(c)-2 attached hereto, there are no
Unrestricted Subsidiaries.  With respect to each Unrestricted Subsidiary,
Schedule 5.1(c)-2 also sets forth, as of the Agreement Date, the following:  (i)
the direct owners of such Unrestricted Subsidiary and the extent of such
ownership; (ii) the state of such Unrestricted Subsidiary’s incorporation or
organization; and (iii) all jurisdictions in which such Unrestricted Subsidiary
is qualified to do business as a foreign corporation, limited liability company
or partnership, as the case may be.

 

(d)                                 Compliance with Laws, Other Loan Documents,
and Contemplated Transactions.  The execution, delivery and performance of this
Agreement and each of the other Loan Documents in accordance with the terms and
the consummation of the transactions contemplated hereby and thereby do not and
will not (i) violate any Applicable Law, (ii) result in a breach of, or
constitute a default under the certificate or articles of incorporation, by-laws
or other governing documents, as the case may be and as amended, of any of the
Borrower Parties, or under any Material Affiliation Agreement, or under any
indenture, agreement, or other instrument to which any of the Borrower Parties
is a party or by which it or any of its properties may be bound, or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Borrower Party except Permitted
Liens; except, with respect to items (i) and (ii) above, where such violations,
breaches or defaults, if any, singly or in the aggregate, has not had and is not
likely to have a Materially Adverse Effect.

 

(e)                                  Necessary Authorizations.  No approval or
consent of, or filing or registration with, any federal, state or local
commission or other regulatory authority is required in connection with (i) the
execution, delivery and performance by the Borrower of this Agreement and each
of the other Loan Documents to which it is a party, or (ii) the execution,
delivery and performance by each of the Guarantors of this Agreement and the
other Loan Documents to which such Guarantor is a party.  All such described
action required to be taken as a condition to the execution and delivery of each
of this Agreement and each of the other Loan Documents to which any of the
Borrower Parties is a party has been duly taken by all such commissions and
authorities or other

 

66

--------------------------------------------------------------------------------


 

Persons, as the case may be, and all such action required to be taken as a
condition to the initial Advance has been or will be duly taken prior to such
Advance.

 

(f)                                    Title to Properties.  Each of the
Borrower Parties has good and legal title to, or a valid leasehold interest in,
all of its respective material properties and assets free and clear of all
Liens, except Permitted Liens.

 

(g)                                 Collective Bargaining.  None of the Borrower
Parties has entered into any collective bargaining agreement with any trade or
labor union or other employee collective bargaining agent.

 

(h)                                 Taxes.  All federal, state, and other tax
returns of each of the Borrower Parties and each of its respective Subsidiaries
required by law to be filed have been duly filed, and all federal, state, and
other taxes, assessments, and other governmental charges or levies upon each of
the Borrower Parties and each of its respective Subsidiaries, and any of their
respective properties, income, profits, and assets, which are due and payable,
have been paid, except any such tax payment of which such Borrower Party or such
Subsidiary, as the case may be, is contesting in good faith by appropriate
proceedings, and as to which neither any Lien other than a Permitted Lien has
attached nor any foreclosure, distraint, sale, or similar proceedings have been
commenced, and except any such tax payments which the failure to pay, singly or
in the aggregate, has not had and is not likely to have a Materially Adverse
Effect.  The charges, accruals, and reserves on the books of each of the
Borrower Parties and each of its respective Subsidiaries in respect of taxes
are, in the reasonable judgment of the Borrower Parties, adequate.

 

(i)                                     Financial Statements.  The Borrower has
furnished, or caused to be furnished, to the Credit Parties the financial
statements required pursuant to Section 4.1(a)(xii) hereof, all of which are
complete and correct in all material respects and present fairly in accordance
with GAAP the financial position of the Rainbow Group as at the dates thereof,
and the results of operations for the periods ended as of such dates, subject to
normal year-end adjustments with respect to any unaudited statements.  Except as
disclosed in such financial statements or in Schedule 5.1(i) attached hereto,
none of the Rainbow Companies had any material liabilities, contingent or
otherwise, and there are no material unrealized or anticipated losses of any
such Companies which have not heretofore been disclosed in writing to the Credit
Parties.

 

(j)                                     No Adverse Change.  Since December 31,
2003, there has occurred no event which has had or could reasonably be expected
to have a Materially Adverse Effect.

 

(k)                                  Investments and Guaranties.  None of the
Rainbow Companies has made Investments in, advances to or guaranties of the
obligations of any Person, except as reflected in the financial statements
referred to in Section 5.1(i) above or disclosed in Schedule 5.1(k) attached
hereto.

 

67

--------------------------------------------------------------------------------


 

(l)                                     Liabilities, Litigation, etc.  Except
(i) for liabilities incurred in the normal course of business, (ii) as disclosed
or referred to in the financial statements described in Section 5.1(i) above, or
(iii) as disclosed on Schedule 5.1(l) attached hereto, none of the Borrower
Parties has any material (individually or in the aggregate) direct or contingent
liabilities.  Except as disclosed on Schedule 5.1(l) attached hereto, there is
no litigation, legal or administrative proceeding, investigation, or other
action of any nature pending or, to the knowledge of the Borrower Parties,
threatened against or affecting the any of the Borrower Parties or any of their
respective properties which involves the possibility of any judgment or
liability not fully covered by insurance that, singly or in the aggregate, could
reasonably be expected to have a Materially Adverse Effect.

 

(m)                               ERISA.  Each Plan maintained, or contributed
to, by the Borrower or any of its Subsidiaries, or any of their ERISA Affiliates
is listed on Schedule 5.1(m) attached hereto.  Each of such Plans is in
compliance in all material respects with their terms, ERISA and the Code.  None
of such Plans has a material “accumulated funding deficiency” within the meaning
of ERISA or the Code.  Neither the Borrower nor any of its Subsidiaries nor any
of their respective ERISA Affiliates has incurred any material liability to the
PBGC in connection with any such Plan.  The assets of each such Plan which is
subject to Title IV of ERISA are sufficient to provide the benefits under such
Plan if such Plan were determined on an ongoing basis.  No Reportable Event, for
which the thirty (30) day notice provision has not been waived in accordance
with ERISA Section 4043(a), has occurred with respect to any such Plan.  No
party in interest, fiduciary, trustee or administrator of any such Plan or trust
created thereunder has engaged in a “prohibited transaction” (as such term is
defined in Section 406 of ERISA or Section 4975 of the Code which is not
statutorily or administratively exempt under Sections 407 or 408 of ERISA or
Section 4975 of the Code, each of which exemptions are disclosed on
Schedule 5.1(m)) which would subject the Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates to a material tax on “prohibited
transactions” imposed by Section 4975 of the Code; provided that this
representation and warranty is based upon the Borrower’s understanding provided
by Lenders that the source of the Loans will not at any time constitute assets
of any such Plan.  No party in interest, fiduciary, trustee or administrator of
any such Plan or trust created thereunder has committed a material breach of its
fiduciary duty or knowingly participated in any violation of ERISA which would
subject the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates to a material penalty under Section 502 of ERISA.  Except as set
forth on Schedule 5.1(m), none of the Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates is a participant in or obliged to make any
payment to a Multiemployer Plan.  Except as required by Sections 601 through 609
of ERISA or as disclosed on Schedule 5.1(m), Section 4980(B) of the Code and
applicable state law, neither the Borrower nor any of its Subsidiaries has made
any oral or written commitments to provide post-employment health or life
insurance coverage with respect to any former or current employee.  The
Borrower, its Subsidiaries and their respective ERISA Affiliates have properly
classified individuals providing services to the Borrower or any of its
Subsidiaries or any of their respective ERISA Affiliates as employees and

 

68

--------------------------------------------------------------------------------


 

non-employees, except to the extent that a misclassification would not result in
a Materially Adverse Effect.

 

(n)                                 Patents, Trademarks, etc.  Schedule 5.1(n)
attached hereto sets forth all registered trademarks and pending applications
for trademarks of each of the Rainbow Companies.  Except as disclosed on
Schedule 5.1(n) attached hereto (as amended by the Borrower upon written notice
to the Lenders from time to time, together with, if necessary, an amendment to
the Trademark Security Agreement reflecting the addition of any new trademarks
or trademark applications), each of the Rainbow Companies owns, possesses or has
the right to use all licenses and rights to all patents, trademarks, trademark
rights, trade names, trade name rights, service marks, and copyrights, and
rights with respect thereto, necessary to conduct its business in all material
respects as now conducted, without known conflict with any patent, trademark,
trade name, service mark, license or copyright of any other Person, and in each
case, with respect to patents, trademarks, trademark rights, trade names, trade
name and copyrights and licenses with respect thereto owned by the Rainbow
Companies, subject to no mortgage, pledge, lien, lease, encumbrance, charge,
security interest, title retention agreement or option other than as otherwise
permitted hereunder.  Except to the extent that there is not likely to be a
Materially Adverse Effect resulting from such ineffectiveness or non-compliance,
all such licenses and rights with respect to patents, trademarks, trademark
rights, trade names, trade name rights, service marks and copyrights are in full
force and effect, and to the extent applicable, each of the Rainbow Companies is
in full compliance in all material respects with all of the provisions thereof. 
Except as set forth on Schedule 5.1(n) attached hereto (as amended by the
Borrower upon written notice to the Lenders from time to time), no such patent,
trademark, trademark rights, trade names, trade name rights, service marks,
copyrights or licenses is subject to any pending or, to the best of the
Borrower’s knowledge, threatened attack or revocation.  Except as set forth on
Schedule 5.1(n) attached hereto, (i) none of the Rainbow Companies owns any
patents or material registered copyrights and (ii) the business of the Rainbow
Companies is not subject to any license issued by the FCC.

 

(o)                                 Compliance with Law; Absence of Default. 
Each of the Borrower Parties is in compliance with all Applicable Laws the
non-compliance with which is likely to have a Materially Adverse Effect and with
all of the provisions of its articles or certificate of incorporation and
by-laws, or other governing documents, as applicable, which would adversely
affect any Borrower Party’s ability to perform the Obligations, and no event has
occurred or has failed to occur which has not been remedied or waived, the
occurrence or non-occurrence of which constitutes (i) a Default or (ii) a
default by any of the Borrower Parties under any other indenture, agreement, or
other instrument, or under any Material Affiliation Agreement or Material Film
Rights Agreement, or any judgment, decree, or order to which any of the Borrower
Parties is a party or by which any of the Borrower Parties, or any of their
respective properties, may be bound, which default, judgment, decree or order
could reasonably be considered to have a Materially Adverse Effect.

 

69

--------------------------------------------------------------------------------


 

(p)                                 Casualties; Taking of Properties, etc. 
Since the date of the most recent audited financial statements provided to the
Credit Parties by the Borrower, neither the business nor the properties of any
of the Rainbow Companies has been materially and adversely affected as a result
of any fire, explosion, earthquake, flood, drought, windstorm, accident, strike
or other labor disturbance, embargo, requisition or taking of property or
cancellation of contracts, permits or concessions by any domestic or foreign
government or any agency thereof, riot, activities of armed forces, or acts of
God or of any public enemy.

 

(q)                                 Accuracy and Completeness of Information. 
None of the financial statements or any written statements delivered to any of
the Credit Parties pursuant to this Agreement contains, as at the date of
delivery thereof, any untrue statement of material fact nor do such financial
statements, and such written statements, taken as a whole, omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.  As of the Agreement Date and as supplemented by the Borrower from
time to time pursuant to Section 7.4(f), Schedule 5.1(q) attached hereto sets
forth certain summary information with respect to each Material Affiliation
Agreement and each Material Film Rights Agreement to which any of the Borrower
Parties is a party.

 

(r)                                    Compliance with Regulations U and X. 
None of the Borrower Parties is engaged principally or as one of its important
activities in the business of extending credit for the purpose of purchasing or
carrying, and the Borrower does not own or presently intend to acquire, any
“margin security” or “margin stock” as defined in Regulations U and X (12 C.F.R.
Parts 221 and 224) of the Board of Governors of the Federal Reserve System
(herein called “margin stock”).  None of the proceeds of the Loans will be used,
directly or indirectly, for the purpose of purchasing or carrying any margin
stock or for the purpose of reducing or retiring any Indebtedness which was
originally incurred to purchase or carry margin stock or for any other purpose
which would constitute this transaction a “purpose credit” within the meaning of
said Regulations U and X.  Neither the Borrower nor any bank acting on its
behalf has taken or will take any action which would cause this Agreement or the
Notes to violate Regulation U or X or any other regulation of the Board of
Governors of the Federal Reserve System or to violate the Securities Exchange
Act of 1934.  If so requested by the Administrative Agent, the Borrower will
furnish the Administrative Agent with (i) a statement or statements in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U of said Board of Governors and (ii) other documents evidencing its
compliance with the margin regulations, including, without limitation, an
opinion of counsel in form and substance reasonably satisfactory to the Lenders.

 

(s)                                  Solvency.  Each of the Borrower, Holdings,
AMC, IFC, WE and any Material Subsidiary formed or acquired after the Agreement
Date is Solvent, and, after giving effect to the transactions contemplated
hereby and by the Loan

 

70

--------------------------------------------------------------------------------


 

Documents, each of the Borrower, Holdings, AMC, IFC, WE and any Material
Subsidiary formed or acquired after the Agreement Date will be Solvent.

 

(t)                                    Broker’s or Finder’s Commissions.  No
broker’s or finder’s fee or commission will be payable with respect to the
consummation of the transactions contemplated by this Agreement and the other
Loan Documents, and no other similar fees or commissions will be payable by the
Borrower for any other services rendered to the Borrower ancillary to the
transactions contemplated herein.

 

(u)                                 Business.  The Borrower is a holding company
whose assets consist of the equity interests of the Subsidiary Guarantors and
the Unrestricted Subsidiaries.  Holdings is a holding company whose assets
consist of the equity interests of the Rainbow Group.  The business of each of
the Subsidiary Guarantors includes either acting as a holding company whose
assets consist of the equity interests of its Subsidiaries or producing and
acquiring various types of programming and distributing such programming to
cable and other non-broadcast delivery systems and activities directly related
thereto.

 

(v)                                 Name of Borrower Parties.  Except as set
forth on Schedule 5.1(v) attached hereto, none of the Borrower Parties has (i)
changed its name within the five (5) year period immediately preceding the
Agreement Date or (ii) transacted business under any other name or trade name or
acquired any assets except for valid consideration.

 

(w)                               Investment Company Act.  None of the Borrower
Parties is required to register under the provisions of the Investment Company
Act of 1940, as amended, and neither the entering into or performance by the
Borrower of this Agreement nor the making of the Loans violates any provision of
such Act or requires any consent, approval, or authorization of, or registration
with, any governmental or public body or authority pursuant to any of the
provisions of such Act.

 

Section 5.2                                      Survival of Representations and
Warranties, etc.  All representations and warranties made under this Agreement
shall be deemed to be made, and shall be true and correct in all material
respects, at and as of the Agreement Date and on the date of each Advance,
except to the extent any representation or warranty is made solely as of the
Agreement Date in accordance with the terms hereof.  All representations and
warranties made under this Agreement shall survive, and not be waived by, the
execution hereof by the Credit Parties, any investigation or inquiry by any of
the Credit Parties or the making of any Advance under this Agreement.

 

71

--------------------------------------------------------------------------------


 

ARTICLE 6 -  General Covenants

 

So long as any of the Obligations is outstanding and unpaid (other than
Obligations under Credit Party Interest Hedge Agreements) or the Borrower shall
have the right to borrow hereunder (whether or not the conditions to borrowing
have been or can be fulfilled), and unless the Majority Lenders shall otherwise
consent in writing:

 

Section 6.1                                      Preservation of Existence and
Similar Matters.  Holdings and the Borrower will, and will cause each of the
other Borrower Parties to, (a) preserve and maintain their respective existence,
rights, licenses and privileges in their respective jurisdictions of
organization and (b) qualify and remain qualified and authorized to do business
in each jurisdiction in which such qualification is necessary in view of the
character of their respective properties or in which the nature of their
respective businesses requires such qualification or authorization, except for
qualifications and authorizations, the lack of which, singly or in the
aggregate, has not had and is not likely to have a Materially Adverse Effect;
provided, however, any of the Borrower Parties may liquidate or dissolve, or
cause the liquidation or dissolution of, any Subsidiary of the Borrower that
holds no assets and conducts no business activities.

 

Section 6.2                                      Compliance with Applicable
Law.  Holdings and the Borrower will, and will cause each of the other Borrower
Parties to, comply with the requirements of all Applicable Law, except where
failure to comply has not had and is not likely to have a Materially Adverse
Effect.

 

Section 6.3                                      Maintenance of Properties.  The
Borrower will maintain, and will cause each of the Subsidiary Guarantors to
maintain, or cause to be maintained in the ordinary course of business in good
repair, working order, and condition all properties necessary in their
respective businesses (whether owned or held under lease).

 

Section 6.4                                      Accounting Methods and
Financial Records.  The Borrower (or RME on the Borrower’s behalf) will
maintain, and will cause each of the Subsidiary Guarantors to maintain, or will
maintain on their behalf, a system of accounting established and administered in
accordance with GAAP, and will (or RME on behalf of the Borrower and the
Subsidiary Guarantors will), keep and cause each of the Subsidiary Guarantors to
keep adequate records and books of account in which complete entries will be
made in accordance with such accounting principles consistently applied and
reflecting all transactions required to be reflected by such accounting
principles.

 

Section 6.5                                      Insurance.  The Borrower (or
RME on the Borrower’s behalf) will, and will cause each of the Subsidiary
Guarantors to:

 

(a)                                  maintain or cause to be maintained (i)
insurance on the assets and properties and on its operations including, but not
limited to, public liability, business interruption and fidelity coverage
insurance, from responsible insurance companies in such amounts and against such
risks as shall be reasonably acceptable to the

 

72

--------------------------------------------------------------------------------


 

Majority Lenders and (ii) maintain insurance coverage comparable to that in
place on the Agreement Date, taking into account the growth of their respective
businesses and operations after the Agreement Date; and

 

(b)                                 maintain insurance coverage with respect to
the Collateral, comparable to that in place on the Agreement Date (taking into
account any increase in value with respect to the Collateral) insuring against
loss or damage by fire, theft, burglary, pilferage, loss in transit, explosions
and hazards insured against by extended coverage, all premiums thereon to be
paid by the Rainbow Companies or RME, on behalf of the Rainbow Companies; and

 

(c)                                  require that each insurance policy on its
assets and properties name the Administrative Agent, as administrative agent for
the Credit Parties, as additional insured and loss payee to the extent of the
Obligations, and provide for at least thirty (30) days’ prior written notice to
the Administrative Agent of any default under, termination of or proposed
cancellation or nonrenewal of, such policy.

 

Section 6.6                                      Payment of Taxes and Claims. 
The Borrower will pay and discharge, and will cause each of its Subsidiaries to
pay and discharge, all taxes, assessments, and governmental charges or levies
imposed upon them or upon their respective incomes or profits or upon any
properties belonging to them prior to the date on which penalties attach
thereto, and all lawful claims for labor, materials, and supplies which, if
unpaid, would become a Lien other than a Permitted Lien upon any of their
respective properties; except that no such tax, assessment, charge, levy, or
claim need be paid which is being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on the
appropriate books, but only so long as such tax, assessment, charge, levy, or
claim does not become a Lien or charge other than a Permitted Lien and no
foreclosure, distraint, sale, or similar proceedings shall have been commenced
and remain unstayed for a period of thirty (30) days after such commencement.

 

Section 6.7                                      Visits and Inspections.  The
Borrower will permit, and will cause each of the Subsidiary Guarantors to
permit, representatives of (a) prior to a Default, the Arranger Banks upon three
(3) Business Days’ written notice to the Borrower, and (b) subsequent to a
Default, each Credit Party, upon notice prior to 10:00 a.m. (New York time) on
such date, to (a) visit and inspect the properties of each of the Rainbow
Companies during normal business hours, (b) inspect and make extracts from and
copies of their respective books and records, and (c) discuss with their
respective principal officers its businesses, assets, liabilities, financial
positions, results of operations, and business prospects relating to each of the
Rainbow Companies.

 

Section 6.8                                      Payment of Indebtedness.
 Holdings and the Borrower will pay, and will cause each of the other Borrower
Parties to pay, subject to any provisions therein regarding subordination, any
and all of their respective Indebtedness For Money

 

73

--------------------------------------------------------------------------------


 

Borrowed when and as the same becomes due, other than amounts duly disputed in
good faith, the non-payment of which is not likely to have a Materially Adverse
Effect.

 

Section 6.9                                      Use of Proceeds.  The Borrower
will use the proceeds of the Loans solely as provided in Section 2.1(e).

 

Section 6.10                                ERISA.  The Borrower shall, and
shall cause each of its Subsidiaries to, at all times make, or cause to be made,
prompt payment of all material contributions required under the terms of their
Plans and to meet the minimum funding standards set forth in ERISA with respect
to such Plans.  The Borrower shall maintain, and shall cause each of its
Subsidiaries to maintain, each of their respective Plans in material compliance
with the terms of such Plans and the applicable provisions of ERISA and the
Code.

 

Section 6.11                                Further Assurances.  Each Borrower
Party will promptly cure, or cause to be cured, defects in the creation and
issuance of any Notes and the execution and delivery of the Loan Documents
(including, without limitation, this Agreement) and any of the Credit Party
Interest Hedge Agreements, resulting from any act or failure to act by any of
the Borrower Parties or any employee or officer thereof.  Each Borrower Party at
its expense will promptly execute and deliver to the Credit Parties, or cause to
be executed and delivered to the Credit Parties, all such other and further
documents, agreements, and instruments in compliance with or for the
accomplishment of the covenants and agreements of the Borrower Parties in the
Loan Documents (including, without limitation, this Agreement) and any of the
Credit Party Interest Hedge Agreements, or to correct any omissions in the Loan
Documents or any of the Credit Party Interest Hedge Agreements, or more fully to
state the obligations set out herein or in any of the Loan Documents or in any
of the Credit Party Interest Hedge Agreements, or to obtain any consents, all as
may be necessary or appropriate in connection therewith and as may be reasonably
requested.

 

Section 6.12                                Broker’s Claims.  The Borrower
hereby indemnifies and agrees to hold each of the Credit Parties harmless from
and against any and all losses, liabilities, damages, costs and expenses which
may be suffered or incurred by the Credit Parties, or any of them, in respect of
any claim, suit, action or cause of action now or hereafter asserted by a broker
or any Person acting in a similar capacity arising from or in connection with
the execution and delivery of this Agreement or any other Loan Document or any
Credit Party Interest Hedge Agreement or the consummation of the transactions
contemplated herein or therein.

 

Section 6.13                                Indemnity.  Each of the Borrower
Parties, jointly and severally, will indemnify each of the Credit Parties, such
Credit Party’s Lender Affiliates, and the respective employees, agents,
advisors, trustees, officers and directors of such Credit Party and such Credit
Party’s Lender Affiliates (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and

 

74

--------------------------------------------------------------------------------


disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

Section 6.14                              Covenants Regarding Formation of
Subsidiaries, Investments and Acquisitions.  In connection with the consummation
of any Acquisition or any Investment made by any of the Rainbow Companies, or
the formation of any new Subsidiary (which, consistent with the limitations set
forth in the definition of “Subsidiary,” shall not include an Unrestricted
Subsidiary for purposes of this Section) of any of the Rainbow Companies, as
soon as available and in any event on or before the effective date thereof, the
Borrower will, and will cause each of the Subsidiary Guarantors to, provide to
the Administrative Agent the following (all of which shall be in such form and
substance as shall be acceptable to the Arranger Banks):

 

(a)                                a duly executed joinder and supplement to
this Agreement, substantially in the form of Exhibit Q attached hereto (each a
“Guarantee Supplement”), pursuant to which each new Subsidiary shall agree to
join as a Guarantor of the Obligations under Article 3 hereof;

 

(b)                               a duly executed supplement to the Security
Agreement for each new Guarantor, together with appropriate UCC-1 financing
statement forms;

 

(c)                                a loan certificate for each new Guarantor,
substantially in the form of Exhibit P attached hereto, together with
appropriate attachments thereto;

 

(d)                               in the case of any new Guarantor holding any
issued and outstanding shares of capital stock (or other instruments or
securities evidencing ownership) of any other Rainbow Company, a duly executed
supplement to the Pledge Agreement, pursuant to which such new Guarantor shall
pledge to the Administrative Agent all of such capital stock (or other
instruments or securities evidencing ownership) held by it, whether now owned or
hereafter acquired;

 

75

--------------------------------------------------------------------------------


 

(e)                                a duly executed amendment or supplement, as
applicable, to the Pledge Agreement, pursuant to which (i) all of the issued and
outstanding capital stock (or other instruments or securities evidencing
ownership) of each new Guarantor shall be pledged to the Administrative Agent as
additional Collateral for the Obligations, and (ii) all shares of capital stock
(or other instruments or securities evidencing ownership) with respect to any
Investment (including, without limitation, any Investment made pursuant to
Section 8.2(d) hereof but excluding any equity interests in any of the
Unrestricted Subsidiaries) beneficially owned or held by any of the Rainbow
Companies shall be pledged to the Administrative Agent as additional Collateral
for the Obligations, but only to the extent (except with respect to any
Investment made pursuant to Section 8.2(d) hereof) that the pledge of any such
shares or other interests in or with respect to any Company that is not
wholly-owned directly or indirectly by the Borrower will not (A) violate the
Constituent Documents applicable to such Company (and, if the pledge of any such
shares or other interests will violate any of such Constituent Documents, such
shares or other interests shall be held by the Rainbow Companies subject to the
terms and conditions of this Agreement and the other Loan Documents) and (B)
require the consent of any unaffiliated third party (which consent the Borrower
is unable to obtain after taking reasonable steps to do so), and in the case of
the foregoing clauses (i) and (ii), together with all original securities
certificates, duly executed securities powers and appropriate UCC-1 financing
statement forms; and

 

(f)                                  all other documentation, including, without
limitation, (i) an amendment or supplement, as applicable, to the Trademark
Security Agreement covering any additional registered trademarks or trademark
applications owned by any of the Rainbow Companies, and (ii) to the extent
reasonably requested by the Administrative Agent one or more opinions of counsel
satisfactory to the Administrative Agent which in the reasonable opinion of the
Administrative Agent is appropriate with respect to the Acquisition or formation
of any new Guarantor or the addition of any new Collateral as security for the
Obligations.

 

Any document, agreement or instrument executed or issued pursuant to this
Section 6.14 shall be and constitute a “Loan Document” for purposes of this
Agreement.

 

Section 6.15                              Interest Rate Hedging.

 

(a)                                So long as the Total Leverage Ratio is
greater than 4.00 to 1.00 and the Fixed Rate Debt Percentage (as defined below)
is less than forty percent (40%), the Borrower shall maintain one or more
Interest Hedge Agreements which fix or place a limit on the Borrower’s interest
obligations at interest rates reasonably acceptable to the Arranger Banks such
that, at all times, the Fixed Rate Debt Percentage shall equal at least forty
percent (40%).  The Borrower shall enter into such Interest Hedge Agreements as
required by this Section 6.15 within ninety (90) days after the delivery of the
initial performance certificate pursuant to Section 7.3 hereof indicating the
Total

 

76

--------------------------------------------------------------------------------


 

Leverage Ratio exceeds 4.00 to 1.00.  For purposes of this Section 6.15, “Fixed
Rate Debt Percentage” shall mean the quotient of Indebtedness For Money Borrowed
bearing a fixed rate of interest (as may be adjusted by Interest Hedge
Agreements) divided by all Indebtedness For Money Borrowed.

 

(b)                               All obligations of the Borrower to the Credit
Parties, or any of them, or any of their respective Lender Affiliates, pursuant
to any Interest Hedge Agreement involving notional amounts which in the
aggregate do not exceed the Commitments shall rank pari passu with all other
Obligations and shall be entitled to all benefits of the Guaranties provided in
Article 3 and be secured by the Security Documents.

 

ARTICLE 7 -  Information Covenants

 

So long as any of the Obligations is outstanding and unpaid (other than
Obligations under Credit Party Interest Hedge Agreements) or the Borrower has a
right to borrow hereunder (whether or not the conditions to borrowing have been
or can be fulfilled) and unless the Majority Lenders shall otherwise consent in
writing, Holdings or the Borrower will furnish or cause to be furnished to each
of the Credit Parties at their respective offices:

 

Section 7.1                                    Quarterly Financial Statements
and Information.  On or before each applicable Financial Statements Delivery
Date, with respect to each fiscal quarter of the Borrower, a copy of the
unaudited consolidated balance sheets, of the Rainbow Group as at the end of the
quarter then ended, and the related unaudited consolidated statements of
operations, equity and cash flows for the Rainbow Group for such quarter and for
the elapsed portion of the year ended with the last day of such quarter, and
setting forth, in the case of the statements of operations, the financial
performance of AMC, WE and IFC (by programming segment) by footnote, for such
quarter and for the elapsed portion of the year ended with the last day of such
quarter.

 

All of the foregoing financial statements shall set forth in comparative form
such figures for the same period for the prior fiscal year and shall be
certified by an Authorized Signatory of the Borrower to, in his or her opinion,
present fairly, in accordance with GAAP, the consolidated financial position of
the Rainbow Group, in each case as at the end of such period, and the results of
operations for such period, and for the elapsed portion of the year ended with
the last day of such period, subject only to normal year-end adjustments.

 

Section 7.2                                    Annual Financial Statements and
Information; Certificate of No Default.  On or before each applicable Financial
Statements Delivery Date, with respect to each fiscal year of the Borrower a
copy of the audited consolidated balance sheets, and the related audited
consolidated statements of operations, equity and cash flows of the Rainbow
Group, setting forth the financial information of the Rainbow Group as at the
end of the fiscal year then ended, and setting forth, in the case of the

 

77

--------------------------------------------------------------------------------


 

statements of operations, the financial performance of AMC, WE and IFC and (by
programming segment) by footnote, as at the end of the fiscal year then ended.

 

All of the foregoing financial statements shall set forth in comparative form
such figures for the same period for the prior fiscal year and, with respect to
the audited financial statements, shall be accompanied by an opinion of KPMG LLP
or a firm of independent certified public accountants of recognized standing
selected by the Borrower and satisfactory to the Majority Lenders, together with
a statement of such accountants certifying that no Default or Event of Default
under the Financial Covenants was detected during the examination of the Rainbow
Group and that such accountants have authorized the Borrower to deliver such
financial statements and opinion thereon to the Credit Parties pursuant to this
Agreement.

 

Section 7.3                                    Performance Certificates. 
Together with the delivery of the financial statements pursuant to Section 7.1
hereof, a certificate of an Authorized Signatory of the Borrower, in
substantially the form of Exhibit R attached hereto:

 

(a)                                setting forth as at the end of such quarter
or year, as the case may be, the arithmetical calculations required to establish
(i) the Applicable Margin and (ii) whether or not the Borrower was in compliance
with the requirements of the Financial Covenants;

 

(b)                               stating that, to the best of his or her
knowledge, no Default or Event of Default has occurred as at the end of such
quarter or year, as the case may be, or, if a Default or an Event of Default has
occurred, disclosing each such Default or Event of Default and its nature, when
it occurred, whether it is continuing, and the steps being taken by the Borrower
with respect to such Default or Event of Default;

 

(c)                                setting forth a list updating the information
set forth on Schedule 5.1(c)-1 with respect to the Borrower Parties and on
Schedule 5.1(c)-2 with respect to the Unrestricted Subsidiaries, in each case to
the extent that the Borrower shall have formed or acquired any new Subsidiaries
or designated any additional Unrestricted Subsidiaries during such quarter;

 

(d)                               setting forth a list and description of all
Investments, Restricted Payments and Restricted Purchases made by the Rainbow
Companies during such quarter; and

 

(e)                                setting forth a list and description of,
together with applicable financial statements, if available, for any
Acquisition, formation or designation of any new Subsidiary of any Rainbow
Company during the period for which such performance certificate is being given.

 

 

78

--------------------------------------------------------------------------------


 

Section 7.4                                    Copies of Other Reports.

 

(a)                                Promptly upon receipt thereof, copies of all
reports, if any, submitted to the Borrower by its independent public accountants
regarding any of the Rainbow Companies, including, without limitation, any
management report prepared in connection with the annual audit referred to in
Section 7.2 hereof.

 

(b)                               Within sixty (60) days after the end of each
fiscal year of the Borrower, the annual budget for the Rainbow Group and a
statement of anticipated sources and uses of funds for the Rainbow Group, in
each case for the current fiscal year.

 

(c)                                Promptly after the sending thereof, copies of
all material statements, reports and other financial information relating to the
Borrower Parties that is sent to any of the shareholders of the Borrower or RME.

 

(d)                               Promptly after the preparation of the same,
copies of all material reports or financial information filed with any
governmental agency, department, bureau, division or other governmental
authority or regulatory body, or evidencing facts or containing information
which could have a Materially Adverse Effect.

 

(e)                                From time to time and promptly upon each
request, such data, certificates, reports, statements, documents, or further
information regarding the business, assets, liabilities, financial position,
projections or results of operations of any of the Borrower Parties as the
Arranger Banks or the Majority Lenders may reasonably request.

 

(f)                                  At the time audited financial statements
are required to be provided under Section 7.2 hereof, summary information of the
type set forth in Schedule 5.1(q) with respect to each Material Affiliation
Agreement and each Material Film Rights Agreement then in effect to which any of
Borrower Parties is a party (noting any Material Affiliation Agreements or
Material Film Rights Agreements that have been either added or deleted with
respect to the prior year).

 

Section 7.5                                    Notice of Litigation and Other
Matters.

 

(a)                                Prompt notice of the following events as to
which Holdings or the Borrower has received notice or otherwise become aware
thereof:

 

(i)                         The commencement of all material proceedings and
investigations by or before any governmental body and all actions and
proceedings in any court or before any arbitrator (i) against or, (ii) to the
extent known to Holdings or the Borrower, in any other way relating adversely
and directly to any of the Borrower Parties, or any of their respective
properties, assets or businesses, or which calls into question the validity of
this Agreement, any other Loan Document or any Credit Party Interest Hedge

 

79

--------------------------------------------------------------------------------


 

Agreement, except where the adverse outcome of such proceeding or investigation
is not likely to have a Materially Adverse Effect;

 

(ii)                      The commencement of any proceeding by or before any
governmental body and all actions and proceedings in any court or before any
arbitrator with respect to the ownership or use of “American Movie Classics”;

 

(iii)                   Any notice of termination, partial termination or
expiration of any Affiliation Agreement which results in a reduction of fifteen
percent (15%) or more of the number of Viewing Subscribers of the Borrower
Parties in the aggregate during any calendar quarter when added to all other
terminations or expirations during such quarter;

 

(iv)                  Any material adverse change with respect to the business,
assets, liabilities, financial position, or results of operations of any of the
Borrower Parties, other than changes in the ordinary course of business which
have not had and are not likely to have a Materially Adverse Effect;

 

(v)                     Any Default or Event of Default, or any default by any
of the Borrower Parties under any agreement (other than this Agreement) to which
any of the Borrower Parties is party or by which any of their respective
properties is bound, or the occurrence of any other event which could have a
Materially Adverse Effect, giving in each case the details thereof and
specifying the action proposed to be taken with respect thereto; and

 

(vi)                  The occurrence of any Reportable Event or “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) which is not statutorily or administratively exempt under Sections 407
or 408 of ERISA or Section 4975 of the Code with respect to any Plan of the
Borrower or any of its Subsidiaries or any of their respective ERISA Affiliates
or the institution or threatened institution by the PBGC of proceedings under
Section 4042 of ERISA to terminate or to partially terminate any such Plan or
the commencement or, to the Borrower’s knowledge, threatened commencement of any
litigation regarding any such Plan or naming it or the trustee of any such Plan
with respect to such Plan.

 

(b)                               Notice of the date of the proposed
consummation of the RME Spin-Off at least ten (10) Business Days in advance
thereof.  The RME Spin-Off shall be consummated substantially in accordance with
the schedule of steps set forth on Schedule 7.5(b) attached hereto or as
otherwise consented to in writing by the Arranger Banks, and the Administrative
Agent shall have received a certificate of an Authorized Signatory of RME and
the Borrower certifying as to the foregoing and to the consummation of the RME
Spin-Off.  On or before the consummation of the RME Spin-Off, the Borrower shall
provide to the Administrative Agent (a) notice of any new Plans of the Borrower
or any of its Subsidiaries as of the date of the RME Spin-Off, (b) a new
Schedule 5.1(m), updated as of the date of the RME Spin-Off, and (c) copies of
insurance

 

80

--------------------------------------------------------------------------------


 

binders or certificates covering the assets of the Rainbow Companies, and
otherwise meeting the requirements of, and to the extent required by,
Section 6.5 hereof, as of the date of the RME Spin-Off.

 

ARTICLE 8 -  Negative Covenants

 

So long as any of the Obligations is outstanding and unpaid (other than
Obligations under Credit Party Interest Hedge Agreements) or the Borrower has a
right to borrow hereunder (whether or not the conditions to borrowing have been
or can be fulfilled) and unless the Majority Lenders shall otherwise give their
prior consent in writing:

 

Section 8.1                                    Indebtedness.  The Borrower
Parties shall not, and shall not permit any of the other Borrower Parties to,
create, assume, incur or otherwise become or remain obligated in respect of, or
permit to be outstanding any Indebtedness except:

 

(a)                                Indebtedness under this Agreement and the
other Loan Documents (including, without limitation, any Incremental Facility
Indebtedness);

 

(b)                               accounts payable, accrued expenses, customer
advance payments and other current liabilities (other than Indebtedness For
Money Borrowed) incurred in the ordinary course of business;

 

(c)                                Capitalized Lease Obligations of the Rainbow
Companies in an aggregate amount over the remainder of the term of such
obligations not to exceed $60,000,000 at any one time outstanding;

 

(d)                               Indebtedness of the Rainbow Companies with
respect to Interest Hedge Agreements having aggregate notional amounts not to
exceed the Commitments, provided that the term of any such Interest Hedge
Agreement does not extend beyond the Final Maturity Date;

 

(e)                                intercompany Indebtedness among any of the
Borrower Parties;

 

(f)                                  Indebtedness of the Rainbow Companies that
is, in each case, on terms and conditions which shall (i) have a maturity date
no earlier than six (6) months after the Final Maturity Date, (ii) not have any
required cash redemptions prior to six (6) months after the Final Maturity Date,
(iii) be unsecured, (iv) be contractually subordinated to the Obligations on
terms reasonably satisfactory to the Arranger Banks, (v) not be supported by any
guaranty of the Borrower or any Subsidiary of the Borrower (unless such guaranty
shall be contractually subordinated to the Obligations on terms reasonably
satisfactory to the Arranger Banks), (vi) be issued subject to demonstration to
the reasonable satisfaction of the Arranger Banks of pro forma compliance with
the Financial Covenants through the Final Maturity Date, (vii) be issued on
market terms and

 

81

--------------------------------------------------------------------------------


 

conditions which shall be no more restrictive on the Borrower Parties than the
terms and conditions of this Agreement and the other Loan Documents, and (viii)
be otherwise reasonably satisfactory to the Arranger Banks;

 

(g)                               any Indebtedness issued in connection with an
Authorized Debt Issuance; and

 

(h)                               Indebtedness of Holdings that is, in each
case, on terms and conditions which shall (i) have a maturity date no earlier
than six (6) months after the Final Maturity Date, (ii) not have any required
cash redemptions prior to six (6) months after the Final Maturity Date, (iii) be
unsecured, (iv) not be supported by any guaranty of the Borrower or any
Subsidiary of the Borrower, (v) be issued on market terms and conditions which
shall be no more restrictive on the Borrower Parties than the terms and
conditions of this Agreement and the other Loan Documents, and (viii) be
otherwise reasonably satisfactory to the Arranger Banks.

 

Section 8.2                                    Investments.  The Borrower shall
not and, shall not permit any of the Subsidiary Guarantors to, make any
Investment, except that:

 

(a)                                any of the Rainbow Companies may purchase or
otherwise acquire and own Cash Equivalents;

 

(b)                               any of the Rainbow Companies may make payments
in respect of Film Rights Agreements and Affiliation Agreements;

 

(c)                                any of the Rainbow Companies may make
Investments in any Subsidiary of such Rainbow Company, so long as such
Subsidiary is a Subsidiary Guarantor; and

 

(d)                               so long as no Default or Event of Default then
exists or would be caused thereby and in each case subject to compliance with
Section 6.14 hereof, the Rainbow Companies may do the following:

 

(i)                        make cash Investments in an aggregate amount not to
exceed during any year, together with the amount of any Restricted Payments made
during such year under Section 8.7(c)(i)(A) hereof, the Rainbow DBS Holdings
Basket Amount applicable to such period;

 

(ii)                     make cash Investments in an aggregate amount not to
exceed during any year, together with the amount of any Acquisitions made during
such year under Section 8.5(d)(v)(A) hereof and the amount of any Restricted
Payments made during such year under Section 8.7(c)(i)(B) hereof, the
Discretionary Distributions Basket Amount applicable to such period; and

 

82

--------------------------------------------------------------------------------


 

(iii)                  make cash Investments funded by Net Cash Proceeds
received in connection with the issuance of any New Affiliated Equity to the
extent such Net Cash Proceeds are not used by the Rainbow Companies for any
other purpose.

 

Section 8.3                                    Limitation on Liens.  The
Borrower shall not, and shall not permit any of the Subsidiary Guarantors to,
create, assume, incur or permit to exist or to be created, assumed, incurred or
permitted to exist, directly or indirectly, any Lien on any of its properties or
assets, whether now owned or hereafter acquired, except for Permitted Liens. 
Except for the agreement set forth in the foregoing sentence, (a) none of the
Rainbow Companies shall agree with any other Person not to grant a Lien on any
material portion of their respective assets to secure Indebtedness and (b)
Holdings shall not agree with any other Person not to grant a Lien on the
capital stock or other equity interests of the Borrower to secure Indebtedness.

 

Section 8.4                                    Amendment and Waiver.  None of
the Borrower Parties shall, nor shall permit any of the other Borrower Parties
to, enter into any amendment, or agree to or accept any waiver, (a) which would
materially adversely affect the rights of the Borrower Parties and the Credit
Parties, or any of them, of any of the provisions of (i) the Constituent
Documents of any of the Borrower Parties and (ii) any Material Affiliate
Contracts and (b) which would have a Materially Adverse Effect, of any of the
provisions of any agreement between any of the Borrower Parties, on the one
hand, and any of its Affiliates, on the other hand.

 

Section 8.5                                    Liquidation; Disposition or
Acquisition of Assets.

 

(a)                                (i) None of the Borrower Parties shall, nor
shall permit any of the other Borrower Parties to, liquidate or dissolve itself
(or suffer any liquidation or dissolution) or otherwise wind up, or (ii) the
Borrower shall not, and shall not permit any of the Subsidiary Guarantors to, at
any time, (A) sell, lease, abandon, transfer, exchange or otherwise dispose of
any assets (not constituting capital stock, partnership interests or other
equity interests) or business in excess of $10,000,000 in the aggregate during
the term of this Agreement, provided, however, that the Borrower and the
Subsidiary Guarantor may sell, lease, abandon, transfer, exchange or otherwise
dispose of any assets (not constituting capital stock, partnership interests or
other equity interests) or business in excess of $10,000,000 and up to
$100,000,000 in the aggregate during the term of this Agreement so long as (1)
no Default or Event of Default then exists or would be caused thereby, (2) the
Net Cash Proceeds received in connection therewith are (x) used to acquire
assets useful in the business of such Borrower Party within three hundred sixty
(360) days after receipt of such Net Cash Proceeds or (y) if not so used within
such three hundred sixty (360) day period, applied to prepay the Loans as
provided in Section 2.6(b), and (3) such new assets are subject to the Lien of
the Administrative Agent under the Security Documents, or (B) enter into any
merger or consolidation, except, in each case, for (1) sales, dispositions,
mergers, consolidations or exchanges by any Guarantor

 

83

--------------------------------------------------------------------------------


 

of its businesses, assets or rights to or with another Borrower Party, and (2)
sales or dispositions in the ordinary course of business by any of the Rainbow
Companies of obsolete or worn-out property or other property reasonably
determined by the management of the disposing Company to be not used or useful
in its business.

 

(b)                               None of the Borrower Parties shall, nor shall
permit any of the other Borrower Parties to, sell, lease, abandon, transfer,
exchange or otherwise dispose of any assets constituting capital stock,
partnership interests or other equity interests of any Material Subsidiary,
unless in any such case the Arranger Banks shall have provided their prior
written consent to such transaction.

 

(c)                                The Borrower shall not, and shall not permit
any of the Subsidiary Guarantors to, at any time, issue any capital stock,
partnership interests or other equity interests in any of the Rainbow Companies,
except (i) for the issuance of capital stock, partnership interests or other
equity interests in the Borrower in connection with the issuance of any New
Affiliated Equity, (ii) on the Agreement Date, AMC may exchange PIK Preferred in
an initial face and fair market value not to exceed $350,000,000 in the
aggregate for (A) RMH’s common membership interest in AMC and (B) part of AMC
IV’s common membership interest in AMC, (iii) so long as no Default or Event of
Default then exists or would be caused thereby, AMC may make non-cash
distributions in the form of PIK Preferred to the holders of the PIK Preferred
in accordance with Section 17(c) of the AMC LLC Agreement as in effect on the
Agreement Date and as amended, modified or supplemented on terms no less
favorable to the Rainbow Companies, taken as a whole, and (iv) on or before the
RME Spin-Off, AMC may (A) re-allocate the PIK Preferred among the holders of the
PIK Preferred and (B) issue additional common membership interests to AMC IV or
the Borrower, or both.

 

(d)                               The Borrower shall not, and shall not permit
any of the Subsidiary Guarantors to, at any time, acquire assets, property,
stock or the business of any other Person except for (i) Capital Expenditures in
the ordinary course of business of the applicable Borrower Parties, (ii)
purchases of assets in the ordinary course of business of the applicable
Borrower Parties, (iii) Film Rights Agreements, (iv) Permitted Investments and
(v) so long as no Default or Event of Default then exists or would be caused
thereby and subject to compliance with Section 6.14 hereof, (A) Acquisitions in
an aggregate amount not to exceed during any year, together with the amount of
any Investments made during such year under Section 8.2(d)(ii) hereof and the
amount of any Restricted Payments made during such year under
Section 8.7(c)(i)(B) hereof, the Discretionary Distributions Basket Amount
applicable to such period, and (B) Acquisitions funded by Net Cash Proceeds
received in connection with (1) the issuance of any New Affiliated Equity or (2)
any Subsequent Authorized Debt Issuance, in each case to the extent such Net
Cash Proceeds are not used by the Rainbow Companies for any other purpose.

 

84

--------------------------------------------------------------------------------


 

Section 8.6                                    Limitation on Guaranties.  The
Borrower shall not, and shall not permit any of the Subsidiary Guarantors to, at
any time guarantee, or assume, be obligated with respect to, or permit to be
outstanding any Guaranty of, any obligation of any other Person other than (a)
under any Loan Document or any Credit Party Interest Hedge Agreement, (b)
obligations under agreements to indemnify Persons who have issued bid or
performance bonds or letters of credit issued in lieu of such bonds in the
ordinary course of business of such Rainbow Company securing performance by any
Rainbow Company of activities otherwise permissible hereunder, (c) a guaranty by
endorsement of negotiable instruments for collection in the ordinary course of
business, (d) Guaranties constituting Investments permitted to be made pursuant
to Section 8.2(d), (f) unsecured Guaranties of the Borrower’s or Holdings’s
obligations in respect of any Authorized Debt Issuance, and (g) those Guaranties
described on Schedule 8.6 attached hereto (as such schedule may be amended by
the Borrower from time to time), undertaken in the ordinary course of business
of the Rainbow Companies, including, without limitation, Guaranties issued for
purposes of securing (i) programming or transponder rights, (ii) production and
product related arrangements, (iii) affiliation agreements, (iv) advertising
representation agreements, marketing and service arrangements, or (v) real
estate leases, and extensions, replacements and modifications of the foregoing,
provided that the aggregate amount of all such Guaranties under this
Section 8.6(g) at any time outstanding does not exceed $45,000,000.

 

Section 8.7                                    Restricted Payments and
Purchases.  The Borrower shall not, and shall not permit any of the Subsidiary
Guarantors to, directly or indirectly, declare or make any Restricted Payment or
Restricted Purchase, except that:

 

(a)                                the Subsidiary Guarantors may make Restricted
Payments to the Borrower;

 

(b)                               the Borrower may make payments in respect of
Employee Stock Compensation Plan Expense;

 

(c)                                so long as no Default or Event of Default
then exists or would be caused thereby, the Borrower may:

 

(i)                         so long as the Administrative Agent shall have
received satisfactory evidence (x) that the aggregate amount of Liquidity, both
before and after giving effect to such Restricted Payment, is at least
$35,000,000, (y) that the Borrower is permitted to borrow the aggregate amount
of clause (a) of the definition of Liquidity both before and after giving effect
to such Restricted Payment and (z) of pro forma compliance with the Financial
Covenants, both before and after giving effect to such Restricted Payment,

 

(A)        make cash distributions to Holdings for the benefit of Rainbow DBS
Holdings, Inc., and its Subsidiaries in an aggregate amount not to exceed during
any year, together with the amount of any Investments made during

 

85

--------------------------------------------------------------------------------


 

such year under Section 8.2(d)(i) hereof, the Rainbow DBS Holdings Basket Amount
applicable to such period,

 

(B)          make cash distributions to Holdings in an aggregate amount not to
exceed during any year, together with the amount of any Investments made during
such year under Section 8.2(d)(ii) hereof and the amount of any Acquisitions
made during such year under Section 8.5(d)(v)(A) hereof, the Discretionary
Distributions Basket Amount applicable to such period, and

 

(C)          so long as the Total Leverage Ratio is less than or equal to the
lesser of (1) 5.00 to 1.00 and (2) the Total Leverage Ratio required by
Section 8.8 hereof for the relevant period, make cash distributions to Holdings
funded by the Net Cash Proceeds received in connection with any Subsequent
Authorized Debt Issuance by the Borrower substantially concurrently with the
closing of such Subsequent Authorized Debt Issuance,

 

(ii)                      so long as the Borrower is a Flow Through Entity, make
Restricted Payments to Holdings or an Affiliate of Holdings for and in the
amount of Federal and state taxes payable by Holdings or such Affiliate which
are attributable to the operations or assets of the Borrower,

 

(iii)                   make regularly scheduled payments of interest in respect
of (A) Indebtedness outstanding in connection with an Authorized Debt Issuance
by the Borrower and (B) Indebtedness incurred pursuant to Section 8.1(f) hereof,

 

(iv)                  make cash distributions to Holdings to fund regularly
scheduled payments of interest in respect of Indebtedness outstanding in
connection with an Authorized Debt Issuance by Holdings,

 

(v)                     prior to the RME Spin-Off, make Restricted Payments,
subject to the Subordination of Intercompany Obligations Agreement, for payment
of fees under the AMC Consulting Agreement,

 

(vi)                  make Restricted Payments, subject to the Subordination of
Intercompany Obligations Agreement, for reimbursement of services to the extent
set forth in the Services Agreement,

 

(vii)               on the Agreement Date, make a cash distribution to Holdings
funded by the Term B Loans and the Net Cash Proceeds received in connection with
the Initial Authorized Debt Issuance by the Borrower in an amount equal to the
result of (A) the sum of the Term B Loans plus the proceeds of the Initial
Permitted Debt Offering minus (B) all fees and expenses incurred in connection
with the Initial Permitted Debt Offering, and

 

86

--------------------------------------------------------------------------------


 

(viii)            make cash distributions to Holdings funded by Net Cash
Proceeds received in connection with the issuance of any New Affiliated Equity
to the extent such Net Cash Proceeds are not used by the Rainbow Companies for
any other purpose; and

 

(d)                               AMC may, as permitted by Section 8.5(c) hereof
(i) exchange PIK Preferred for common membership interests, (ii) make non-cash
distributions to the holders of the PIK Preferred and (iii) exchange common
membership interests for PIK Preferred.

 

Section 8.8                                    Total Leverage Ratio.  The
Borrower shall not permit, (a) as of the end of any fiscal quarter or (b) as of
the date of any Advance increasing the Obligations hereunder, the Total Leverage
Ratio (after giving effect to such Advance, if applicable) to exceed the
applicable ratio for calculation dates during the periods set forth below:

 

Period

 

Ratio

 

 

 

 

 

Agreement Date through December 31, 2006

 

6.75 to 1.00

 

 

 

 

 

January 1, 2007 through December 31, 2007

 

6.50 to 1.00

 

 

 

 

 

January 1, 2008 through June 30, 2008

 

6.00 to 1.00

 

 

 

 

 

July 1, 2008 through December 31, 2008

 

5.75 to 1.00

 

 

 

 

 

January 1, 2009 through December 31, 2009

 

5.50 to 1.00

 

 

 

 

 

January 1, 2010 and thereafter

 

5.00 to 1.00

 

 

Section 8.9                                    Senior Leverage Ratio.  The
Borrower shall not permit, (a) as of the end of any fiscal quarter, or (b) as of
the date of any Advance increasing the Obligations hereunder, the Senior
Leverage Ratio (after giving effect to such Advance, if applicable) to exceed
the applicable ratio for calculation dates during the periods set forth below:

 

Period

 

Ratio

 

 

 

Agreement Date through September 30, 2005

 

5.00 to 1.00

 

 

 

October 1, 2005 through March 31, 2006

 

4.75 to 1.00

 

 

 

April 1, 2006 through December 31, 2007

 

4.50 to 1.00

 

 

 

January 1, 2008 through June 30, 2008

 

4.00 to 1.00

 

 

 

July 1, 2008 through December 31, 2008

 

3.75 to 1.00

 

 

 

January 1, 2009 and thereafter

 

3.50 to 1.00

 

 

87

--------------------------------------------------------------------------------


 

 

Section 8.10                              Interest Coverage Ratio.  The Borrower
shall not permit, as of the end of any fiscal quarter ending during the term of
this Agreement, the Interest Coverage Ratio to be less than 1.75 to 1.00.

 

Section 8.11                              Debt Service Ratio. The Borrower shall
not permit, as of the end of any fiscal quarter ending during the term of this
Agreement, the Debt Service Ratio to be less than the applicable ratio for
calculation dates during the periods set forth below:

 

Period

 

Ratio

 

 

 

 

 

Agreement Date through December 31, 2006

 

1.25 to 1.00

 

 

 

 

 

January 1, 2007 and thereafter

 

1.50 to 1.00

 

 

Section 8.12                              Affiliate Transactions. None of the
Borrower Parties shall, nor shall they permit any of the other Borrower Parties
to, at any time engage in or amend any transaction with any Affiliate, or make
an assignment or other transfer of any of its assets to any Affiliate, on terms
less advantageous to such Borrower Party than would be the case if such
transaction had been effected with a non-Affiliate, in each case other than as
set forth on Schedule 8.12 attached hereto or as otherwise permitted under this
Agreement.

 

Section 8.13                              Real Estate.  None of the Rainbow
Companies shall purchase, or become obligated to purchase, real estate in an
amount in excess of $20,000,000 in the aggregate during the term of this
Agreement.

 

Section 8.14                              ERISA Liabilities.  The Borrower shall
not fail, and shall cause each of its Subsidiaries not to fail, to make all
material contributions in accordance with the terms of their respective Plans
and to meet all of the applicable minimum funding requirements of ERISA and the
Code, and, to the extent that the assets of such Plans would be less than an
amount sufficient to provide all accrued benefits payable under such Plans
determined on an ongoing basis, shall make the maximum deductible contributions
allowable under the Code.  Neither the Borrower nor any of its Subsidiaries
shall incur any material withdrawal liability with respect to any Multiemployer
Plan.  Neither the Borrower nor any of its Subsidiaries shall make any
commitment to provide post-employment health or life insurance benefits, except
as required by Section 601

 

88

--------------------------------------------------------------------------------


 

through 609 of ERISA, Section 4980(B) of the Code and applicable state law, nor
terminate any Plan if its termination would reasonably be expected to have a
Materially Adverse Effect.

 

Section 8.15                              Sales and Leasebacks.  None of the
Rainbow Companies shall enter into any arrangement, directly or indirectly, with
any Person whereby any such Rainbow Company shall sell or transfer any property,
real or personal, whether now owned or hereafter acquired, and whereby any such
Rainbow Company shall then or thereafter rent or lease as lessee such property
or any part thereof or other property which any such Rainbow Company intends to
use for substantially the same purpose or purposes as the property sold or
transferred, unless in each case, the sale or transfer of such property is
permitted by Section 8.5 hereof.

 

Section 8.16                              Negative Pledge.  (a) None of the
Rainbow Companies shall, nor shall they or Holdings permit any of the Rainbow
Companies to, directly or indirectly, enter into any agreement (other than the
Loan Documents) with any Person that prohibits or restricts or limits the
ability of any such Borrower Party to create, incur, pledge or suffer to exist
any Lien upon any of its respective assets, or restricts the ability of any
Subsidiary Guarantor to make Restricted Payments to the Borrower, and (b)
Holdings shall not enter into any agreement (other than the Loan Documents) with
any Person that prohibits or restricts or limits the ability of Holdings to
create, incur, pledge or suffer to exist any Lien upon the capital stock or
other equity interests of the Borrower.

 

ARTICLE 9 -  Default

 

Section 9.1                                    Events of Default.  Each of the
following shall constitute an Event of Default, whatever the reason for such
event and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule, or regulation of any governmental or non-governmental body:

 

(a)                                Any representation or warranty made under
this Agreement shall prove incorrect or misleading in any material respect when
made or deemed to have been made;

 

(b)                               The Borrower shall default (i) in the payment
of any interest and fees payable hereunder or under the other Loan Documents and
such Default shall not have been cured by payment of such overdue amounts in
full within five (5) days from the date such payment became due, or (ii) in the
payment of any principal of the Loans when due hereunder or under the other Loan
Documents;

 

(c)                                Any Borrower Party shall default in the
performance or observance of any agreement or covenant contained in Article 8;

 

89

--------------------------------------------------------------------------------


 

(d)                               There shall occur any Default in the
performance or observance of any agreement or covenant or breach of any
representation or warranty contained in any of the Loan Documents (other than
this Agreement or as otherwise provided in Section 9.1 of this Agreement), which
shall not be cured to the Majority Lenders’ satisfaction within the applicable
cure period, if any, provided for in such Loan Document;

 

(e)                                Any Borrower Party shall default in the
performance or observance of any other agreement or covenant contained in this
Agreement not specifically referred to elsewhere in this Section 9.1, and such
Default shall not be cured to the Majority Lenders’ satisfaction within a period
of thirty (30) days from the occurrence of such default;

 

(f)                                  There shall have occurred a Change of
Control;

 

(g)                               Subject to subsection (h) below, the aggregate
number of Viewing Subscribers of the Borrower Parties shall at any time be less
than seventy-five percent (75%) of the aggregate number of such Viewing
Subscribers as of December 31, 2002, if such loss of Viewing Subscribers would
have a Materially Adverse Effect and if such loss of Viewing Subscribers is not
cured by the creation of new Viewing Subscribers of the Borrower Parties within
sixty (60) days after the occurrence thereof;

 

(h)                               The aggregate number of Viewing Subscribers of
the Borrower Parties shall at any time be less than seventy percent (70%) of the
aggregate number of such Viewing Subscribers as of December 31, 2002, if such
loss of Viewing Subscribers would have a Materially Adverse Effect;

 

(i)                                   There shall be entered a decree or order
for relief in respect of the Borrower, any of its Material Subsidiaries,
Holdings, RME or, prior to the RME Spin-Off, CVC under the Bankruptcy Code, or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator,
or similar official of the Borrower, any of its Material Subsidiaries, Holdings,
RME or, prior to the RME Spin-Off, CVC, or of any substantial part of their
respective properties, or ordering the winding-up or liquidation of the affairs
of any of the Borrower, any of its Material Subsidiaries, Holdings, RME or,
prior to the RME Spin-Off, CVC, or an involuntary petition shall be filed
against any of the Borrower, any of its Material Subsidiaries, Holdings, RME or,
prior to the RME Spin-Off, CVC and a temporary stay entered, and (i) such
petition and stay shall not be diligently contested, or (ii) any such petition
and stay shall continue undismissed for a period of thirty (30) consecutive
days;

 

(j)                                   The Borrower, any of its Material
Subsidiaries, Holdings, RME or, prior to the RME Spin-Off, CVC shall file a
petition, answer, or consent seeking relief under the Bankruptcy Code, or the
Borrower, any of its Material Subsidiaries, Holdings, RME or, prior to the RME
Spin-Off, CVC shall consent to the institution of proceedings thereunder or to
the filing of any such petition or to the appointment or

 

90

--------------------------------------------------------------------------------


 

taking of possession of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or other similar official of the Borrower, any of its Material
Subsidiaries, Holdings, RME or, prior to the RME Spin-Off, CVC, or of any
substantial part of their respective properties, or the Borrower, any of its
Material Subsidiaries, Holdings, RME or, prior to the RME Spin-Off, CVC shall
fail generally to pay their respective debts as they become due, or the
Borrower, any of its Material Subsidiaries, Holdings, RME or, prior to the RME
Spin-Off, CVC shall take any action in furtherance of any such action;

 

(k)                                A final judgment shall be entered by any
court against any of the Borrower Parties for the payment of money which exceeds
$5,000,000, or a warrant of attachment or execution or similar process shall be
issued or levied against property of any of the Borrower Parties which, together
with all other property of any of the Borrower Parties subject to other such
process, exceeds in value $5,000,000 in the aggregate, and if, within thirty
(30) days after the entry, issue, or levy thereof, such judgment, warrant, or
process shall not have been paid or discharged or stayed pending appeal, or if,
after the expiration of any such stay, such judgment, warrant, or process shall
not have been paid or discharged;

 

(l)                                   There shall be at any time (i) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA or in
Section 412 of the Code) with respect to any Plan maintained by the Borrower or
any of its Subsidiaries, or to which the Borrower or any of its Subsidiaries,
has any material liabilities, or any trust created thereunder, or (ii) a trustee
appointed by a United States District Court to administer any such Plan under
Section 4042 of ERISA, or (iii) proceedings instituted by the PBGC to terminate
any such Plan under Section 4042 of ERISA, or (iv) incurred by the Borrower or
any of its Subsidiaries any liability to the PBGC in connection with the
distress termination of any such Plan under Section 4041(c) of ERISA; or any
fiduciary of, or party in interest to, any Plan or trust created under any Plan
of the Borrower or any of its Subsidiaries shall engage in a “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) which would subject the Borrower or any of its Subsidiaries to a tax
on “prohibited transactions” imposed by Section 4975 of the Code, or (v) any
fiduciary of, or party in interest to, any Plan or trust created under any Plan
of the Borrower or any of its Subsidiaries shall engage in a breach of fiduciary
responsibility or knowingly participate in any violation of ERISA; or any Plan
of the Borrower or any of its Subsidiaries which is intended to qualify under
Section 401(a) of the Code shall have its application for or a favorable IRS
determination with respect to the qualification requirements under such
section of the Code denied by the IRS, or have the IRS revoke its previously
issued determination; and in each case, such event or condition, together with
other such events or conditions, if any, would subject the Borrower and its
Subsidiaries to any tax, liability or penalty in excess of $5,000,000 in the
aggregate;

 

(m)                             There shall occur any default under any
indenture, agreement, or instrument evidencing Indebtedness For Money Borrowed
of any of the

 

91

--------------------------------------------------------------------------------


 

Borrower Parties (including, without limitation, any Authorized Debt Issuance)
in an aggregate principal amount exceeding $15,000,000 (determined singly or in
the aggregate with other Indebtedness For Money Borrowed);

 

(n)                               All or any portion of any Loan Document shall
at any time and for any reason be declared to be null and void or otherwise
unenforceable by a court of competent jurisdiction in a suit with respect to
such Loan Document, or a proceeding shall be commenced by any governmental
authority having jurisdiction over any of the Borrower Parties involving a
legitimate dispute or a proceeding shall be commenced by any of the Borrower
Parties, in either case seeking to establish the invalidity or unenforceability
of any Loan Document (exclusive of questions of interpretation of any provision
thereof), or any of the Borrower Parties shall deny that it has any liability or
obligation for the payment of principal or interest purported to be created
under any Loan Document;

 

(o)                               There shall occur a default by any of the
Borrower Parties (if such default is not cured or waived within any applicable
grace period) under any Material Affiliation Agreement, which default would have
a Materially Adverse Effect; or

 

(p)                               There shall exist any default under, or any
cancellation of (without a contemporaneous replacement, or if interim substitute
arrangements have been made with respect thereto, replacement within forty-five
(45) days, of), any Transponder Lease Agreement if such default is not cured
within any applicable cure period and if such default or cancellation, as
applicable, would have a Materially Adverse Effect;

 

Section 9.2                                    Remedies.  If an Event of Default
shall have occurred and shall be continuing:

 

(a)                                With the exception of an Event of Default
specified in Sections 9.1(i) or 9.1(j) hereof, the Administrative Agent, at the
direction of the Majority Lenders, shall (i) terminate the Commitments and any
obligations of the Swing Loan Lender to advance the Swing Loan Committed Amount
hereunder and (ii) declare the principal of and interest on the Loans and all
other Obligations hereunder and under the other Loan Documents to be forthwith
due and payable without presentment, demand, protest, or notice of any kind, all
of which are hereby expressly waived, anything in this Agreement or in the other
Loan Documents to the contrary notwithstanding, or both.

 

(b)                               Upon the occurrence and continuance of an
Event of Default specified in Sections 9.1(i) or 9.1(j) hereof, the principal of
and interest on the Loans and all other Obligations hereunder and under the
other Loan Documents shall thereupon and concurrently therewith become due and
payable, and the Commitments shall forthwith terminate and any obligations of
the Swing Loan Lender to advance the Swing Loan Committed Amount shall forthwith
terminate, all without any action by the Credit Parties or the Majority Lenders
and without presentment, demand, protest, or other

 

92

--------------------------------------------------------------------------------


 

notice of any kind, all of which are expressly waived, anything in this
Agreement or in the other Loan Documents to the contrary notwithstanding.

 

(c)                                With respect to any outstanding Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of any acceleration of the Obligations pursuant to this Section 9.2,
the Borrower shall promptly upon demand by any Issuing Bank deposit in an
account of such Issuing Bank for the benefit of such Issuing Bank an amount
equal to the aggregate undrawn and unexpired amount of each outstanding Letter
of Credit issued by such Issuing Bank, which cash will be held by such Issuing
Bank and applied to the payment of drafts drawn under such Letters of Credit and
the unused portion thereof after such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other Obligations
hereunder in the manner set forth in Section 2.12(b) hereof.

 

(d)                               The Administrative Agent, with the concurrence
of the Majority Lenders, shall exercise all of the post-default rights granted
to it and to them under the Loan Documents or under Applicable Law.

 

(e)                                The rights and remedies of the Administrative
Agent and the Lenders hereunder shall be cumulative, and not exclusive.

 

ARTICLE 10 -  The Agents

 

Section 10.1                              Appointment and Authorization.  Each
Lender hereby irrevocably appoints and authorizes, and hereby agrees that it
will require any transferee of any of its interest in its Commitments and Loans
irrevocably to appoint and authorize, each of the Agents to take such actions as
its agent on its behalf and to exercise such powers hereunder and under the
Security Documents as are delegated by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto and as may be provided by
any Loan Document.  Any action taken by any of the Agents under this Agreement
or any Loan Document shall be taken for itself and for the ratable benefit of
each of the other Credit Parties, except as may be otherwise expressly provided
in this Agreement or in any other Loan Document.  None of the Agents nor any of
their respective Lender Affiliates, directors, officers, employees, or agents
shall be liable for any action taken or omitted to be taken by any of them
hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct.  Neither the Syndication Agent and neither of
the Co-Documentation Agents shall have any obligations under this Agreement in
such capacity.

 

Section 10.2                              Delegation of Duties.  The Agents may
execute any of their respective duties under the Loan Documents by or through
agents or attorneys selected by them, respectively, using reasonable care and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  None of the Agents shall be responsible to any of the Lenders for the
negligence or misconduct of any agents or attorneys selected by any of them,
respectively, with reasonable care.

 

93

--------------------------------------------------------------------------------


 

Section 10.3                              Interest Holders.  The Agents may
treat each Lender, or the Person designated in the last notice filed with the
Administrative Agent under this Section 10.3, as the holder of all of the
interests of such Lender in its Commitments and its Loans until written notice
of transfer, signed by such Lender (or the Person designated in the last notice
filed with the Administrative Agent) and by the Person designated in such
written notice of transfer, in form and substance satisfactory to the
Administrative Agent, shall have been filed with the Administrative Agent.

 

Section 10.4                              Consultation with Counsel.  Each of
the Agents may consult with legal counsel selected by it and shall not be liable
for any action taken or suffered by it in good faith in reliance thereon.

 

Section 10.5                              Documents.  None of the Agents shall
be under any duty to examine, inquire into, or pass upon the validity,
effectiveness, or genuineness of this Agreement or any instrument, document, or
communication furnished pursuant hereto or in connection herewith, and each of
the Agents shall be entitled to assume that they are valid, effective, and
genuine, have been signed or sent by the proper parties, and are what they
purport to be.

 

Section 10.6                              Security Documents; Release of
Collateral.  (a) The Administrative Agent, as administrative agent hereunder and
under the Security Documents, is hereby authorized to act on behalf of the
Credit Parties, in its own capacity and through other agents and sub-agents
appointed by it with due care, under the Security Documents and to file UCC-1
financing statement forms in connection therewith, provided that, unless
otherwise expressly provided in this Agreement, the Administrative Agent shall
not agree to the release of any Collateral except in compliance with Sections
10.6(b) and 12.12 hereof.  In connection with its role as secured party with
respect to the Collateral hereunder, the Administrative Agent shall act as
administrative agent, for itself and for the benefit of the Credit Parties, and
such role as administrative agent shall be disclosed on all appropriate
accounts, certificates, filings, mortgages, and other collateral documentation.

 

(b)                               Each Lender and each Issuing Bank hereby
directs, in accordance with the terms of this Agreement, the Administrative
Agent to release any Lien held by the Administrative Agent for the benefit of
the Credit Parties:

 

(i)                         against all of the Collateral, upon final and
indefeasible payment in full of the Obligations and termination of the
Commitments; or

 

(ii)                      against any part of the Collateral sold or disposed of
by the Borrower Parties if such sale or disposition is permitted by
Section 8.5(a) or (b) hereof or is otherwise consented to by the requisite
Lenders for such release as set forth in Section 12.12, as certified to the
Administrative Agent by the Borrower in a certificate of an Authorized
Signatory.

 

94

--------------------------------------------------------------------------------


 

(c)                                Each Lender and each Issuing Bank hereby
directs the Administrative Agent to execute and deliver or file or authorize the
filing of such termination and partial release statements and do such other
things as are necessary to release Liens to be released pursuant to
Section 10.6(b) hereof promptly upon the effectiveness of any such release. 
Upon request by the Administrative Agent at any time, the Lenders and the
Issuing Bank will confirm in writing the Administrative Agent’s authority to
release particular types or items of Collateral pursuant to this Section 10.6.

 

Section 10.7                              Affiliates.  With respect to the
Commitments and the Loans, any Lender which is a Lender Affiliate of any Agent
shall have the same rights and powers hereunder as any other Lender, and each
Agent and its respective Lender Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any Lender
Affiliates of, or Persons doing business with, the Borrower, as if it were not
affiliated with such Agent and without any obligation to account therefor.

 

Section 10.8                              Responsibility of the Agents.  The
duties and obligations of the Agents under this Agreement are only those
expressly set forth in this Agreement.  Each of the Agents shall be entitled to
assume that no Default or Event of Default has occurred and is continuing unless
it has actual knowledge, or has been notified by the Borrower, of such fact, or
has been notified by a Lender that such Lender considers that a Default or an
Event of Default has occurred and is continuing, and such Lender shall specify
in detail the nature thereof in writing.  None of the Agents shall be liable to
any of the Lenders hereunder for any action taken or omitted to be taken except
for its own gross negligence or willful misconduct.  The Administrative Agent
shall provide each Lender with copies of such documents received from the
Borrower as such Lender may reasonably request.

 

Section 10.9                              Action by Agents.

 

(a)                                Except for action requiring the approval of
the Majority Lenders or all of the Lenders, as the case may be, each Agent shall
be entitled to use its discretion with respect to exercising or refraining from
exercising any rights which may be vested in it by, and with respect to taking
or refraining from taking any action or actions which it may be able to take
under or in respect of, this Agreement, unless such Agent shall have been
instructed by the Majority Lenders or all the Lenders, as the case may be, to
exercise or refrain from exercising such rights or to take or refrain from
taking such action, provided that such Agent shall not exercise any rights under
Section 9.2(a) of this Agreement without the request of the Majority Lenders. 
None of the Agents shall incur any liability under or in respect of this
Agreement with respect to anything which it may do or refrain from doing in the
reasonable exercise of its judgment or which may seem to it to be necessary or
desirable in the circumstances, except for its own gross negligence or willful
misconduct.

 

95

--------------------------------------------------------------------------------


 

(b)                               None of the Agents shall be liable to the
Lenders, or any of them, in acting or refraining from acting under this
Agreement in accordance with the instructions of the Majority Lenders or all the
Lenders, as the case may be, and any action taken or failure to act pursuant to
such instructions shall be binding on all Lenders.

 

Section 10.10                        Notice of Default or Event of Default.  In
the event that any of the Credit Parties shall acquire actual knowledge, or
shall have been notified in writing, of any Default or Event of Default, such
Credit Party shall promptly notify the other Credit Parties, and each Agent
shall take such action and assert such rights under this Agreement as the
Majority Lenders shall request in writing, and none of the Agents shall be
subject to any liability by reason of its acting pursuant to any such request. 
If the Majority Lenders shall fail to request an Agent to take action or to
assert rights under this Agreement in respect of any Default or Event of Default
within ten (10) days after their receipt of the notice of any Default or Event
of Default from any Credit Party, or shall request inconsistent action with
respect to such Default or Event of Default, such Agent may, but shall not be
required to, take such action and assert such rights (other than rights under
Article 9 hereof) as it deems in its discretion to be advisable for the
protection of the Lenders, except that, if the Majority Lenders have instructed
such Agent not to take such action or assert such right, in no event shall such
Agent act contrary to such instructions.

 

Section 10.11                        Responsibility Disclaimed.  None of the
Agents shall be under any liability or responsibility whatsoever as such:

 

(a)                                To the Borrower or any other Person or entity
as a consequence of any failure or delay in performance by or any breach by, any
Lender or Lenders of any of its or their obligations under this Agreement;

 

(b)                               To any Lender or Lenders, as a consequence of
any failure or delay in performance by, or any breach by, the Borrower or any
other obligor of any of its obligations under this Agreement or any of the other
Loan Documents; or

 

(c)                                To any Lender or Lenders for any statements,
representations, or warranties in this Agreement, or any other document
contemplated by this Agreement or any information provided pursuant to this
Agreement, any of the other Loan Documents, or any other document contemplated
by this Agreement, or for the validity, effectiveness, enforceability, or
sufficiency of this Agreement, any of the other Loan Documents, or any other
document contemplated by this Agreement.

 

Section 10.12                        Indemnification.  Each of the Lenders
agrees to indemnify each of the Agents in their respective capacities as such
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) pro rata according to their respective
Commitment Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including fees and expenses of experts, agents, consultants and counsel), or

 

96

--------------------------------------------------------------------------------


 

disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against such Agent in any way relating to or arising out of this
Agreement, any of the other Loan Documents, or any other document contemplated
by this Agreement or any action taken or omitted by such Agent under this
Agreement, any of the other Loan Documents, or any other document contemplated
by this Agreement, except that no Lender shall be liable to such Agent for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements resulting from the gross
negligence or willful misconduct of such Agent.

 

Section 10.13                        Credit Decision.  Each Lender represents
and warrants to each other and to each Agent that:

 

(a)                                In making its decision to enter into this
Agreement and to make Advances, it has independently taken whatever steps it
considers necessary to evaluate the financial condition and affairs of the
Borrower Parties and that it has made an independent credit judgment, and that
it has not relied upon information provided by any Agent; and

 

(b)                               So long as any portion of the Loans remains
outstanding, it will continue to make its own independent evaluation of the
financial condition and affairs of the Borrower Parties.

 

Section 10.14                        Successor Agents.  Subject to the
appointment and acceptance of a successor Agent (which shall be any Lender or a
Lender Affiliate or a commercial lender organized under the laws of the United
States of America or any political subdivision thereof which has a combined
capital and reserves in excess of $250,000,000) as provided below, any Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time for cause by the Majority Lenders.  Upon
any such resignation or removal, the Majority Lenders shall have the right to
appoint, subject to such Lender’s consent in its sole discretion, a successor
Agent from among the Lenders or the Lender Affiliates.  If no successor Agent
shall have been so appointed by the Majority Lenders, and shall have accepted
such appointment within thirty (30) days after the retiring Agent’s giving of
notice of resignation or the Majority Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
which shall be any Lender or a Lender Affiliate or a commercial bank organized
under the laws of the United States of America or any political subdivision
thereof which has combined capital and reserves in excess of $250,000,000.  Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges, duties, and obligations of the retiring Agent, and
the retiring Agent shall be discharged from its duties and obligations
hereunder.  After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Section 10.14 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as an Agent.

 

97

--------------------------------------------------------------------------------


 

ARTICLE 11 -  Change in Circumstances

Affecting Eurodollar Advances

 

Section 11.1                              Eurodollar Basis Determination
Inadequate or Unfair.  Notwithstanding anything contained herein which may be
construed to the contrary, if with respect to any proposed Eurodollar Advance
for any Eurodollar Advance Period, the Administrative Agent determines after
consultation with the Lenders that deposits in Dollars (in the applicable
amount) are not being offered to each of the Lenders in the relevant market for
such Eurodollar Advance Period, the Administrative Agent shall forthwith give
notice thereof to the Borrower and the Lenders, whereupon until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such situation no longer exist, the obligations of the Lenders to make
Eurodollar Advances shall be suspended.

 

Section 11.2                              Illegality.  If any Applicable Law, or
any change therein, or any interpretation or change in interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender with any request or directive (whether or not having the force of
law) of any such governmental authority, central bank or comparable agency,
shall make it unlawful or impossible for any Lender to make, maintain or fund
its Eurodollar Advances, such Lender shall so notify the Administrative Agent,
and the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrower.  Before giving any notice to the Administrative Agent
pursuant to this Section 11.2, such Lender shall designate a different lending
office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.  Upon receipt of such notice, notwithstanding anything contained in
Article 2 hereof, the Borrower shall repay in full the then outstanding
principal amount of each Eurodollar Advance of such Lender so affected, together
with accrued interest thereon, either (a) on the last day of the then current
Eurodollar Advance Period applicable to such Advance if such Lender may lawfully
continue to maintain and fund such Eurodollar Advance to such day or (b)
immediately if such Lender may not lawfully continue to fund and maintain such
Eurodollar Advance to such day.  Concurrently with repaying each Eurodollar
Advance of such Lender, notwithstanding anything contained in Article 2 or
Article 4 hereof, the Borrower shall borrow a Base Rate Advance from such
Lender, and such Lender shall make such Base Rate Advance in an amount such that
the outstanding principal amount of the Loans held by such Lender shall equal
the outstanding principal amount of such Loans immediately prior to such
repayment.

 

Section 11.3                              Increased Costs and Taxes.

 

(a)                                If any Regulatory Change:

 

(i)                         Shall subject any Lender to any tax, duty or other
charge with respect to its obligation to make Eurodollar Advances, or its
Eurodollar

 

98

--------------------------------------------------------------------------------


 

Advances, or shall change the basis of taxation of payments to any Lender of the
principal of or interest on its Eurodollar Advances or in respect of any other
amounts due under this Agreement in respect of its Eurodollar Advances or its
obligation to make Eurodollar Advances (except for changes in the rate of tax on
the overall net income of such Lender imposed by the jurisdiction in which such
Lender’s principal executive office is located); or

 

(ii)                      Shall impose, modify, or deem applicable any reserve
(including, without limitation, any imposed by the Board of Governors of the
Federal Reserve System, but excluding any included in an applicable Eurodollar
Reserve Percentage), special deposit, assessment or other requirement or
condition against assets of, deposits with or for the account of, or commitments
or credit extended by any Lender, or shall impose on any Lender or the
eurodollar interbank borrowing market any other condition affecting such
Lender’s obligation to make such Eurodollar Advances or its Eurodollar Advances;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining any such Eurodollar Advances,
or to reduce the amount of any sum received or receivable by such Lender under
this Agreement or otherwise in respect of its Loans, then, in any such case, on
the earlier of demand by such Lender or the applicable Maturity Date, the
Borrower agrees to pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased costs.  Each Lender requesting
compensation will promptly notify the Borrower and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section 11.3 and will
designate a different lending office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

(b)                               A certificate of any Lender claiming
compensation under this Section 11.3 and setting forth the additional amount or
amounts to be paid to it hereunder and calculations therefor shall be conclusive
in the absence of manifest error.  In determining such amount, such Lender may
use any reasonable averaging and attribution methods.  If any Lender demands
compensation under this Section 11.3, the Borrower may at any time, upon at
least five (5) Business Days’ prior notice to such Lender, prepay in full the
then outstanding Eurodollar Advances of such Lender, together with accrued
interest thereon to the date of prepayment, along with any reimbursement
required under Section 2.11 hereof.  Concurrently with prepaying such Eurodollar
Advances, the Borrower shall borrow a Base Rate Advance from such Lender, and
such Lender shall make such Base Rate Advance in an amount such that the
outstanding principal amount of the Loans held by such Lender shall equal the
outstanding principal amount of such Loans immediately prior to such prepayment.

 

99

--------------------------------------------------------------------------------


 

Section 11.4                                Effect On Other Advances.  If notice
has been given pursuant to Section 11.1, 11.2 or 11.3 hereof suspending the
obligation of any Lender to make Eurodollar Advances, or requiring Eurodollar
Advances of any Lender to be repaid or prepaid, then, unless and until such
Lender notifies the Borrower that the circumstances giving rise to such
repayment no longer apply, all Advances which would otherwise be made by such
Lender as Eurodollar Rate Advances shall be made instead as Base Rate Advances.

 

ARTICLE 12 -  Miscellaneous

 

Section 12.1                                Notices.

 

(a)                                  Unless otherwise specifically provided
herein, all notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given three (3) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when sent by telecopy addressed to the party to
which such notice is directed at its address determined as provided in this
Section 12.1.  All notices and other communications under this Agreement shall
be given to the parties hereto at the following addresses:

 

(i)                                     If to the Borrower, to it at:

 

Rainbow National Services LLC

200 Jericho Quadrangle

Jericho, New York 11753-2701

Attn:  President

Telecopy No.:  (516) 803-4824

 

with copies to:

 

Rainbow National Services LLC

200 Jericho Quadrangle

Jericho, New York 11753-2701

Attn:  General Counsel

Telecopy No.:  (516) 803-4824

 

and

 

Rainbow Media Enterprises, Inc.

200 Jericho Quadrangle

Jericho, New York 11753-2701

Attn:  Chief Financial Officer

Telecopy No.:  (516) 803-4824

 

100

--------------------------------------------------------------------------------


 

(ii)                                  If to the Administrative Agent, to it at:

 

JPMorgan Chase Bank

1111 Fannin Street, 10th Floor

Houston, Texas  77002

Attn:  Christie Tran

Telecopy No.: 713-750-2358

 

with a copy to:

 

JPMorgan Chase Bank

270 Park Avenue, 4th Floor

New York, New York 10017

Attn:  Joan Fitzgibbon, Managing Director

Telecopy No.:  (212) 270-4584

 

and

 

Paul, Hastings, Janofsky & Walker LLP

600 Peachtree Street, N.E., Suite 2400

Atlanta, Georgia  30308

Attn:  Chris D. Molen, Esq.

Telecopy No.: (404) 815-2424

 

(iii)                               If to Bank of America, N.A., as an Arranger
Bank, to it at:

 

Bank of America, N.A.

901 Main Street, 64th Floor

Dallas, Texas  75202

Attn:  Todd Shipley, Managing Director

Telecopy No.: (214) 209-9390

 

(iv)                              If to the Lenders, to them at the addresses
set forth beside their names on the Lender Addendum with respect thereto or in
an Assignment and Assumption Agreement.

 

(b)                                 Copies shall be provided to Persons other
than parties hereto only in the case of notices under Article 7 hereof.

 

(c)                                  Any party hereto may change the address to
which notices shall be directed under this Section 12.1 by giving ten (10) days’
written notice of such change to the other parties.

 

101

--------------------------------------------------------------------------------


 

Section 12.2                                Expenses.  The Borrower agrees to
promptly pay:

 

(a)                                  All reasonable out-of-pocket expenses of
the Administrative Agent on the Agreement Date in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, the transactions contemplated hereunder
and thereunder, and the making of the initial Advance hereunder, including, but
not limited to, the reasonable fees and disbursements of counsel for the
Administrative Agent;

 

(b)                                 All reasonable out-of-pocket expenses of the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of any waiver, modification, amendment, or consent by the Lenders
relating to this Agreement or the other Loan Documents whether or not executed,
including, but not limited to, the reasonable fees and disbursements of counsel
for the Administrative Agent;

 

(c)                                  All reasonable out-of-pocket expenses of
the Administrative Agent in connection with the syndication of the Loans; and

 

(d)                                 From and after the occurrence of an Event of
Default, all reasonable out-of-pocket costs and expenses of the Agents and the
Lenders in respect of such Event of Default, irrespective of whether suit or
other proceeding has commenced in respect thereto, which shall include
reasonable fees and out-of-pocket expenses of counsel for the Agents and the
Lenders, and the reasonable fees and out-of-pocket expenses of any experts,
agents, or consultants engaged by the Agents and the Lenders.

 

Section 12.3                                Waivers.  The rights, remedies,
powers and privileges of the Credit Parties under this Agreement, the other Loan
Documents and the Credit Party Interest Hedge Agreements shall be cumulative and
not exclusive of any rights, remedies, powers or privileges which they would
otherwise have.  No failure or delay by the Credit Parties or the Majority
Lenders, or any of them, in exercising any right, remedy, power or privilege
shall operate as a waiver thereof.  The Credit Parties expressly reserve the
right to require strict compliance with the terms of this Agreement in
connection with any funding of a request for an Advance.  In the event the
Lenders decide to fund a request for an Advance at a time when the Borrower is
not in strict compliance with the terms of this Agreement, such decision by the
Lenders shall not be deemed to constitute an undertaking by the Lenders to fund
any further requests for Advances or preclude the Lenders from exercising any
rights available to the Lenders under the Loan Documents or at law or equity. 
Any waiver or indulgence granted by the Credit Parties or the Majority Lenders,
or any of them, shall not constitute a modification of this Agreement, except to
the extent expressly provided in such waiver or indulgence, or constitute a
course of dealing by the Credit Parties or the Majority Lenders, or any of them,
at variance with the terms of the Agreement such as to require further notice of
their intent to require strict adherence to the terms of the Agreement in the
future.

 

102

--------------------------------------------------------------------------------


 

Section 12.4                                Set-Off.  In addition to any rights
and remedies now or hereafter granted under Applicable Law and not by way of
limitation of any such rights, after the applicable Maturity Date (whether by
acceleration or otherwise), the Lenders and any Lender Affiliates are hereby
authorized by the Borrower at any time or from time to time, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set-off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final, including, but not limited to,
Indebtedness evidenced by certificates of deposit, in each case whether matured
or unmatured) and any other Indebtedness at any time held or owing by the
Lenders or such Lender Affiliate to or for the credit or the account of any of
the Borrower Parties, against and on account of the obligations and liabilities
of any of the Borrower Parties to the Lenders under this Agreement, any other
Loan Document and any Credit Party Interest Hedge Agreement, including, but not
limited to, all claims of any nature or description arising out of or connected
with this Agreement, any other Loan Document or any Credit Party Interest Hedge
Agreement, irrespective of whether or not (a) the Lenders shall have made any
demand hereunder or (b) the Lenders shall have declared the principal of and
interest on the Loans and other amounts due hereunder to be due and payable as
permitted by Section 9.2 hereof and although said obligations and liabilities,
or any of them, shall be contingent or unmatured.  Any sums obtained by any
Lender or any Lender Affiliate shall be subject to the application of payments
provisions of Article 2 hereof.  Upon direction by the Administrative Agent,
with the consent of the Majority Lenders, after the applicable Maturity Date
(whether by acceleration or otherwise), each Lender and each Lender Affiliate
holding deposits of any of the Borrower Parties shall exercise its set-off
rights as so directed.

 

Section 12.5                                Assignment.

 

(a)                                  No Borrower Party may assign or transfer
any of its rights or obligations hereunder or under the other Loan Documents
without the prior written consent of each of the Lenders.

 

(b)                                 Each of the Lenders (other than the Swing
Loan Lender with respect to the Swing Loans) may at any time enter into
assignment agreements or participations with respect to its interest hereunder
and under the other Loan Documents with one or more Eligible Assignees, provided
that (x) any such assignment shall be in an aggregate amount, with respect to
each assignment or series of related assignments, of (A) in the case of any
assignment of the Term B Loans, not less than $1,000,000 and (B) in the case of
any assignment of the Revolving Loans and Revolving Loan Commitments, not less
than $5,000,000 (in the case of each of the foregoing clauses (A) and (B),
unless such assignment is to another Lender or an assignment of all of the
assigning Lender’s rights and obligations hereunder), and (y) after giving
effect to any assignment or series of related assignments, the aggregate amount
of the assigning Lender’s Loans and Commitments under this Agreement shall (A)
in the case of any assignment of the Term B Loans, not be less than $1,000,000
(which amount shall be in the aggregate in the event

 

103

--------------------------------------------------------------------------------


 

of contemporaneous assignments by a Lender to one or more funds that invest in
commercial loans that are managed or advised by the same investment advisor),
and (B) in the case of any assignment of the Revolving Loans and Revolving Loan
Commitments, not be less than $5,000,000 (in the case of each of the foregoing
clauses (A) and (B), unless such assignment is an assignment of all of the
assigning Lender’s rights and obligations hereunder).  All of the foregoing
assignments and participations shall be subject to the following:

 

(i)                                     Except for (A) assignments made to any
Federal Reserve Bank or which are otherwise permitted under Section 12.5(d)
below and (B) assignments made between any Lender and any Lender Affiliate of
such Lender or to another Lender or a Lender Affiliate of another Lender or to
an Approved Fund, no assignment shall be made or sold without the consent of the
Administrative Agent, which consent shall not be unreasonably withheld or
delayed and, if no Default or Event of Default then exists, the consent of the
Borrower, which consent shall not be unreasonably withheld or delayed.

 

(ii)                                  Except for (A) assignments made to any
Federal Reserve Bank or which are otherwise permitted under Section 12.5(d)
below and (B) assignments of the Term B Loans, no assignment shall be made or
sold without the consent of the Issuing Bank, which consent shall not be
unreasonably withheld or delayed.

 

(iii)                               The Borrower and the Credit Parties agree
that assignments permitted hereunder (including the assignment of any Advance or
portion thereof) may be made with all voting rights, and shall be made pursuant
to an Assignment and Assumption Agreement which shall be delivered to the
Administrative Agent.  An administrative fee of $3,500 with respect to each
Assignment and Assumption Agreement delivered hereunder shall be payable to the
Administrative Agent by the assigning Lender at the time of any assignment
hereunder (except that in the case of assignments on the same day by a Lender to
more than one fund managed or advised by the same investment advisor, only a
single $3,500 fee shall be payable for all such assignments by such Lender to
such funds).  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a copy of each Assignment and Assumption
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of and
interest on the Loans owing to, each Lender pursuant to the terms of this
Agreement from time to time (the “Register”).  Upon receipt of any Assignment
and Assumption Agreement delivered in accordance with the terms hereof (and
payment of the $3,500 administrative fee related thereto), the Administrative
Agent shall record the information contemplated by the foregoing sentence in the
Register.  No assignments shall be effective hereunder until the Loans and
Commitments set forth in the Assignment and Assumption Agreement are recorded in
the Register by the Administrative Agent.  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lender shall
treat each

 

104

--------------------------------------------------------------------------------


 

Person whose name is recorded in the Register pursuant to the terms of this
Agreement as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

(iv)                              No participation agreement shall confer any
rights under this Agreement or any other Loan Document to any purchaser thereof,
or relieve any issuing Lender from any of its obligations under this Agreement,
and all actions hereunder shall be conducted as if no such participation had
been granted; provided, however, that any participation agreement may confer on
the participant the right to approve or disapprove changes in the interest rate
and principal amount, fees and the applicable Maturity Date.

 

(v)                                 Each Lender agrees to provide the
Administrative Agent and the Borrower with prompt written notice of any
assignments of its interests hereunder.

 

(vi)                              No assignment, participation or other transfer
of any rights hereunder shall be effected that would result in any interest
requiring registration under the Securities Act of 1933, as amended, or
qualification under any state securities law.

 

(vii)                           No such assignment, participation or transfer of
any rights hereunder may be made to any bank or other financial institution (A)
with respect to which a receiver or conservator (including, without limitation,
the Federal Deposit Insurance Corporation or the Office of Thrift Supervision)
has been appointed or (B) that has failed to meet any of the capital
requirements of its primary regulator or insurer.

 

(viii)                        If applicable, each Foreign Lender shall, and
shall cause each of its assignees that becomes a Foreign Lender to provide to
the Administrative Agent on or prior to the Agreement Date or the effective date
of any assignment, as the case may be, all appropriate IRS forms required to be
delivered by such Foreign Lender pursuant to Section 2.10(c)(iii) hereof.

 

(c)                                  Except as specifically set forth in
Section 12.5(b) hereof, nothing in this Agreement, expressed or implied, is
intended to or shall confer on any Person other than the respective parties
hereto and thereto and their successors and assignees permitted hereunder and
thereunder any benefit or any legal or equitable right, remedy or other claim
under this Agreement.

 

(d)                                 Notwithstanding anything contained herein to
the contrary, any Lender may, without the consent of the Administrative Agent or
the Borrower, at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement and the Notes, if any, issued to such
Lender to secure obligations of such Lender, including, without limitation, any
pledge or assignment to secure obligations to a Federal Reserve Bank or its
trustee in support of its obligations thereto; provided,

 

105

--------------------------------------------------------------------------------


 

however, that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)                                  An assigning Lender shall retain such
indemnification and expense reimbursement rights to which such Lender was
entitled pursuant to this Agreement to the effective date of the assignment of
its rights hereunder.

 

Section 12.6                                Counterparts.  This Agreement and
each of the other Loan Documents may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute but one and the same instrument.  In
proving this Agreement or any other Loan Document in any judicial proceedings,
it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom such enforcement is sought.  Any
signatures delivered by a party by facsimile transmission or by e-mail
transmission of an adobe file format document (also known as a PDF file) shall
be deemed an original signature hereto.

 

Section 12.7                                Governing Law.  THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND SECTION 327(b) OF
THE NEW YORK CIVIL PRACTICE LAWS AND RULES AND WITHOUT REFERENCE TO THE CONFLICT
OR CHOICE OF LAW PRINCIPLES THEREOF EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST UNDER THE LOAN DOCUMENTS, OR REMEDIES UNDER
THE LOAN DOCUMENTS, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

Section 12.8                                Severability.  Any provision of this
Agreement which is prohibited or unenforceable shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.9                                Headings.  Headings and footnotes
used in this Agreement are for convenience only and shall not be used in
connection with the interpretation of any provision hereof.

 

Section 12.10                          Interest.

 

(a)                                  In no event shall the amount of interest
due or payable hereunder or otherwise in respect of the Loans exceed the maximum
rate of interest allowed by Applicable Law, and in the event any such payment is
inadvertently made by

 

106

--------------------------------------------------------------------------------


 

any Borrower Party or is inadvertently received by any Lender, then such excess
sum shall be credited as a payment of principal, unless such Borrower Party
shall notify such Lender in writing that it elects to have such excess sum
returned forthwith.  It is the express intent hereof that the Borrower Parties
not pay and the Lenders not receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may legally be paid by the Borrower
Parties under Applicable Law.

 

(b)                                 Notwithstanding the use by the Lenders of
the Prime Rate, the Eurodollar Rate and the Federal Funds Effective Rate as
reference rates for the determination of interest on the Loans, the Lenders
shall be under no obligation to obtain funds from any particular source in order
to charge interest to the Borrower at interest rates tied to such reference
rates.

 

Section 12.11                          Entire Agreement.  Except as otherwise
expressly provided herein, this Agreement and the other Loan Documents embody
the entire agreement and understanding among the parties hereto and thereto and
supersede all prior agreements, understandings, and conversations relating to
the subject matter hereof and thereof.

 

Section 12.12                          Amendment and Waiver.  Neither this
Agreement nor any Loan Document, nor any term or provision hereof or thereof,
may be amended or waived orally, but only by an instrument in writing signed by
the Majority Lenders (or, in the case of Security Documents executed by the
Administrative Agent, signed by the Administrative Agent and approved by the
Majority Lenders) and, in the case of an amendment, also by the Borrower, except
that (a) any decrease (other than pro rata) or increase in the amount of the
Commitments of any Lender shall require the consent of such Lender, (b) any
issuance of an Incremental Facility Commitment shall require only the consent of
the Incremental Facility Lenders, the Borrower and the Administrative Agent, and
(c) in the event of (i) any postponement in the scheduled time as set forth in
Section 2.7 hereof for the payment of, or any reduction of, any scheduled
payments of principal, interest or fees due hereunder or any extension of the
Initial Maturity Date or the Final Maturity Date, (ii) any change in the
Applicable Margin as set forth in Section 2.3(f) hereof, (iii) any release or
impairment of any Collateral pledged by, or Guaranties of, AMC, IFC or WE (other
than as provided in Section 10.6(b)), (iv) any release of the Borrower from the
Obligations or any release or impairment of substantially all of the other
Collateral or Guaranties issued in favor of the Administrative Agent (other than
as provided in Section 10.6(b)), (v) any waiver of any Event of Default due to
the failure by the Borrower to pay any sum due hereunder, (vi) except in
connection with the implementation of the Incremental Facility Indebtedness to
the extent necessary to accord the various types of Incremental Facility Loans
treatment similar to the treatment accorded Loans of a similar type thereunder,
any change to the application of payments made to the Administrative Agent and
the other Credit Parties described in Sections 2.6(c), 2.12(a) and 2.12(b)
hereof, or any change in the sharing of payment procedures described in
Section 2.12(c) hereof, or (vii) any amendment of this Section 12.12 or of the
definition of “Majority Lenders” or of any provision of this Agreement which
refers

 

107

--------------------------------------------------------------------------------


 

to “Majority Lenders” if the effect thereof would be to amend the definition of
“Majority Lenders”, as used in such provision, any amendment or waiver may be
made only by an instrument in writing signed by each of the Lenders and, in the
case of an amendment, also by the Borrower; provided, however, notwithstanding
anything to the contrary contained herein, any amendment of Section 2.14 or any
other term or provision of this Agreement or any other Loan Document required in
connection with the implementation of the Incremental Facility Indebtedness
shall require only the consent of the Majority Lenders and the Borrower.  Any
amendment, modification, waiver, consent, termination or release of any Credit
Party Interest Hedge Agreement may be effected by the parties thereto without
the consent of the Lender Group.

 

Section 12.13                          Other Relationships.  No relationship
created hereunder or under any other Loan Document shall in any way affect the
ability of any of the Credit Parties to enter into or maintain business
relationships with the Borrower or any of its Lender Affiliates beyond the
relationships specifically contemplated by this Agreement and the other Loan
Documents.

 

Section 12.14                          Confidentiality.  The parties hereto
shall preserve in a confidential manner all information received from any other
party pursuant to the Loan Documents and the transactions contemplated
thereunder, and shall not disclose such information except to (i) any Agent, any
Lender or any Persons with which a confidential relationship is maintained
(including designated agents, legal counsel, accountants and regulators), (ii)
where required by law, (iii) any direct or indirect contractual counterparty in
an asset swap agreement or such contractual counterparty’s professional advisor
(so long as such contractual counterparty or professional advisor, as the case
may be, has agreed in a writing in favor of the Borrower to be bound by the
provisions of this Section 12.14), (iv) prospective transferees (so long as such
any such prospective transferee has agreed in a writing in favor of the Borrower
to be bound by the provisions of this Section 12.14), and (v) the National
Association of Insurance Commissioners and other insurance regulatory agencies
to the extent required by law or (so long as such Person has agreed in a writing
in favor of the Borrower to be bound by the provisions of this Section 12.14) to
maintain any industry ratings applicable to such parties.

 

Section 12.15                          Liability of Partners, Members and Other
Persons. Notwithstanding anything else in this Agreement to the contrary, the
parties hereto expressly agree that no partner, member, officer, director or
other holder of an ownership interest of or in the Borrower, any Subsidiary of
the Borrower, Holdings, RME or CVC, or any partnership, limited liability
company, corporation or other entity which is a partner, member, stockholder or
holder of an ownership interest of or in the Borrower, any Subsidiary of the
Borrower, Holdings, RME or CVC shall have any personal or individual liability
or responsibility in respect of Obligations of the Borrower, any Subsidiary of
the Borrower, Holdings, RME or CVC pursuant to this Agreement or any other Loan
Document solely by reason of his or her status as such partner, member, officer,
director, stockholder or holder.

 

108

--------------------------------------------------------------------------------


 

Section 12.16                          Survival.  The provisions of this
Agreement set forth in (a) Sections 2.10(c)(ii), 2.11, 6.12, 6.13, 10.11 and
11.3 hereof and (b) to the extent that any Obligations shall remain outstanding,
Article 3 hereof, in each case, shall survive any termination or expiration of
this Agreement.

 

Section 12.17                          Delivery of Lender Addenda.  Each initial
Lender shall become a party to this Agreement by delivering to the
Administrative Agent a Lender Addendum duly executed by such Lender, the
Borrower and the Administrative Agent.

 

Section 12.18                          USA Patriot Act.  Each Lender hereby
notifies the Borrower that, pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA Patriot Act.

 

ARTICLE 13 -  Waiver of Jury Trial

 

Section 13.1                                Waiver of Jury Trial.  EACH OF THE
BORROWER PARTIES AND EACH OF THE CREDIT PARTIES HEREBY AGREES TO WAIVE THE RIGHT
TO A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION OR PROCEEDING OF ANY TYPE IN
WHICH ANY OF THE BORROWER PARTIES, ANY OF THE CREDIT PARTIES, OR ANY OF THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS
ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS AND THE RELATIONS AMONG THE PARTIES LISTED IN THIS SECTION 13.1.

 

Section 13.2                                Consent to Jurisdiction.  EACH OF
THE BORROWER PARTIES AND EACH OF THE CREDIT PARTIES HEREBY AGREE THAT ANY SUIT
FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN AND EACH CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN SECTION 12.1.  EACH OF THE BORROWER PARTIES HEREBY WAIVES
ANY OBJECTIONS THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

[Remainder of page intentionally left blank.]

 

109

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused it
to be executed under seal by their duly authorized officers, all as of the day
and year first above written.

 

BORROWER:

RAINBOW NATIONAL SERVICES LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

GUARANTORS:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------